UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th Floor New York, New York 10103 (Address of principal executive offices) R. Alan Medaugh, President ISI, Inc. 666 Fifth Avenue, 11th Floor New York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31 Date of reporting period:July 1, 2011 - June 30, 2012 ITEM 1. PROXY VOTING RECORD. BallotIssueNumber IssuerName Ticker SecurityID MeetingDate ProposalText Proponent Voted? VoteCast ForAgainstManagement 1 3M Company MMM 88579Y101 05/08/2012 Elect Linda Alvarado Mgmt Voted For For 2 3M Company MMM 88579Y101 05/08/2012 Elect Vance Coffman Mgmt Voted For For 3 3M Company MMM 88579Y101 05/08/2012 Elect Michael Eskew Mgmt Voted For For 4 3M Company MMM 88579Y101 05/08/2012 Elect W. James Farrell Mgmt Voted For For 5 3M Company MMM 88579Y101 05/08/2012 Elect Herbert Henkel Mgmt Voted For For 6 3M Company MMM 88579Y101 05/08/2012 Elect Edward Liddy Mgmt Voted For For 7 3M Company MMM 88579Y101 05/08/2012 Elect Robert Morrison Mgmt Voted For For 8 3M Company MMM 88579Y101 05/08/2012 Elect Aulana Peters Mgmt Voted Against Against 9 3M Company MMM 88579Y101 05/08/2012 Elect Inge Thulin Mgmt Voted For For 10 3M Company MMM 88579Y101 05/08/2012 Elect Robert Ulrich Mgmt Voted For For 11 3M Company MMM 88579Y101 05/08/2012 Ratification of Auditor Mgmt Voted For For 12 3M Company MMM 88579Y101 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 3M Company MMM 88579Y101 05/08/2012 Amendment to the General Employees Stock Purchase Plan Mgmt Voted For For 14 3M Company MMM 88579Y101 05/08/2012 Amendment to the 2008 Long-Term Incentive Plan Mgmt Voted For For 15 3M Company MMM 88579Y101 05/08/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against 16 3M Company MMM 88579Y101 05/08/2012 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Voted Against For 17 3M Company MMM 88579Y101 05/08/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against A. Schulman, Inc. SHLM 12/08/2011 Elect Eugene Allspach Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Gregory Barmore Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect David Birney Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Howard Curd Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Joseph Gingo Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Michael McManus, Jr. Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Lee Meyer Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect James Mitarotonda Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Ernest Novak, Jr. Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect Irvin Reid Mgmt Voted For For A. Schulman, Inc. SHLM 12/08/2011 Elect John Yasinsky Mgmt Voted For For 2 A. Schulman, Inc. SHLM 12/08/2011 Ratification of Auditor Mgmt Voted For For 3 A. Schulman, Inc. SHLM 12/08/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 4 A. Schulman, Inc. SHLM 12/08/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For A123 Systems, Inc. AONE 03739T108 05/23/2012 Elect Arthur Goldstein Mgmt Voted Withhold Against A123 Systems, Inc. AONE 03739T108 05/23/2012 Elect Gary Haroian Mgmt Voted Withhold Against A123 Systems, Inc. AONE 03739T108 05/23/2012 Elect David Vieau Mgmt Voted For For 2 A123 Systems, Inc. AONE 03739T108 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 A123 Systems, Inc. AONE 03739T108 05/23/2012 Ratification of Auditor Mgmt Voted For For 1 A123 Systems, Inc. AONE 03739T108 06/29/2012 Issuance of Common Stock Following the Conversion of Debt Instruments Mgmt Voted For For 2 A123 Systems, Inc. AONE 03739T108 06/29/2012 Increase of Authorized Common Stock Mgmt Voted For For AAR Corp. AIR 10/12/2011 Elect Ronald Fogleman Mgmt Voted For For AAR Corp. AIR 10/12/2011 Elect Patrick Kelly Mgmt Voted For For AAR Corp. AIR 10/12/2011 Elect Peter Pace Mgmt Voted For For AAR Corp. AIR 10/12/2011 Elect Ronald Woodard Mgmt Voted For For 2 AAR Corp. AIR 10/12/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 AAR Corp. AIR 10/12/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 AAR Corp. AIR 10/12/2011 Amendment to the Stock Benefit Plan Mgmt Voted For For 5 AAR Corp. AIR 10/12/2011 Ratification of Auditor Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Robert Alpern Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Roxanne Austin Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Sally Blount Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect W. James Farrell Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Edward Liddy Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Nancy McKinstry Mgmt Voted Withhold Against Abbott Laboratories ABT 04/27/2012 Elect Phebe Novakovic Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect William Osborn Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Samuel Scott III Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Glenn Tilton Mgmt Voted For For Abbott Laboratories ABT 04/27/2012 Elect Miles White Mgmt Voted For For 2 Abbott Laboratories ABT 04/27/2012 Ratification of Auditor Mgmt Voted For For 3 Abbott Laboratories ABT 04/27/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Animal Welfare ShrHoldr Voted Against For 5 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against 6 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 7 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Tax Gross-Up Payments ShrHoldr Voted For Against 8 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Voted Against For 9 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Excluding Excluding Compliance Costs for the Purposes of Executive Compensation ShrHoldr Voted For Against 10 Abbott Laboratories ABT 04/27/2012 Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHoldr Voted For Against ABM Industries Incorporated ABM 03/06/2012 Elect Linda Chavez Mgmt Voted For For ABM Industries Incorporated ABM 03/06/2012 Elect J. Philip Ferguson Mgmt Voted For For ABM Industries Incorporated ABM 03/06/2012 Elect Henrik Slipsager Mgmt Voted For For 2 ABM Industries Incorporated ABM 03/06/2012 Ratification of Auditor Mgmt Voted For For 3 ABM Industries Incorporated ABM 03/06/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 ABM Industries Incorporated ABM 03/06/2012 Amendment to the 2006 Equity Incentive Plan Mgmt Voted For For Acorda Therapeutics, Inc. ACOR 00484M106 06/06/2012 Elect Barry Greene Mgmt Voted For For Acorda Therapeutics, Inc. ACOR 00484M106 06/06/2012 Elect Ian Smith Mgmt Voted For For 2 Acorda Therapeutics, Inc. ACOR 00484M106 06/06/2012 Ratification of Auditor Mgmt Voted For For 3 Acorda Therapeutics, Inc. ACOR 00484M106 06/06/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Actuant Corporation ATU 00508X203 01/10/2012 Elect Robert Arzbaecher Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect Gurminder Bedi Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect Gustav Boel Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect Thomas Fischer Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect William Hall Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect R. Alan Hunter, Jr. Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect Robert Peterson Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect Holly Van Deursen Mgmt Voted For For Actuant Corporation ATU 00508X203 01/10/2012 Elect Dennis Williams Mgmt Voted Withhold Against 2 Actuant Corporation ATU 00508X203 01/10/2012 Ratification of Auditor Mgmt Voted For For 3 Actuant Corporation ATU 00508X203 01/10/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Actuant Corporation ATU 00508X203 01/10/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 1 Advance America, Cash Advance Centers, Inc AEA 00739W107 04/20/2012 Acquisition Mgmt Voted For For 2 Advance America, Cash Advance Centers, Inc AEA 00739W107 04/20/2012 Advisory Vote on Golden Parachutes Mgmt Voted Against Against 3 Advance America, Cash Advance Centers, Inc AEA 00739W107 04/20/2012 Right to Adjourn Meeting Mgmt Voted For For AECOM Technology Corporation ACM 00766T100 03/08/2012 Elect James Fordyce Mgmt Voted Withhold Against AECOM Technology Corporation ACM 00766T100 03/08/2012 Elect Linda Griego Mgmt Voted Withhold Against AECOM Technology Corporation ACM 00766T100 03/08/2012 Elect Richard Newman Mgmt Voted Withhold Against AECOM Technology Corporation ACM 00766T100 03/08/2012 Elect William Ouchi Mgmt Voted Withhold Against 2 AECOM Technology Corporation ACM 00766T100 03/08/2012 Ratification of Auditor Mgmt Voted For For 3 AECOM Technology Corporation ACM 00766T100 03/08/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Allegiant Travel Company ALGT 01748X102 06/05/2012 Elect Montie Brewer Mgmt Voted For For Allegiant Travel Company ALGT 01748X102 06/05/2012 Elect Gary Ellmer Mgmt Voted For For Allegiant Travel Company ALGT 01748X102 06/05/2012 Elect Timothy Flynn Mgmt Voted Withhold Against Allegiant Travel Company ALGT 01748X102 06/05/2012 Elect Maurice Gallagher, Jr. Mgmt Voted For For Allegiant Travel Company ALGT 01748X102 06/05/2012 Elect Charles Pollard Mgmt Voted For For Allegiant Travel Company ALGT 01748X102 06/05/2012 Elect John Redmond Mgmt Voted Withhold Against 2 Allegiant Travel Company ALGT 01748X102 06/05/2012 Ratification of Auditor Mgmt Voted For For 1 Allergan, Inc. AGN 05/01/2012 Elect David Pyott Mgmt Voted For For 2 Allergan, Inc. AGN 05/01/2012 Elect Herbert Boyer Mgmt Voted For For 3 Allergan, Inc. AGN 05/01/2012 Elect Deborah Dunsire Mgmt Voted For For 4 Allergan, Inc. AGN 05/01/2012 Elect Michael Gallagher Mgmt Voted For For 5 Allergan, Inc. AGN 05/01/2012 Elect Dawn Hudson Mgmt Voted For For 6 Allergan, Inc. AGN 05/01/2012 Elect Robert Ingram Mgmt Voted For For 7 Allergan, Inc. AGN 05/01/2012 Elect Trevor Jones Mgmt Voted For For 8 Allergan, Inc. AGN 05/01/2012 Elect Louis Lavigne, Jr. Mgmt Voted For For 9 Allergan, Inc. AGN 05/01/2012 Elect Russell Ray Mgmt Voted For For 10 Allergan, Inc. AGN 05/01/2012 Elect Stephen Ryan Mgmt Voted For For 11 Allergan, Inc. AGN 05/01/2012 Ratification of Auditor Mgmt Voted For For 12 Allergan, Inc. AGN 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Allergan, Inc. AGN 05/01/2012 Shareholder Proposal Regarding Regarding Right to Call a Special Meeting ShrHoldr Voted For Against Alliant Energy Corporation LNT 05/17/2012 Elect Patrick Allen Mgmt Voted For For Alliant Energy Corporation LNT 05/17/2012 Elect Patricia Kampling Mgmt Voted For For Alliant Energy Corporation LNT 05/17/2012 Elect Ann K. Newhall Mgmt Voted For For Alliant Energy Corporation LNT 05/17/2012 Elect Dean Oestreich Mgmt Voted For For Alliant Energy Corporation LNT 05/17/2012 Elect Carol Sanders Mgmt Voted For For 2 Alliant Energy Corporation LNT 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Alliant Energy Corporation LNT 05/17/2012 Ratification of Auditor Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Roxanne Decyk Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Mark DeYoung Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Martin Faga Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Ronald Fogleman Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect April Foley Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Tig Krekel Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Douglas Maine Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Roman Martinez IV Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect Mark Ronald Mgmt Voted For For Alliant Techsystems Inc. ATK 08/02/2011 Elect William Van Dyke Mgmt Voted For For 2 Alliant Techsystems Inc. ATK 08/02/2011 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Voted For For 3 Alliant Techsystems Inc. ATK 08/02/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 Alliant Techsystems Inc. ATK 08/02/2011 Amendment to the Executive Officer Incentive Plan Mgmt Voted For For 5 Alliant Techsystems Inc. ATK 08/02/2011 Ratification of Auditor Mgmt Voted For For Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Paul Black Mgmt Voted For For Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Dennis Chookaszian Mgmt Voted Withhold Against Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Robert Cindrich Mgmt Voted For For Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Marcel Gamache Mgmt Voted Withhold Against Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Philip Green Mgmt Voted Withhold Against Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Michael Kluger Mgmt Voted Withhold Against Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Glen Tullman Mgmt Voted Withhold Against Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Stuart Bascomb Mgmt Voted For For Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect David Stevens Mgmt Voted For For Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Elect Ralph Thurman Mgmt Voted For For 2 Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Amendment to the Employee Stock Purchase Plan Mgmt Voted For For 3 Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Allscripts Healthcare Solutions, Inc. MDRX 01988P108 06/15/2012 Ratification of Auditor Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect David Wiessman Mgmt Voted Withhold Against Alon USA Energy, Inc. ALJ 05/01/2012 Elect Boaz Biran Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect Ron Haddock Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect Itzhak Bader Mgmt Voted Withhold Against Alon USA Energy, Inc. ALJ 05/01/2012 Elect Jeff Morris Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect Yeshayahu Pery Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect Zalman Segal Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect Avraham Shochat Mgmt Voted For For Alon USA Energy, Inc. ALJ 05/01/2012 Elect Shlomo Even Mgmt Voted For For 2 Alon USA Energy, Inc. ALJ 05/01/2012 Increase of Authorized Common and Preferred Stock Mgmt Voted Against Against 3 Alon USA Energy, Inc. ALJ 05/01/2012 Amendment to the 2005 Incentive Compensation Plan Mgmt Voted For For 4 Alon USA Energy, Inc. ALJ 05/01/2012 Issuance of Common Stock Upon Conversion of, or as Dividend Payments on, Series B Convertible Preferred Stock Mgmt Voted For For 5 Alon USA Energy, Inc. ALJ 05/01/2012 Issuance of Common Stock in Exchange for Shares of Non-voting Common Stock Mgmt Voted For For 6 Alon USA Energy, Inc. ALJ 05/01/2012 Ratification of Auditor Mgmt Voted For For 1 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Elizabeth Bailey Mgmt Voted For For 2 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Gerald Baliles Mgmt Voted Against Against 3 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Martin Barrington Mgmt Voted For For 4 Altria Group, Inc. MO 02209S103 05/17/2012 Elect John Casteen III Mgmt Voted Against Against 5 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Dinyar Devitre Mgmt Voted For For 6 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Thomas Farrell II Mgmt Voted For For 7 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Thomas Jones Mgmt Voted For For 8 Altria Group, Inc. MO 02209S103 05/17/2012 Elect W. Leo Kiely III Mgmt Voted For For 9 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Kathryn McQuade Mgmt Voted For For 10 Altria Group, Inc. MO 02209S103 05/17/2012 Elect George Munoz Mgmt Voted For For 11 Altria Group, Inc. MO 02209S103 05/17/2012 Elect Nabil Sakkab Mgmt Voted For For 12 Altria Group, Inc. MO 02209S103 05/17/2012 Ratification of Auditor Mgmt Voted For For 13 Altria Group, Inc. MO 02209S103 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 Altria Group, Inc. MO 02209S103 05/17/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For AMC Networks Inc. AMCX 00164V103 06/05/2012 Elect Neil Ashe Mgmt Voted For For AMC Networks Inc. AMCX 00164V103 06/05/2012 Elect Alan Schwartz Mgmt Voted For For AMC Networks Inc. AMCX 00164V103 06/05/2012 Elect Leonard Tow Mgmt Voted For For AMC Networks Inc. AMCX 00164V103 06/05/2012 Elect Robert Wright Mgmt Voted For For 2 AMC Networks Inc. AMCX 00164V103 06/05/2012 Ratification of Auditor Mgmt Voted For For 3 AMC Networks Inc. AMCX 00164V103 06/05/2012 Approval of the 2011 Employee Stock Plan Mgmt Voted For For 4 AMC Networks Inc. AMCX 00164V103 06/05/2012 Approval of the 2011 Cash Incentive Plan Mgmt Voted For For 5 AMC Networks Inc. AMCX 00164V103 06/05/2012 2011 Stock Plan for Non-Employee Directors Mgmt Voted For For 6 AMC Networks Inc. AMCX 00164V103 06/05/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 AMC Networks Inc. AMCX 00164V103 06/05/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against Ameren Corporation AEE 04/24/2012 Elect Stephen Brauer Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Cathrine Brune Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Ellen Fitzsimmons Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Walter Galvin Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Gayle Jackson Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect James Johnson Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Steven Lipstein Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Patrick Stokes Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Thomas Voss Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Stephen Wilson Mgmt Voted For For Ameren Corporation AEE 04/24/2012 Elect Jack Woodard Mgmt Voted For For 2 Ameren Corporation AEE 04/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Ameren Corporation AEE 04/24/2012 Ratification of Auditor Mgmt Voted For For 4 Ameren Corporation AEE 04/24/2012 Shareholder Proposal Regarding Coal Combustion Waste ShrHoldr Voted Against For 5 Ameren Corporation AEE 04/24/2012 Shareholder Proposal Regarding Coal Risk ShrHoldr Voted Against For 6 Ameren Corporation AEE 04/24/2012 Shareholder Proposal Regarding Energy Efficiency and Renewable Energy ShrHoldr Voted Against For 1 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Larry Harvey Mgmt Voted For For 2 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Alvin Puryear Mgmt Voted Against Against 3 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Malon Wilkus Mgmt Voted For For 4 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Samuel Flax Mgmt Voted For For 5 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Randy Dobbs Mgmt Voted For For 6 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Robert Couch Mgmt Voted For For 7 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Elect Morris Davis Mgmt Voted For For 8 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Increase of Authorized Common Stock Mgmt Voted For For 9 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Increase of Preferred Stock Mgmt Voted For For 10 American Capital Agency Corp. AGNC 02503X105 05/01/2012 Ratification of Auditor Mgmt Voted For For 1 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Mary Baskin Mgmt Voted For For 2 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Neil Hahl Mgmt Voted For For 3 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Philip Harper Mgmt Voted Against Against 4 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect John Koskinen Mgmt Voted For For 5 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Stan Lundine Mgmt Voted Against Against 6 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Kenneth Peterson, Jr. Mgmt Voted For For 7 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Alvin Puryear Mgmt Voted Against Against 8 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Elect Malon Wilkus Mgmt Voted For For 9 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Amendments to the Certificate of Incorporation to Preserve Tax Benefits Mgmt Voted For For 10 American Capital, Ltd. ACAS 02503Y103 04/27/2012 Ratification of Auditor Mgmt Voted For For American Equity Investment Life Holding Company AEL 06/07/2012 Elect David Mulcahy Mgmt Voted For For American Equity Investment Life Holding Company AEL 06/07/2012 Elect David Noble Mgmt Voted Withhold Against American Equity Investment Life Holding Company AEL 06/07/2012 Elect A.J. Strickland III Mgmt Voted For For American Equity Investment Life Holding Company AEL 06/07/2012 Elect Wendy Waugaman Mgmt Voted For For American Equity Investment Life Holding Company AEL 06/07/2012 Elect Harley Whitfield, Sr. Mgmt Voted For For 2 American Equity Investment Life Holding Company AEL 06/07/2012 Ratification of Auditor Mgmt Voted For For 3 American Equity Investment Life Holding Company AEL 06/07/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 American Tower Corporation AMT 03027X100 06/19/2012 Elect Raymond Dolan Mgmt Voted For For 2 American Tower Corporation AMT 03027X100 06/19/2012 Elect Ronald Dykes Mgmt Voted For For 3 American Tower Corporation AMT 03027X100 06/19/2012 Elect Carolyn Katz Mgmt Voted For For 4 American Tower Corporation AMT 03027X100 06/19/2012 Elect Gustavo Lara Cantu Mgmt Voted For For 5 American Tower Corporation AMT 03027X100 06/19/2012 Elect JoAnn Reed Mgmt Voted For For 6 American Tower Corporation AMT 03027X100 06/19/2012 Elect Pamela Reeve Mgmt Voted For For 7 American Tower Corporation AMT 03027X100 06/19/2012 Elect David Sharbutt Mgmt Voted For For 8 American Tower Corporation AMT 03027X100 06/19/2012 Elect James Taiclet, Jr. Mgmt Voted For For 9 American Tower Corporation AMT 03027X100 06/19/2012 Elect Samme Thompson Mgmt Voted For For 10 American Tower Corporation AMT 03027X100 06/19/2012 Ratification of Auditor Mgmt Voted For For 11 American Tower Corporation AMT 03027X100 06/19/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 12 American Tower Corporation AMT 03027X100 06/19/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 1 American Tower Corporation AMT 11/29/2011 Reorganization Mgmt Voted For For 2 American Tower Corporation AMT 11/29/2011 Right to Adjourn Meeting Mgmt Voted For For 1 American Water Works Company, Inc. AWK 05/11/2012 Elect Stephen Adik Mgmt Voted For For 2 American Water Works Company, Inc. AWK 05/11/2012 Elect Martha Goss Mgmt Voted For For 3 American Water Works Company, Inc. AWK 05/11/2012 Elect Julie Dobson Mgmt Voted For For 4 American Water Works Company, Inc. AWK 05/11/2012 Elect Richard Grigg Mgmt Voted For For 5 American Water Works Company, Inc. AWK 05/11/2012 Elect Julia Johnson Mgmt Voted For For 6 American Water Works Company, Inc. AWK 05/11/2012 Elect George MacKenzie Mgmt Voted For For 7 American Water Works Company, Inc. AWK 05/11/2012 Elect William Marrazzo Mgmt Voted For For 8 American Water Works Company, Inc. AWK 05/11/2012 Elect Jeffry Sterba Mgmt Voted For For 9 American Water Works Company, Inc. AWK 05/11/2012 Ratification of Auditor Mgmt Voted For For 10 American Water Works Company, Inc. AWK 05/11/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 11 American Water Works Company, Inc. AWK 05/11/2012 Shareholder Proposal Regarding Bonus Deferral Policy ShrHoldr Voted Against For 1 AmerisourceBergen Corporation ABC 03073E105 03/01/2012 Elect Steven Collis Mgmt Voted For For 2 AmerisourceBergen Corporation ABC 03073E105 03/01/2012 Elect Richard Gozon Mgmt Voted For For 3 AmerisourceBergen Corporation ABC 03073E105 03/01/2012 Elect Kathleen Hyle Mgmt Voted For For 4 AmerisourceBergen Corporation ABC 03073E105 03/01/2012 Elect Michael Long Mgmt Voted For For 5 AmerisourceBergen Corporation ABC 03073E105 03/01/2012 Ratification of Auditor Mgmt Voted For For 6 AmerisourceBergen Corporation ABC 03073E105 03/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Ameristar Casinos, Inc. ASCA 03070Q101 06/13/2012 Elect Thomas Steinbauer Mgmt Voted Withhold Against Ameristar Casinos, Inc. ASCA 03070Q101 06/13/2012 Elect Leslie Nathanson Juris Mgmt Voted For For 2 Ameristar Casinos, Inc. ASCA 03070Q101 06/13/2012 Ratification of Auditor Mgmt Voted For For 3 Ameristar Casinos, Inc. ASCA 03070Q101 06/13/2012 Re-Approval of Performance-Based Annual Bonus Plan Mgmt Voted For For 4 Ameristar Casinos, Inc. ASCA 03070Q101 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 AMGEN Inc. AMGN 05/23/2012 Elect David Baltimore Mgmt Voted For For 2 AMGEN Inc. AMGN 05/23/2012 Elect Frank Biondi, Jr. Mgmt Voted For For 3 AMGEN Inc. AMGN 05/23/2012 Elect Robert Bradway Mgmt Voted For For 4 AMGEN Inc. AMGN 05/23/2012 Elect Francois de Carbonnel Mgmt Voted For For 5 AMGEN Inc. AMGN 05/23/2012 Elect Vance Coffman Mgmt Voted For For 6 AMGEN Inc. AMGN 05/23/2012 Elect Rebecca Henderson Mgmt Voted For For 7 AMGEN Inc. AMGN 05/23/2012 Elect Frank Herringer Mgmt Voted Against Against 8 AMGEN Inc. AMGN 05/23/2012 Elect Tyler Jacks Mgmt Voted For For 9 AMGEN Inc. AMGN 05/23/2012 Elect Gilbert Omenn Mgmt Voted For For 10 AMGEN Inc. AMGN 05/23/2012 Elect Judith Pelham Mgmt Voted For For 11 AMGEN Inc. AMGN 05/23/2012 Elect J. Paul Reason Mgmt Voted Against Against 12 AMGEN Inc. AMGN 05/23/2012 Elect Leonard Schaeffer Mgmt Voted Against Against 13 AMGEN Inc. AMGN 05/23/2012 Elect Kevin Sharer Mgmt Voted For For 14 AMGEN Inc. AMGN 05/23/2012 Elect Ronald Sugar Mgmt Voted Against Against 15 AMGEN Inc. AMGN 05/23/2012 Ratification of Auditor Mgmt Voted For For 16 AMGEN Inc. AMGN 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 17 AMGEN Inc. AMGN 05/23/2012 Authorize Shareholder Action by Written Consent Mgmt Voted For For 18 AMGEN Inc. AMGN 05/23/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 19 AMGEN Inc. AMGN 05/23/2012 Shareholder Proposal Regarding Animal Welfare ShrHoldr Voted Against For 20 AMGEN Inc. AMGN 05/23/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 21 AMGEN Inc. AMGN 05/23/2012 Shareholder Proposal Regarding CEO to Serve on a Maximum of One Other Board ShrHoldr Voted Against For 1 Anadarko Petroleum Corporation APC 05/15/2012 Elect Kevin Chilton Mgmt Voted For For 2 Anadarko Petroleum Corporation APC 05/15/2012 Elect Luke Corbett Mgmt Voted For For 3 Anadarko Petroleum Corporation APC 05/15/2012 Elect Paulett Eberhart Mgmt Voted For For 4 Anadarko Petroleum Corporation APC 05/15/2012 Elect Peter Fluor Mgmt Voted Against Against 5 Anadarko Petroleum Corporation APC 05/15/2012 Elect Richard George Mgmt Voted For For 6 Anadarko Petroleum Corporation APC 05/15/2012 Elect Preston Geren, III Mgmt Voted For For 7 Anadarko Petroleum Corporation APC 05/15/2012 Elect Charles Goodyear Mgmt Voted For For 8 Anadarko Petroleum Corporation APC 05/15/2012 Elect John Gordon Mgmt Voted For For 9 Anadarko Petroleum Corporation APC 05/15/2012 Elect James Hackett Mgmt Voted For For 10 Anadarko Petroleum Corporation APC 05/15/2012 Elect Eric Mullins Mgmt Voted For For 11 Anadarko Petroleum Corporation APC 05/15/2012 Elect Paula Rosput Reynolds Mgmt Voted For For 12 Anadarko Petroleum Corporation APC 05/15/2012 Elect R. Walker Mgmt Voted For For 13 Anadarko Petroleum Corporation APC 05/15/2012 Ratification of Auditor Mgmt Voted For For 14 Anadarko Petroleum Corporation APC 05/15/2012 2012 Omnibus Incentive Compensation Plan Mgmt Voted Against Against 15 Anadarko Petroleum Corporation APC 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 16 Anadarko Petroleum Corporation APC 05/15/2012 Shareholder Proposal Regarding Independent Board Chairman/Separation of Chair and CEO ShrHoldr Voted For Against 17 Anadarko Petroleum Corporation APC 05/15/2012 Shareholder Proposal Regarding Adopting Sexual Orientation Anti-Bias Policy ShrHoldr Voted Against For 18 Anadarko Petroleum Corporation APC 05/15/2012 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Voted For Against 19 Anadarko Petroleum Corporation APC 05/15/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 1 Anixter International Inc AXE 05/10/2012 Elect James Blyth Mgmt Voted For For 2 Anixter International Inc AXE 05/10/2012 Elect Frederic Brace Mgmt Voted For For 3 Anixter International Inc AXE 05/10/2012 Elect Linda Bynoe Mgmt Voted For For 4 Anixter International Inc AXE 05/10/2012 Elect Robert Eck Mgmt Voted For For 5 Anixter International Inc AXE 05/10/2012 Elect Robert Grubbs, Jr. Mgmt Voted For For 6 Anixter International Inc AXE 05/10/2012 Elect F. Philip Handy Mgmt Voted For For 7 Anixter International Inc AXE 05/10/2012 Elect Melvyn Klein Mgmt Voted For For 8 Anixter International Inc AXE 05/10/2012 Elect George Munoz Mgmt Voted For For 9 Anixter International Inc AXE 05/10/2012 Elect Stuart Sloan Mgmt Voted For For 10 Anixter International Inc AXE 05/10/2012 Elect Matthew Zell Mgmt Voted For For 11 Anixter International Inc AXE 05/10/2012 Elect Samuel Zell Mgmt Voted For For 12 Anixter International Inc AXE 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Anixter International Inc AXE 05/10/2012 Ratification of Auditor Mgmt Voted For For ANSYS, Inc. ANSS 03662Q105 05/17/2012 Elect Peter Smith Mgmt Voted For For ANSYS, Inc. ANSS 03662Q105 05/17/2012 Elect Bradford Morley Mgmt Voted For For ANSYS, Inc. ANSS 03662Q105 05/17/2012 Elect Patrick Zilvitis Mgmt Voted For For 2 ANSYS, Inc. ANSS 03662Q105 05/17/2012 Adoption of Majority Vote for Election of Directors Mgmt Voted For For 3 ANSYS, Inc. ANSS 03662Q105 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 ANSYS, Inc. ANSS 03662Q105 05/17/2012 Ratification of Auditor Mgmt Voted For For Apple Inc. AAPL 02/23/2012 Elect William Campbell Mgmt Voted For For Apple Inc. AAPL 02/23/2012 Elect Timothy Cook Mgmt Voted For For Apple Inc. AAPL 02/23/2012 Elect Millard Drexler Mgmt Voted Withhold Against Apple Inc. AAPL 02/23/2012 Elect Albert Gore, Jr. Mgmt Voted Withhold Against Apple Inc. AAPL 02/23/2012 Elect Robert Iger Mgmt Voted For For Apple Inc. AAPL 02/23/2012 Elect Andrea Jung Mgmt Voted For For Apple Inc. AAPL 02/23/2012 Elect Arthur Levinson Mgmt Voted Withhold Against Apple Inc. AAPL 02/23/2012 Elect Ronald Sugar Mgmt Voted For For 2 Apple Inc. AAPL 02/23/2012 Ratification of Auditor Mgmt Voted For For 3 Apple Inc. AAPL 02/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Apple Inc. AAPL 02/23/2012 Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Voted Against For 5 Apple Inc. AAPL 02/23/2012 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Voted Against For 6 Apple Inc. AAPL 02/23/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 7 Apple Inc. AAPL 02/23/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against 1 AT&T Inc. T 00206R102 04/27/2012 Elect Randall Stephenson Mgmt Voted For For 2 AT&T Inc. T 00206R102 04/27/2012 Elect Gilbert Amelio Mgmt Voted For For 3 AT&T Inc. T 00206R102 04/27/2012 Elect Reuben Anderson Mgmt Voted For For 4 AT&T Inc. T 00206R102 04/27/2012 Elect James Blanchard Mgmt Voted For For 5 AT&T Inc. T 00206R102 04/27/2012 Elect Jaime Chico Pardo Mgmt Voted For For 6 AT&T Inc. T 00206R102 04/27/2012 Elect James Kelly Mgmt Voted For For 7 AT&T Inc. T 00206R102 04/27/2012 Elect Jon Madonna Mgmt Voted For For 8 AT&T Inc. T 00206R102 04/27/2012 Elect John McCoy Mgmt Voted For For 9 AT&T Inc. T 00206R102 04/27/2012 Elect Joyce Roche Mgmt Voted For For 10 AT&T Inc. T 00206R102 04/27/2012 Elect Matthew Rose Mgmt Voted For For 11 AT&T Inc. T 00206R102 04/27/2012 Elect Laura Tyson Mgmt Voted For For 12 AT&T Inc. T 00206R102 04/27/2012 Ratification of Auditor Mgmt Voted For For 13 AT&T Inc. T 00206R102 04/27/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 AT&T Inc. T 00206R102 04/27/2012 Restoration of Written Consent Mgmt Voted For For 15 AT&T Inc. T 00206R102 04/27/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 16 AT&T Inc. T 00206R102 04/27/2012 Shareholder Proposal Regarding Network Neutrality ShrHoldr Voted Against For 17 AT&T Inc. T 00206R102 04/27/2012 Shareholder Proposal Regarding Independent Board Chairman/Separation of Chair and CEO ShrHoldr Voted For Against 1 AutoZone, Inc. AZO 12/14/2011 Elect William Crowley Mgmt Voted For For 2 AutoZone, Inc. AZO 12/14/2011 Elect Sue Gove Mgmt Voted For For 3 AutoZone, Inc. AZO 12/14/2011 Elect Earl Graves, Jr. Mgmt Voted For For 4 AutoZone, Inc. AZO 12/14/2011 Elect Robert Grusky Mgmt Voted For For 5 AutoZone, Inc. AZO 12/14/2011 Elect J.R. Hyde III Mgmt Voted For For 6 AutoZone, Inc. AZO 12/14/2011 Elect W. Andrew McKenna Mgmt Voted For For 7 AutoZone, Inc. AZO 12/14/2011 Elect George Mrkonic Mgmt Voted For For 8 AutoZone, Inc. AZO 12/14/2011 Elect Luis Nieto Mgmt Voted For For 9 AutoZone, Inc. AZO 12/14/2011 Elect William Rhodes III Mgmt Voted For For 10 AutoZone, Inc. AZO 12/14/2011 Ratification of Auditor Mgmt Voted For For 11 AutoZone, Inc. AZO 12/14/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 12 AutoZone, Inc. AZO 12/14/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For AVX Corporation AVX 07/20/2011 Elect Kensuke Itoh Mgmt Voted Withhold Against AVX Corporation AVX 07/20/2011 Elect Tatsumi Maeda Mgmt Voted For For AVX Corporation AVX 07/20/2011 Elect Donald Christiansen Mgmt Voted For For 2 AVX Corporation AVX 07/20/2011 Ratification of Auditor Mgmt Voted For For 3 AVX Corporation AVX 07/20/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 4 AVX Corporation AVX 07/20/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against 1 Bank of America Corporation BAC 05/09/2012 Elect Mukesh Ambani Mgmt Voted For For 2 Bank of America Corporation BAC 05/09/2012 Elect Susan Bies Mgmt Voted For For 3 Bank of America Corporation BAC 05/09/2012 Elect Frank Bramble, Sr. Mgmt Voted For For 4 Bank of America Corporation BAC 05/09/2012 Elect Virgis Colbert Mgmt Voted Against Against 5 Bank of America Corporation BAC 05/09/2012 Elect Charles Gifford Mgmt Voted For For 6 Bank of America Corporation BAC 05/09/2012 Elect Charles Holliday, Jr. Mgmt Voted For For 7 Bank of America Corporation BAC 05/09/2012 Elect Monica Lozano Mgmt Voted For For 8 Bank of America Corporation BAC 05/09/2012 Elect Thomas May Mgmt Voted For For 9 Bank of America Corporation BAC 05/09/2012 Elect Brian Moynihan Mgmt Voted For For 10 Bank of America Corporation BAC 05/09/2012 Elect Donald Powell Mgmt Voted For For 11 Bank of America Corporation BAC 05/09/2012 Elect Charles Rossotti Mgmt Voted Against Against 12 Bank of America Corporation BAC 05/09/2012 Elect Robert Scully Mgmt Voted For For 13 Bank of America Corporation BAC 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 Bank of America Corporation BAC 05/09/2012 Ratification of Auditor Mgmt Voted For For 15 Bank of America Corporation BAC 05/09/2012 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Voted Against For 16 Bank of America Corporation BAC 05/09/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against 17 Bank of America Corporation BAC 05/09/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 18 Bank of America Corporation BAC 05/09/2012 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Voted For Against 19 Bank of America Corporation BAC 05/09/2012 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Voted Against For 1 Baxter International Inc. BAX 05/08/2012 Elect James Gavin III Mgmt Voted For For 2 Baxter International Inc. BAX 05/08/2012 Elect Peter Hellman Mgmt Voted For For 3 Baxter International Inc. BAX 05/08/2012 Elect Kees Storm Mgmt Voted For For 4 Baxter International Inc. BAX 05/08/2012 Ratification of Auditor Mgmt Voted For For 5 Baxter International Inc. BAX 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 6 Baxter International Inc. BAX 05/08/2012 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Voted For For 7 Baxter International Inc. BAX 05/08/2012 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Voted For For 1 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Warren Eisenberg Mgmt Voted For For 2 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Leonard Feinstein Mgmt Voted For For 3 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Steven Temares Mgmt Voted For For 4 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Dean Adler Mgmt Voted For For 5 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Stanley Barshay Mgmt Voted For For 6 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Klaus Eppler Mgmt Voted For For 7 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Patrick Gaston Mgmt Voted For For 8 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Jordan Heller Mgmt Voted For For 9 Bed Bath & Beyond Inc. BBBY 06/22/2012 Elect Victoria Morrison Mgmt Voted For For 10 Bed Bath & Beyond Inc. BBBY 06/22/2012 Ratification of Auditor Mgmt Voted For For 11 Bed Bath & Beyond Inc. BBBY 06/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 12 Bed Bath & Beyond Inc. BBBY 06/22/2012 2012 Incentive Compensation Plan Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Warren Buffett Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Charles Munger Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Howard Buffett Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Stephen Burke Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Susan Decker Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect William Gates III Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect David Gottesman Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Charlotte Guyman Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Donald Keough Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Thomas Murphy Mgmt Voted Withhold Against Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Ronald Olson Mgmt Voted For For Berkshire Hathaway Inc. BRK.A 05/05/2012 Elect Walter Scott, Jr. Mgmt Voted For For 2 Berkshire Hathaway Inc. BRK.A 05/05/2012 Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Voted Against For Berry Petroleum Company BRY 05/16/2012 Elect Ralph Busch, III Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect William Bush, Jr. Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect Stephen Cropper Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect J. Herbert Gaul, Jr. Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect Stephen Hadden Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect Robert Heinemann Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect Thomas Jamieson Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect J. Frank Keller Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect Michael Reddin Mgmt Voted For For Berry Petroleum Company BRY 05/16/2012 Elect Martin Young, Jr. Mgmt Voted For For 2 Berry Petroleum Company BRY 05/16/2012 Ratification of Auditor Mgmt Voted For For 3 Berry Petroleum Company BRY 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Caroline Dorsa Mgmt Voted For For 2 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Stelios Papadopoulos Mgmt Voted For For 3 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect George Scangos Mgmt Voted For For 4 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Lynn Schenk Mgmt Voted For For 5 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Alexander Denner Mgmt Voted For For 6 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Nancy Leaming Mgmt Voted For For 7 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Richard Mulligan Mgmt Voted For For 8 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Robert Pangia Mgmt Voted For For 9 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Brian Posner Mgmt Voted For For 10 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Eric Rowinsky Mgmt Voted For For 11 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect Stephen Sherwin Mgmt Voted For For 12 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Elect William Young Mgmt Voted For For 13 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Ratification of Auditor Mgmt Voted For For 14 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt Voted Against Against 16 Biogen Idec Inc. BIIB 09062X103 06/08/2012 Right to Call a Special Meeting Mgmt Voted For For 1 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Elect Andrew Leitch Mgmt Voted For For 2 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Elect George Ellis Mgmt Voted For For 3 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Elect David Golden Mgmt Voted For For 4 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Amendment to the 2008 Equity Incentive Plan to Increase Share Reserve Mgmt Voted For For 5 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Various Amendments to the 2008 Equity Incentive Plan Mgmt Voted For For 6 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 Blackbaud, Inc. BLKB 09227Q100 06/20/2012 Ratification of Auditor Mgmt Voted For For 1 BlackRock, Inc. BLK 09247X101 05/24/2012 Elect William Demchak Mgmt Voted For For 2 BlackRock, Inc. BLK 09247X101 05/24/2012 Elect Laurence Fink Mgmt Voted For For 3 BlackRock, Inc. BLK 09247X101 05/24/2012 Elect Robert Kapito Mgmt Voted For For 4 BlackRock, Inc. BLK 09247X101 05/24/2012 Elect Thomas O'Brien Mgmt Voted For For 5 BlackRock, Inc. BLK 09247X101 05/24/2012 Elect Ivan Seidenberg Mgmt Voted For For 6 BlackRock, Inc. BLK 09247X101 05/24/2012 Amendment to Certificate of Incorporation to Declassify Board Mgmt Voted For For 7 BlackRock, Inc. BLK 09247X101 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 8 BlackRock, Inc. BLK 09247X101 05/24/2012 Ratification of Auditor Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Robert Beasley, Jr. Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Ronald Cami Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Andrew Clarke Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Joshua Collins Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Nelda Connors Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Thomas Fruechtel Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect E. Daniel James Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect Harold Layman Mgmt Voted For For Blount International, Inc. BLT 05/24/2012 Elect David Willmott Mgmt Voted For For 2 Blount International, Inc. BLT 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Blount International, Inc. BLT 05/24/2012 Ratification of Auditor Mgmt Voted For For Blue Nile Inc. NILE 09578R103 05/17/2012 Elect Michael Potter Mgmt Voted For For Blue Nile Inc. NILE 09578R103 05/17/2012 Elect Steve Scheid Mgmt Voted For For Blue Nile Inc. NILE 09578R103 05/17/2012 Elect Mary Taylor Mgmt Voted For For 2 Blue Nile Inc. NILE 09578R103 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Blue Nile Inc. NILE 09578R103 05/17/2012 Ratification of Auditor Mgmt Voted For For Briggs & Stratton Corporation BGG 10/19/2011 Elect Michael Batten Mgmt Voted For For Briggs & Stratton Corporation BGG 10/19/2011 Elect Keith McLoughlin Mgmt Voted For For Briggs & Stratton Corporation BGG 10/19/2011 Elect Brian Walker Mgmt Voted For For 2 Briggs & Stratton Corporation BGG 10/19/2011 Ratification of Auditor Mgmt Voted For For 3 Briggs & Stratton Corporation BGG 10/19/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Briggs & Stratton Corporation BGG 10/19/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For Brightpoint, Inc. CELL 05/04/2012 Elect Thomas Ridge Mgmt Voted For For Brightpoint, Inc. CELL 05/04/2012 Elect Jerre Stead Mgmt Voted Withhold Against Brightpoint, Inc. CELL 05/04/2012 Elect Kari-Pekka Wilska Mgmt Voted For For 2 Brightpoint, Inc. CELL 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Brightpoint, Inc. CELL 05/04/2012 Ratification of Auditor Mgmt Voted Against Against 1 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Lamberto Andreotti Mgmt Voted For For 2 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Lewis Campbell Mgmt Voted For For 3 Bristol-Myers Squibb Company BMY 05/01/2012 Elect James Cornelius Mgmt Voted For For 4 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Louis Freeh Mgmt Voted Against Against 5 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Laurie Glimcher Mgmt Voted For For 6 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Michael Grobstein Mgmt Voted For For 7 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Alan Lacy Mgmt Voted For For 8 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Vicki Sato Mgmt Voted For For 9 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Elliott Sigal Mgmt Voted For For 10 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Gerald Storch Mgmt Voted For For 11 Bristol-Myers Squibb Company BMY 05/01/2012 Elect Togo West, Jr. Mgmt Voted For For 12 Bristol-Myers Squibb Company BMY 05/01/2012 Elect R. Sanders Williams Mgmt Voted Against Against 13 Bristol-Myers Squibb Company BMY 05/01/2012 Ratification of Auditor Mgmt Voted For For 14 Bristol-Myers Squibb Company BMY 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Bristol-Myers Squibb Company BMY 05/01/2012 2012 Stock Award and Incentive Plan Mgmt Voted For For 16 Bristol-Myers Squibb Company BMY 05/01/2012 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted Against For 17 Bristol-Myers Squibb Company BMY 05/01/2012 Shareholder Proposal Regarding Animal Welfare ShrHoldr Voted Against For 18 Bristol-Myers Squibb Company BMY 05/01/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Elect Charles Beynon Mgmt Voted For For Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Elect Peter Duprey Mgmt Voted For For Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Elect William Fejes, Jr. Mgmt Voted For For Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Elect Terence Fox Mgmt Voted For For Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Elect David Reiland Mgmt Voted For For Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Elect Thomas Wagner Mgmt Voted For For 2 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Increase of Authorized Common Stock Mgmt Voted For For 4 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Amendment to the 2007 Equity Incentive Plan Mgmt Voted Against Against 5 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 2012 Equity Incentive Plan Mgmt Voted For For 6 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Reverse Stock Split Mgmt Voted For For 7 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Ratification of Auditor Mgmt Voted For For 8 Broadwind Energy, Inc. BWEN 11161T108 05/04/2012 Transaction of Other Business Mgmt Voted Against Against 1 Brocade Communications Systems, Inc. BRCD 04/12/2012 Elect Judy Bruner Mgmt Voted For For 2 Brocade Communications Systems, Inc. BRCD 04/12/2012 Elect John Gerdelman Mgmt Voted For For 3 Brocade Communications Systems, Inc. BRCD 04/12/2012 Elect David House Mgmt Voted For For 4 Brocade Communications Systems, Inc. BRCD 04/12/2012 Elect Glenn Jones Mgmt Voted For For 5 Brocade Communications Systems, Inc. BRCD 04/12/2012 Elect Michael Klayko Mgmt Voted For For 6 Brocade Communications Systems, Inc. BRCD 04/12/2012 Elect L. William Krause Mgmt Voted For For 7 Brocade Communications Systems, Inc. BRCD 04/12/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 8 Brocade Communications Systems, Inc. BRCD 04/12/2012 Amendment to the 2009 Stock Plan Mgmt Voted For For 9 Brocade Communications Systems, Inc. BRCD 04/12/2012 Amendment to the 2009 Employee Stock Purchase Plan Mgmt Voted For For 10 Brocade Communications Systems, Inc. BRCD 04/12/2012 Ratification of Auditor Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect J. Hyatt Brown Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Samuel Bell III Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Hugh Brown Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect J. Powell Brown Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Bradley Currey, Jr. Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Theodore Hoepner Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Toni Jennings Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Timothy Main Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect Wendell Reilly Mgmt Voted For For Brown & Brown, Inc. BRO 04/25/2012 Elect John Riedman Mgmt Voted Withhold Against Brown & Brown, Inc. BRO 04/25/2012 Elect Chilton Varner Mgmt Voted For For 2 Brown & Brown, Inc. BRO 04/25/2012 Ratification of Auditor Mgmt Voted For For 3 Brown & Brown, Inc. BRO 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Bruker Corporation BRKR 05/18/2012 Elect Richard Kniss Mgmt Voted Withhold Against Bruker Corporation BRKR 05/18/2012 Elect Joerg Laukien Mgmt Voted For For Bruker Corporation BRKR 05/18/2012 Elect William Linton Mgmt Voted Withhold Against Bruker Corporation BRKR 05/18/2012 Elect Chris van Ingen Mgmt Voted For For 2 Bruker Corporation BRKR 05/18/2012 Ratification of Auditor Mgmt Voted For For Cablevision Systems Corporation CVC 12686C109 05/18/2012 Elect Zachary Carter Mgmt Voted For For Cablevision Systems Corporation CVC 12686C109 05/18/2012 Elect Thomas Reifenheiser Mgmt Voted Withhold Against Cablevision Systems Corporation CVC 12686C109 05/18/2012 Elect John Ryan Mgmt Voted Withhold Against Cablevision Systems Corporation CVC 12686C109 05/18/2012 Elect Vincent Tese Mgmt Voted Withhold Against Cablevision Systems Corporation CVC 12686C109 05/18/2012 Elect Leonard Tow Mgmt Voted For For 2 Cablevision Systems Corporation CVC 12686C109 05/18/2012 Ratification of Auditor Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect Paul Cofoni Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect James Gilmore III Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect Gregory Johnson Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect Richard Leatherwood Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect J.P. London Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect James Pavitt Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect Warren Phillips Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect Charles Revoile Mgmt Voted For For Caci International Inc. CACI 11/17/2011 Elect William Wallace Mgmt Voted For For 2 Caci International Inc. CACI 11/17/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Caci International Inc. CACI 11/17/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 Caci International Inc. CACI 11/17/2011 Amendment to the 2006 Stock Incentive Plan Mgmt Voted For For 5 Caci International Inc. CACI 11/17/2011 Right to Adjourn Meeting Mgmt Voted For For 6 Caci International Inc. CACI 11/17/2011 Ratification of Auditor Mgmt Voted For For Cal Dive International, Inc. DVR 12802T101 05/15/2012 Elect Quinn Hebert Mgmt Voted For For Cal Dive International, Inc. DVR 12802T101 05/15/2012 Elect Todd Dittmann Mgmt Voted For For 2 Cal Dive International, Inc. DVR 12802T101 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Cal Dive International, Inc. DVR 12802T101 05/15/2012 Ratification of Auditor Mgmt Voted For For Calamos Asset Management, Inc. CLMS 12811R104 06/01/2012 Elect G. Bradford Bulkley Mgmt Voted For For Calamos Asset Management, Inc. CLMS 12811R104 06/01/2012 Elect Thomas Eggers Mgmt Voted For For Calamos Asset Management, Inc. CLMS 12811R104 06/01/2012 Elect Richard Gilbert Mgmt Voted For For Calamos Asset Management, Inc. CLMS 12811R104 06/01/2012 Elect Arthur Knight Mgmt Voted For For 2 Calamos Asset Management, Inc. CLMS 12811R104 06/01/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Calamos Asset Management, Inc. CLMS 12811R104 06/01/2012 Ratification of Auditor Mgmt Voted For For CapitalSource Inc. CSE 14055X102 04/26/2012 Elect William Byrnes Mgmt Voted For For CapitalSource Inc. CSE 14055X102 04/26/2012 Elect John Delaney Mgmt Voted For For CapitalSource Inc. CSE 14055X102 04/26/2012 Elect Sara Lewis Mgmt Voted For For 2 CapitalSource Inc. CSE 14055X102 04/26/2012 Ratification of Auditor Mgmt Voted Against Against 3 CapitalSource Inc. CSE 14055X102 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Cardtronics, Inc. CATM 14161H108 05/15/2012 Elect J. Tim Arnoult Mgmt Voted For For Cardtronics, Inc. CATM 14161H108 05/15/2012 Elect Dennis Lynch Mgmt Voted For For Cardtronics, Inc. CATM 14161H108 05/15/2012 Elect Juli Spottiswood Mgmt Voted For For 2 Cardtronics, Inc. CATM 14161H108 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Cardtronics, Inc. CATM 14161H108 05/15/2012 Ratification of Auditor Mgmt Voted For For Catalyst Health Solutions, Inc. CHSI 14888B103 06/04/2012 Elect Steven Epstein Mgmt Voted For For Catalyst Health Solutions, Inc. CHSI 14888B103 06/04/2012 Elect Michael McDonnell Mgmt Voted For For Catalyst Health Solutions, Inc. CHSI 14888B103 06/04/2012 Elect Dale Wolf Mgmt Voted For For 2 Catalyst Health Solutions, Inc. CHSI 14888B103 06/04/2012 Ratification of Auditor Mgmt Voted For For 3 Catalyst Health Solutions, Inc. CHSI 14888B103 06/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect David Calhoun Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Daniel Dickinson Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Eugene Fife Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Juan Gallardo Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect David Goode Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Jesse Greene, Jr. Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Jon Huntsman, Jr. Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Peter Magowan Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Dennis Muilenburg Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Douglas Oberhelman Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect William Osborn Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Charles Powell Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Edward Rust, Jr. Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Susan Schwab Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Joshua Smith Mgmt Voted For For Caterpillar Inc. CAT 06/13/2012 Elect Miles White Mgmt Voted For For 2 Caterpillar Inc. CAT 06/13/2012 Ratification of Auditor Mgmt Voted For For 3 Caterpillar Inc. CAT 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Caterpillar Inc. CAT 06/13/2012 Right to Call a Special Meeting Mgmt Voted For For 5 Caterpillar Inc. CAT 06/13/2012 Amendment to Advance Notice Requirement Mgmt Voted Against Against 6 Caterpillar Inc. CAT 06/13/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For 7 Caterpillar Inc. CAT 06/13/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against 8 Caterpillar Inc. CAT 06/13/2012 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Voted Against For 9 Caterpillar Inc. CAT 06/13/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect William Brodsky Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect James Boris Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Mark Duffy Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Frank English Jr. Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Janet Froetscher Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Jill Goodman Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Paul Kepes Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Duane Kullberg Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Benjamin Londergan Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect R. Eden Martin Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Roderick Palmore Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Susan Phillips Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Samuel Skinner Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Carole Stone Mgmt Voted For For CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Elect Eugene Sunshine Mgmt Voted For For 2 CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 CBOE Holdings Inc. CBOE 12503M108 06/14/2012 Ratification of Auditor Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Richard Blum Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Curtis Feeny Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Bradford Freeman Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Michael Kantor Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Frederic Malek Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Jane Su Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Laura Tyson Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Brett White Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Gary Wilson Mgmt Voted For For CBRE Group, Inc. CBG 12504L109 05/08/2012 Elect Ray Wirta Mgmt Voted For For 2 CBRE Group, Inc. CBG 12504L109 05/08/2012 Ratification of Auditor Mgmt Voted For For 3 CBRE Group, Inc. CBG 12504L109 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 CBRE Group, Inc. CBG 12504L109 05/08/2012 2012 Equity Incentive Plan Mgmt Voted For For CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect James Bingham Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect G. Robert Blanchard, Jr. Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect C. Dennis Carlton Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect John Corbett Mgmt Voted For For CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect Griffin Greene Mgmt Voted For For CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect Charles McPherson Mgmt Voted For For CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect George Nunez II Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect Thomas Oakley Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect Ernest Pinner Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect William Pou Jr. Mgmt Voted For For CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect J. Thomas Rocker Mgmt Voted Withhold Against CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Elect Joshua Snively Mgmt Voted For For 2 CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 CenterState Banks, Inc. CSFL 15201P109 04/26/2012 Ratification of Auditor Mgmt Voted For For Cepheid CPHD 15670R107 04/24/2012 Elect John Bishop Mgmt Voted For For Cepheid CPHD 15670R107 04/24/2012 Elect Thomas Brown Mgmt Voted For For Cepheid CPHD 15670R107 04/24/2012 Elect Dean Morton Mgmt Voted For For 2 Cepheid CPHD 15670R107 04/24/2012 Amendment to the 2006 Equity Incentive Plan Mgmt Voted Against Against 3 Cepheid CPHD 15670R107 04/24/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 4 Cepheid CPHD 15670R107 04/24/2012 Ratification of Auditor Mgmt Voted For For 5 Cepheid CPHD 15670R107 04/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For CF Industries Holdings, Inc. CF 05/10/2012 Elect Stephen Furbacher Mgmt Voted Withhold Against CF Industries Holdings, Inc. CF 05/10/2012 Elect John Johnson Mgmt Voted Withhold Against 2 CF Industries Holdings, Inc. CF 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 CF Industries Holdings, Inc. CF 05/10/2012 Ratification of Auditor Mgmt Voted For For 4 CF Industries Holdings, Inc. CF 05/10/2012 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Voted For Against 5 CF Industries Holdings, Inc. CF 05/10/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against Chesapeake Energy Corporation CHK 06/08/2012 Elect Richard Davidson Mgmt Voted Withhold Against Chesapeake Energy Corporation CHK 06/08/2012 Elect V. Burns Hargis Mgmt Voted Withhold Against 2 Chesapeake Energy Corporation CHK 06/08/2012 Adoption of Majority Vote for Election of Directors Mgmt Voted For For 3 Chesapeake Energy Corporation CHK 06/08/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Chesapeake Energy Corporation CHK 06/08/2012 Amendment to the Long Term Incentive Plan Mgmt Voted For For 5 Chesapeake Energy Corporation CHK 06/08/2012 2012 Annual Incentive Plan Mgmt Voted Against Against 6 Chesapeake Energy Corporation CHK 06/08/2012 Ratification of Auditor Mgmt Voted For For 7 Chesapeake Energy Corporation CHK 06/08/2012 Shareholder Proposal Regarding Reincorporation ShrHoldr Voted For Against 8 Chesapeake Energy Corporation CHK 06/08/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against 9 Chesapeake Energy Corporation CHK 06/08/2012 Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Voted For Against 10 Chesapeake Energy Corporation CHK 06/08/2012 Shareholder Proposal Regarding Proxy Access ShrHoldr Voted For Against 1 Chevron Corporation CVX 05/30/2012 Elect Linnet Deily Mgmt Voted For For 2 Chevron Corporation CVX 05/30/2012 Elect Robert Denham Mgmt Voted For For 3 Chevron Corporation CVX 05/30/2012 Elect Chuck Hagel Mgmt Voted For For 4 Chevron Corporation CVX 05/30/2012 Elect Enrique Hernandez, Jr. Mgmt Voted For For 5 Chevron Corporation CVX 05/30/2012 Elect George Kirkland Mgmt Voted For For 6 Chevron Corporation CVX 05/30/2012 Elect Charles Moorman, IV Mgmt Voted For For 7 Chevron Corporation CVX 05/30/2012 Elect Kevin Sharer Mgmt Voted For For 8 Chevron Corporation CVX 05/30/2012 Elect John Stumpf Mgmt Voted For For 9 Chevron Corporation CVX 05/30/2012 Elect Ronald Sugar Mgmt Voted For For 10 Chevron Corporation CVX 05/30/2012 Elect Carl Ware Mgmt Voted For For 11 Chevron Corporation CVX 05/30/2012 Elect John Watson Mgmt Voted For For 12 Chevron Corporation CVX 05/30/2012 Ratification of Auditor Mgmt Voted For For 13 Chevron Corporation CVX 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Exclusive Forum Provisions ShrHoldr Voted For Against 15 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 16 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 17 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Voted Against For 18 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Voted Against For 19 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Safety Report ShrHoldr Voted Against For 20 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted Against For 21 Chevron Corporation CVX 05/30/2012 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Voted Against For 1 Chico's FAS, Inc. CHS 06/21/2012 Elect Ross Roeder Mgmt Voted For For 2 Chico's FAS, Inc. CHS 06/21/2012 Elect Andrea Weiss Mgmt Voted For For 3 Chico's FAS, Inc. CHS 06/21/2012 2012 Omnibus Stock and Incentive Plan Mgmt Voted For For 4 Chico's FAS, Inc. CHS 06/21/2012 Ratification of Auditor Mgmt Voted For For 5 Chico's FAS, Inc. CHS 06/21/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Chipotle Mexican Grill, Inc. CMG 05/31/2012 Elect Steve Ells Mgmt Voted For For Chipotle Mexican Grill, Inc. CMG 05/31/2012 Elect Patrick Flynn Mgmt Voted For For 2 Chipotle Mexican Grill, Inc. CMG 05/31/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Chipotle Mexican Grill, Inc. CMG 05/31/2012 Ratification of Auditor Mgmt Voted For For 4 Chipotle Mexican Grill, Inc. CMG 05/31/2012 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Voted For Against Choice Hotels International, Inc. CHH 04/30/2012 Elect Barbara Alexander Mgmt Voted Withhold Against Choice Hotels International, Inc. CHH 04/30/2012 Elect Stephen Joyce Mgmt Voted For For Choice Hotels International, Inc. CHH 04/30/2012 Elect Scott Renschler Mgmt Voted For For 2 Choice Hotels International, Inc. CHH 04/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Choice Hotels International, Inc. CHH 04/30/2012 Ratification of Auditor Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect William Bahl Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect Steven Johnston Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect Kenneth Lichtendahl Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect W. Rodney McMullen Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect Gretchen Price Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect John Schiff, Jr. Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect Thomas Schiff Mgmt Voted Withhold Against Cincinnati Financial Corporation CINF 04/28/2012 Elect Kenneth Stecher Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect John Steele, Jr. Mgmt Voted For For Cincinnati Financial Corporation CINF 04/28/2012 Elect E. Anthony Woods Mgmt Voted For For 2 Cincinnati Financial Corporation CINF 04/28/2012 Ratification of Auditor Mgmt Voted For For 3 Cincinnati Financial Corporation CINF 04/28/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Cincinnati Financial Corporation CINF 04/28/2012 2012 Stock Compensation Plan Mgmt Voted For For 1 Citigroup Inc. C 04/17/2012 Elect Franz Humer Mgmt Voted For For 2 Citigroup Inc. C 04/17/2012 Elect Robert Joss Mgmt Voted Against Against 3 Citigroup Inc. C 04/17/2012 Elect Michael O'Neill Mgmt Voted For For 4 Citigroup Inc. C 04/17/2012 Elect Vikram Pandit Mgmt Voted For For 5 Citigroup Inc. C 04/17/2012 Elect Lawrence Ricciardi Mgmt Voted For For 6 Citigroup Inc. C 04/17/2012 Elect Judith Rodin Mgmt Voted Against Against 7 Citigroup Inc. C 04/17/2012 Elect Robert Ryan Mgmt Voted For For 8 Citigroup Inc. C 04/17/2012 Elect Anthony Santomero Mgmt Voted For For 9 Citigroup Inc. C 04/17/2012 Elect Joan Spero Mgmt Voted For For 10 Citigroup Inc. C 04/17/2012 Elect Diana Taylor Mgmt Voted Against Against 11 Citigroup Inc. C 04/17/2012 Elect William Thompson, Jr. Mgmt Voted Against Against 12 Citigroup Inc. C 04/17/2012 Elect Ernesto Zedillo Mgmt Voted For For 13 Citigroup Inc. C 04/17/2012 Ratification of Auditor Mgmt Voted For For 14 Citigroup Inc. C 04/17/2012 Amendment to the 2009 Stock Incentive Plan Mgmt Voted For For 15 Citigroup Inc. C 04/17/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 16 Citigroup Inc. C 04/17/2012 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Voted Against For 17 Citigroup Inc. C 04/17/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For 18 Citigroup Inc. C 04/17/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 19 Citigroup Inc. C 04/17/2012 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Voted For Against Clarcor Inc. CLC 03/27/2012 Elect J. Marc Adam Mgmt Voted For For Clarcor Inc. CLC 03/27/2012 Elect James Bradford, Jr. Mgmt Voted For For Clarcor Inc. CLC 03/27/2012 Elect James Packard Mgmt Voted Withhold Against 2 Clarcor Inc. CLC 03/27/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Clarcor Inc. CLC 03/27/2012 Ratification of Auditor Mgmt Voted For For CME Group Inc. CME 12572Q105 05/23/2012 Elect Dennis Chookaszian Mgmt Voted Withhold Against CME Group Inc. CME 12572Q105 05/23/2012 Elect Larry Gerdes Mgmt Voted Withhold Against CME Group Inc. CME 12572Q105 05/23/2012 Elect Daniel Glickman Mgmt Voted For For CME Group Inc. CME 12572Q105 05/23/2012 Elect James Oliff Mgmt Voted For For CME Group Inc. CME 12572Q105 05/23/2012 Elect Edemir Pinto Mgmt Voted For For CME Group Inc. CME 12572Q105 05/23/2012 Elect Alex Pollock Mgmt Voted Withhold Against CME Group Inc. CME 12572Q105 05/23/2012 Elect William Shepard Mgmt Voted Withhold Against 2 CME Group Inc. CME 12572Q105 05/23/2012 Ratification of Auditor Mgmt Voted Against Against 3 CME Group Inc. CME 12572Q105 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 CME Group Inc. CME 12572Q105 05/23/2012 Repeal of Classified Board and Amendments Related to the Expiration of the Rights Plan and Director Removal Mgmt Voted For For 5 CME Group Inc. CME 12572Q105 05/23/2012 Amendment to the Omnibus Stock Plan Mgmt Voted For For 6 CME Group Inc. CME 12572Q105 05/23/2012 Amendment to the Employee Stock Purchase Plan Mgmt Voted For For 7 CME Group Inc. CME 12572Q105 05/23/2012 Shareholder Proposal Regarding Proxy Access ShrHoldr Voted For Against CNA Financial Corporation CNA 04/25/2012 Elect Paul Liska Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect Jose Montemayor Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect Thomas Motamed Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect Don M. Randel Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect Joseph Rosenberg Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect Andrew Tisch Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect James Tisch Mgmt Voted For For CNA Financial Corporation CNA 04/25/2012 Elect Marvin Zonis Mgmt Voted For For 2 CNA Financial Corporation CNA 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 CNA Financial Corporation CNA 04/25/2012 Ratification of Auditor Mgmt Voted For For 1 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Edward Bonach Mgmt Voted For For 2 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Ellyn Brown Mgmt Voted For For 3 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Robert Greving Mgmt Voted For For 4 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect R. Keith Long Mgmt Voted For For 5 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Charles Murphy Mgmt Voted For For 6 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Neal Schneider Mgmt Voted For For 7 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Frederick Sievert Mgmt Voted For For 8 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect Michael Tokarz Mgmt Voted For For 9 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Elect John Turner Mgmt Voted For For 10 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Amended and Restated Section 382 of Shareholders Rights Plan Mgmt Voted For For 11 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Ratification of Auditor Mgmt Voted For For 12 CNO Financial Group, Inc. CNO 12621E103 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Jan Bennink Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect John Brock Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Calvin Darden Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect L. Phillip Humann Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Orrin Ingram II Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Thomas Johnson Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Suzanne Labarge Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Veronique Morali Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Garry Watts Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Curtis Welling Mgmt Voted For For Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Elect Phoebe Wood Mgmt Voted For For 2 Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Amendment to the 2010 Incentive Award Plan Mgmt Voted For For 4 Coca-Cola Enterprises, Inc. CCE 19122T109 04/24/2012 Ratification of Auditor Mgmt Voted For For Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect Dave Schaeffer Mgmt Voted For For Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect Steven Brooks Mgmt Voted Withhold Against Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect Erel Margalit Mgmt Voted Withhold Against Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect Timothy Weingarten Mgmt Voted Withhold Against Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect Richard Liebhaber Mgmt Voted For For Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect D. Blake Bath Mgmt Voted Withhold Against Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Elect Marc Montagner Mgmt Voted For For 2 Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Ratification of Auditor Mgmt Voted For For 3 Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Amendment to the 2004 Incentive Award Plan Mgmt Voted For For 4 Cogent Communications Group Inc. CCOI 19239V302 04/19/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Kenneth Bacon Mgmt Voted Withhold Against Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Sheldon Bonovitz Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Joseph Collins Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect J. Michael Cook Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Gerald Hassell Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Jeffrey Honickman Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Eduardo Mestre Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Brian Roberts Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Ralph Roberts Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Johnathan Rodgers Mgmt Voted For For Comcast Corporation CMCSA 20030N101 05/31/2012 Elect Judith Rodin Mgmt Voted Withhold Against 2 Comcast Corporation CMCSA 20030N101 05/31/2012 Ratification of Auditor Mgmt Voted For For 3 Comcast Corporation CMCSA 20030N101 05/31/2012 Amendment to the 2002 Employee Stock Purchase Plan Mgmt Voted For For 4 Comcast Corporation CMCSA 20030N101 05/31/2012 Amendment to the 2011 Employee Stock Purchase Plan Mgmt Voted For For 5 Comcast Corporation CMCSA 20030N101 05/31/2012 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted For Against 6 Comcast Corporation CMCSA 20030N101 05/31/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 7 Comcast Corporation CMCSA 20030N101 05/31/2012 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Voted Against For 8 Comcast Corporation CMCSA 20030N101 05/31/2012 Shareholder Proposal Regarding Poison Pills ShrHoldr Voted For Against 1 Community Health Systems, Inc. CYH 05/15/2012 Elect W. Larry Cash Mgmt Voted Against Against 2 Community Health Systems, Inc. CYH 05/15/2012 Elect John Clerico Mgmt Voted For For 3 Community Health Systems, Inc. CYH 05/15/2012 Elect James Ely III Mgmt Voted For For 4 Community Health Systems, Inc. CYH 05/15/2012 Elect John Fry Mgmt Voted For For 5 Community Health Systems, Inc. CYH 05/15/2012 Elect William Jennings Mgmt Voted For For 6 Community Health Systems, Inc. CYH 05/15/2012 Elect Julia North Mgmt Voted For For 7 Community Health Systems, Inc. CYH 05/15/2012 Elect Wayne Smith Mgmt Voted For For 8 Community Health Systems, Inc. CYH 05/15/2012 Elect H. Mitchell Watson, Jr. Mgmt Voted For For 9 Community Health Systems, Inc. CYH 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 10 Community Health Systems, Inc. CYH 05/15/2012 Ratification of Auditor Mgmt Voted For For 1 Complete Production Services Inc. CPX 20453E109 02/07/2012 Merger Mgmt Voted Against Against 2 Complete Production Services Inc. CPX 20453E109 02/07/2012 Advisory Vote on Golden Parachutes Mgmt Voted Against Against 3 Complete Production Services Inc. CPX 20453E109 02/07/2012 Right to Adjourn Meeting Mgmt Voted Against Against Comtech Telecommunications Corp. CMTL 01/13/2012 Elect Ira Kaplan Mgmt Voted Withhold Against Comtech Telecommunications Corp. CMTL 01/13/2012 Elect Stanton Sloane Mgmt Voted For For 2 Comtech Telecommunications Corp. CMTL 01/13/2012 Ratification of Auditor Mgmt Voted For For 3 Comtech Telecommunications Corp. CMTL 01/13/2012 Amendment to the 2000 Stock Incentive Plan Mgmt Voted For For 4 Comtech Telecommunications Corp. CMTL 01/13/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 5 Comtech Telecommunications Corp. CMTL 01/13/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 6 Comtech Telecommunications Corp. CMTL 01/13/2012 Amendments to Bylaws Concerning the Separation of Chairman and CEO Roles Mgmt Voted For For 7 Comtech Telecommunications Corp. CMTL 01/13/2012 Amendments to Bylaws Relating to Stockholder Nominations for Election of Directors Mgmt Voted For For 8 Comtech Telecommunications Corp. CMTL 01/13/2012 Amendments to Bylaws Relating to Notice Requirements for Stockholder Proposals Mgmt Voted For For 1 ConocoPhillips COP 20825C104 05/09/2012 Elect Richard Armitage Mgmt Voted For For 2 ConocoPhillips COP 20825C104 05/09/2012 Elect Richard Auchinleck Mgmt Voted For For 3 ConocoPhillips COP 20825C104 05/09/2012 Elect James Copeland, Jr. Mgmt Voted For For 4 ConocoPhillips COP 20825C104 05/09/2012 Elect Kenneth Duberstein Mgmt Voted For For 5 ConocoPhillips COP 20825C104 05/09/2012 Elect Ruth Harkin Mgmt Voted For For 6 ConocoPhillips COP 20825C104 05/09/2012 Elect Ryan Lance Mgmt Voted For For 7 ConocoPhillips COP 20825C104 05/09/2012 Elect Mohd Hassan Marican Mgmt Voted For For 8 ConocoPhillips COP 20825C104 05/09/2012 Elect Harold McGraw III Mgmt Voted Against Against 9 ConocoPhillips COP 20825C104 05/09/2012 Elect James Mulva Mgmt Voted For For 10 ConocoPhillips COP 20825C104 05/09/2012 Elect Robert Niblock Mgmt Voted For For 11 ConocoPhillips COP 20825C104 05/09/2012 Elect Harald Norvik Mgmt Voted For For 12 ConocoPhillips COP 20825C104 05/09/2012 Elect William Reilly Mgmt Voted For For 13 ConocoPhillips COP 20825C104 05/09/2012 Elect Victoria Tschinkel Mgmt Voted For For 14 ConocoPhillips COP 20825C104 05/09/2012 Elect Kathryn Turner Mgmt Voted Against Against 15 ConocoPhillips COP 20825C104 05/09/2012 Elect William Wade, Jr. Mgmt Voted Against Against 16 ConocoPhillips COP 20825C104 05/09/2012 Ratification of Auditor Mgmt Voted Against Against 17 ConocoPhillips COP 20825C104 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 18 ConocoPhillips COP 20825C104 05/09/2012 Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Voted Against For 19 ConocoPhillips COP 20825C104 05/09/2012 Shareholder Proposal Regarding Safety Report ShrHoldr Voted Against For 20 ConocoPhillips COP 20825C104 05/09/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 21 ConocoPhillips COP 20825C104 05/09/2012 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Voted Against For 22 ConocoPhillips COP 20825C104 05/09/2012 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Voted Against For Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Jerry Fowden Mgmt Voted For For Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Barry Fromberg Mgmt Voted For For Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Jeananne Hauswald Mgmt Voted Withhold Against Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect James Locke III Mgmt Voted Withhold Against Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Richard Sands Mgmt Voted For For Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Robert Sands Mgmt Voted For For Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Paul Smith Mgmt Voted For For Constellation Brands, Inc. STZ 21036P108 07/21/2011 Elect Mark Zupan Mgmt Voted For For 2 Constellation Brands, Inc. STZ 21036P108 07/21/2011 Ratification of Auditor Mgmt Voted For For 3 Constellation Brands, Inc. STZ 21036P108 07/21/2011 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Constellation Brands, Inc. STZ 21036P108 07/21/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 5 Constellation Brands, Inc. STZ 21036P108 07/21/2011 Shareholder Proposal Regarding Recapitalization ShrHoldr Voted For Against Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect John Ferguson Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Damon Hininger Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Donna Alvarado Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect William Andrews Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect John Correnti Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Dennis DeConcini Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect John Horne Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect C. Michael Jacobi Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Anne Mariucci Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Thurgood Marshall, Jr. Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Charles Overby Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect John Prann, Jr. Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Joseph Russell Mgmt Voted For For Corrections Corporation Of America CXW 22025Y407 05/10/2012 Elect Henri Wedell Mgmt Voted For For 2 Corrections Corporation Of America CXW 22025Y407 05/10/2012 Ratification of Auditor Mgmt Voted For For 3 Corrections Corporation Of America CXW 22025Y407 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Corrections Corporation Of America CXW 22025Y407 05/10/2012 Shareholder Proposal Regarding Report on Rape and Sexual Abuse ShrHoldr Voted Against For Crosstex Energy, Inc. XTXI 22765Y104 05/08/2012 Elect Leldon Echols Mgmt Voted For For Crosstex Energy, Inc. XTXI 22765Y104 05/08/2012 Elect Sheldon Lubar Mgmt Voted For For 2 Crosstex Energy, Inc. XTXI 22765Y104 05/08/2012 Ratification of Auditor Mgmt Voted For For 3 Crosstex Energy, Inc. XTXI 22765Y104 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Crosstex Energy, Inc. XTXI 22765Y104 05/08/2012 Shareholder Proposal Regarding Adopting Sexual Orientation Anti-Bias Policy ShrHoldr Voted Against For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect R. Denny Alexander Mgmt Voted Withhold Against Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Carlos Alvarez Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Royce Caldwell Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Crawford Edwards Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Ruben Escobedo Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Richard Evans, Jr. Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Patrick Frost Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect David Haemisegger Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Karen Jennings Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Richard Kleberg III Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Charles Matthews Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Ida Clement Steen Mgmt Voted For For Cullen/Frost Bankers, Inc. CFR 04/26/2012 Elect Horace Wilkins, Jr. Mgmt Voted For For 2 Cullen/Frost Bankers, Inc. CFR 04/26/2012 Ratification of Auditor Mgmt Voted For For 3 Cullen/Frost Bankers, Inc. CFR 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 CVS Caremark Corporation CVS 05/10/2012 Elect C. David Brown II Mgmt Voted For For 2 CVS Caremark Corporation CVS 05/10/2012 Elect David Dorman Mgmt Voted For For 3 CVS Caremark Corporation CVS 05/10/2012 Elect Anne Finucane Mgmt Voted For For 4 CVS Caremark Corporation CVS 05/10/2012 Elect Kristen Gibney Williams Mgmt Voted For For 5 CVS Caremark Corporation CVS 05/10/2012 Elect Marian Heard Mgmt Voted For For 6 CVS Caremark Corporation CVS 05/10/2012 Elect Larry Merlo Mgmt Voted For For 7 CVS Caremark Corporation CVS 05/10/2012 Elect Jean-Pierre Millon Mgmt Voted For For 8 CVS Caremark Corporation CVS 05/10/2012 Elect C.A. Lance Piccolo Mgmt Voted For For 9 CVS Caremark Corporation CVS 05/10/2012 Elect Richard Swift Mgmt Voted For For 10 CVS Caremark Corporation CVS 05/10/2012 Elect Tony White Mgmt Voted For For 11 CVS Caremark Corporation CVS 05/10/2012 Ratification of Auditor Mgmt Voted For For 12 CVS Caremark Corporation CVS 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 CVS Caremark Corporation CVS 05/10/2012 Authorization of Written Consent by Less Than Unanimous Approval Mgmt Voted For For 14 CVS Caremark Corporation CVS 05/10/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 1 Cytec Industries Inc. CYT 04/19/2012 Elect Barry Johnson Mgmt Voted For For 2 Cytec Industries Inc. CYT 04/19/2012 Elect Carol Lowe Mgmt Voted For For 3 Cytec Industries Inc. CYT 04/19/2012 Elect Thomas Rabaut Mgmt Voted For For 4 Cytec Industries Inc. CYT 04/19/2012 Ratification of Auditor Mgmt Voted For For 5 Cytec Industries Inc. CYT 04/19/2012 Amendment to the 1993 Stock Award and Incentive Plan Mgmt Voted For For 6 Cytec Industries Inc. CYT 04/19/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Devon Energy Corporation DVN 25179M103 06/06/2012 Elect Robert Henry Mgmt Voted Withhold Against Devon Energy Corporation DVN 25179M103 06/06/2012 Elect John Hill Mgmt Voted For For Devon Energy Corporation DVN 25179M103 06/06/2012 Elect Michael Kanovsky Mgmt Voted For For Devon Energy Corporation DVN 25179M103 06/06/2012 Elect Robert Mosbacher, Jr. Mgmt Voted Withhold Against Devon Energy Corporation DVN 25179M103 06/06/2012 Elect J. Larry Nichols Mgmt Voted For For Devon Energy Corporation DVN 25179M103 06/06/2012 Elect Duane Radtke Mgmt Voted For For Devon Energy Corporation DVN 25179M103 06/06/2012 Elect Mary Ricciardello Mgmt Voted For For Devon Energy Corporation DVN 25179M103 06/06/2012 Elect John Richels Mgmt Voted For For 2 Devon Energy Corporation DVN 25179M103 06/06/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Devon Energy Corporation DVN 25179M103 06/06/2012 Ratification of Auditor Mgmt Voted For For 4 Devon Energy Corporation DVN 25179M103 06/06/2012 Right to Call a Special Meeting Mgmt Voted For For 5 Devon Energy Corporation DVN 25179M103 06/06/2012 2012 Incentive Compensation Plan Mgmt Voted For For 6 Devon Energy Corporation DVN 25179M103 06/06/2012 Amendment to the 2009 Long-Term Incentive Plan Mgmt Voted For For 7 Devon Energy Corporation DVN 25179M103 06/06/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against DFC Global Corp. DLLR 11/10/2011 Elect Jeffrey Weiss Mgmt Voted For For DFC Global Corp. DLLR 11/10/2011 Elect Ronald McLaughlin Mgmt Voted For For 2 DFC Global Corp. DLLR 11/10/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 DFC Global Corp. DLLR 11/10/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against 4 DFC Global Corp. DLLR 11/10/2011 Ratification of Auditor Mgmt Voted For For 1 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect James Tisch Mgmt Voted For For 2 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Lawrence Dickerson Mgmt Voted For For 3 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect John Bolton Mgmt Voted For For 4 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Charles Fabrikant Mgmt Voted Against Against 5 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Paul Gaffney II Mgmt Voted For For 6 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Edward Grebow Mgmt Voted For For 7 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Herbert Hofmann Mgmt Voted For For 8 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Clifford Sobel Mgmt Voted For For 9 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Andrew Tisch Mgmt Voted For For 10 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Elect Raymond Troubh Mgmt Voted For For 11 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Ratification of Auditor Mgmt Voted For For 12 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Diamond Offshore Drilling, Inc. DO 25271C102 05/22/2012 Amendment to the Incentive Compensation Plan for Executive Officers Mgmt Voted For For 1 Dillard's Inc. DDS 05/19/2012 Elect R. Brad Martin Mgmt Voted For For 2 Dillard's Inc. DDS 05/19/2012 Elect Frank Mori Mgmt Voted For For 3 Dillard's Inc. DDS 05/19/2012 Elect J.C. Watts, Jr. Mgmt Voted For For 4 Dillard's Inc. DDS 05/19/2012 Elect Nick White Mgmt Voted For For 5 Dillard's Inc. DDS 05/19/2012 Ratification of Auditor Mgmt Voted For For 1 DIRECTV DTV 25490A101 05/03/2012 Elect Ralph Boyd, Jr. Mgmt Voted For For 2 DIRECTV DTV 25490A101 05/03/2012 Elect David Dillon Mgmt Voted For For 3 DIRECTV DTV 25490A101 05/03/2012 Elect Samuel DiPiazza, Jr. Mgmt Voted For For 4 DIRECTV DTV 25490A101 05/03/2012 Elect Dixon Doll Mgmt Voted For For 5 DIRECTV DTV 25490A101 05/03/2012 Elect Peter Lund Mgmt Voted For For 6 DIRECTV DTV 25490A101 05/03/2012 Elect Nancy Newcomb Mgmt Voted For For 7 DIRECTV DTV 25490A101 05/03/2012 Elect Lorrie Norrington Mgmt Voted For For 8 DIRECTV DTV 25490A101 05/03/2012 Ratification of Auditor Mgmt Voted For For 9 DIRECTV DTV 25490A101 05/03/2012 Elimination of Dual Class Stock Mgmt Voted For For 10 DIRECTV DTV 25490A101 05/03/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 11 DIRECTV DTV 25490A101 05/03/2012 Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Voted For Against 1 Discover Financial Services DFS 04/18/2012 Elect Jeffrey Aronin Mgmt Voted For For 2 Discover Financial Services DFS 04/18/2012 Elect Mary Bush Mgmt Voted For For 3 Discover Financial Services DFS 04/18/2012 Elect Gregory Case Mgmt Voted For For 4 Discover Financial Services DFS 04/18/2012 Elect Robert Devlin Mgmt Voted For For 5 Discover Financial Services DFS 04/18/2012 Elect Cynthia Glassman Mgmt Voted For For 6 Discover Financial Services DFS 04/18/2012 Elect Richard Lenny Mgmt Voted For For 7 Discover Financial Services DFS 04/18/2012 Elect Thomas Maheras Mgmt Voted For For 8 Discover Financial Services DFS 04/18/2012 Elect Michael Moskow Mgmt Voted For For 9 Discover Financial Services DFS 04/18/2012 Elect David Nelms Mgmt Voted For For 10 Discover Financial Services DFS 04/18/2012 Elect E. Follin Smith Mgmt Voted For For 11 Discover Financial Services DFS 04/18/2012 Elect Lawrence Weinbach Mgmt Voted For For 12 Discover Financial Services DFS 04/18/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Discover Financial Services DFS 04/18/2012 Ratification of Auditor Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect Raj Agrawal Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect Warren Bryant Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect Michael Calbert Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect Richard Dreiling Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect Adrian Jones Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect William Rhodes III Mgmt Voted For For Dollar General Corporation DG 06/01/2012 Elect David Rickard Mgmt Voted For For 2 Dollar General Corporation DG 06/01/2012 Reapproval of the 2007 Stock Incentive Plan Mgmt Voted For For 3 Dollar General Corporation DG 06/01/2012 Reapproval of the Annual Incentive Plan Mgmt Voted For For 4 Dollar General Corporation DG 06/01/2012 Ratification of Auditor Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect Arnold Barron Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect Macon Brock, Jr. Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect Mary Citrino Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect J. Douglas Perry Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect Thomas Saunders III Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect Thomas Whiddon Mgmt Voted For For Dollar Tree, Inc. DLTR 06/14/2012 Elect Carl Zeithaml Mgmt Voted For For 2 Dollar Tree, Inc. DLTR 06/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Dollar Tree, Inc. DLTR 06/14/2012 Ratification of Auditor Mgmt Voted For For 1 Dow Chemical Company DOW 05/10/2012 Elect Arnold Allemang Mgmt Voted For For 2 Dow Chemical Company DOW 05/10/2012 Elect Jacqueline Barton Mgmt Voted For For 3 Dow Chemical Company DOW 05/10/2012 Elect James Bell Mgmt Voted For For 4 Dow Chemical Company DOW 05/10/2012 Elect Jeff Fettig Mgmt Voted For For 5 Dow Chemical Company DOW 05/10/2012 Elect John Hess Mgmt Voted For For 6 Dow Chemical Company DOW 05/10/2012 Elect Andrew Liveris Mgmt Voted For For 7 Dow Chemical Company DOW 05/10/2012 Elect Paul Polman Mgmt Voted For For 8 Dow Chemical Company DOW 05/10/2012 Elect Dennis Reilley Mgmt Voted For For 9 Dow Chemical Company DOW 05/10/2012 Elect James Ringler Mgmt Voted For For 10 Dow Chemical Company DOW 05/10/2012 Elect Ruth Shaw Mgmt Voted Against Against 11 Dow Chemical Company DOW 05/10/2012 Ratification of Auditor Mgmt Voted For For 12 Dow Chemical Company DOW 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Dow Chemical Company DOW 05/10/2012 2012 Stock Incentive Plan Mgmt Voted For For 14 Dow Chemical Company DOW 05/10/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 15 Dow Chemical Company DOW 05/10/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 16 Dow Chemical Company DOW 05/10/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 1 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Elect David Alexander Mgmt Voted For For 2 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Elect Pamela Patsley Mgmt Voted For For 3 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Elect M. Anne Szostak Mgmt Voted For For 4 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Elect Michael Weinstein Mgmt Voted Against Against 5 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Ratification of Auditor Mgmt Voted For For 6 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Repeal of Classified Board Mgmt Voted For For 8 Dr Pepper Snapple Group, Inc. DPS 26138E109 05/17/2012 Shareholder Proposal Regarding Recycling Strategy for Beverage Containers ShrHoldr Voted Against For DST Systems, Inc. DST 05/08/2012 Elect Lowell Bryan Mgmt Voted For For DST Systems, Inc. DST 05/08/2012 Elect Samuel Liss Mgmt Voted For For DST Systems, Inc. DST 05/08/2012 Elect Travis Reed Mgmt Voted For For 2 DST Systems, Inc. DST 05/08/2012 Ratification of Auditor Mgmt Voted For For 3 DST Systems, Inc. DST 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For DXP Enterprises, Inc. DXPE 06/20/2012 Elect David Little Mgmt Voted For For DXP Enterprises, Inc. DXPE 06/20/2012 Elect Cletus Davis Mgmt Voted For For DXP Enterprises, Inc. DXPE 06/20/2012 Elect Timothy Halter Mgmt Voted For For DXP Enterprises, Inc. DXPE 06/20/2012 Elect Kenneth Miller Mgmt Voted Withhold Against 2 DXP Enterprises, Inc. DXPE 06/20/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 DXP Enterprises, Inc. DXPE 06/20/2012 Amendment to the 2005 Restricted Stock Plan Mgmt Voted For For 1 EarthLink, Inc. ELNK 05/01/2012 Elect Susan Bowick Mgmt Voted For For 2 EarthLink, Inc. ELNK 05/01/2012 Elect S. Marce Fuller Mgmt Voted For For 3 EarthLink, Inc. ELNK 05/01/2012 Elect Rolla P. Huff Mgmt Voted For For 4 EarthLink, Inc. ELNK 05/01/2012 Elect David Koretz Mgmt Voted For For 5 EarthLink, Inc. ELNK 05/01/2012 Elect Garry McGuire Mgmt Voted For For 6 EarthLink, Inc. ELNK 05/01/2012 Elect Thomas Wheeler Mgmt Voted For For 7 EarthLink, Inc. ELNK 05/01/2012 Elect M. Wayne Wisehart Mgmt Voted For For 8 EarthLink, Inc. ELNK 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 9 EarthLink, Inc. ELNK 05/01/2012 Ratification of Auditor Mgmt Voted For For Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 Elect Daniel Abdun-Nabi Mgmt Voted For For Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 Elect Sue Bailey Mgmt Voted For For Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 Elect John Niederhuber Mgmt Voted For For 2 Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 Ratification of Auditor Mgmt Voted For For 3 Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 Amendment to the 2006 Stock Incentive Plan Mgmt Voted For For 5 Emergent BioSolutions Inc. EBS 29089Q105 05/17/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For Energy XXI (Bermuda) Limited EXXI G10082140 11/08/2011 Elect John Schiller, Jr. Mgmt Voted For For Energy XXI (Bermuda) Limited EXXI G10082140 11/08/2011 Elect William Colvin Mgmt Voted For For 2 Energy XXI (Bermuda) Limited EXXI G10082140 11/08/2011 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Energy XXI (Bermuda) Limited EXXI G10082140 11/08/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against 4 Energy XXI (Bermuda) Limited EXXI G10082140 11/08/2011 Authorization/Increase of Preferred Stock Mgmt Voted Against Against 5 Energy XXI (Bermuda) Limited EXXI G10082140 11/08/2011 Ratification of Auditor Mgmt Voted For For 1 Exelon Corporation EXC 30161N101 04/02/2012 Elect John Canning Jr. Mgmt Voted For For 2 Exelon Corporation EXC 30161N101 04/02/2012 Elect Christopher Crane Mgmt Voted For For 3 Exelon Corporation EXC 30161N101 04/02/2012 Elect M. Walter D'Alessio Mgmt Voted For For 4 Exelon Corporation EXC 30161N101 04/02/2012 Elect Nicholas DeBenedictis Mgmt Voted For For 5 Exelon Corporation EXC 30161N101 04/02/2012 Elect Nelson Diaz Mgmt Voted For For 6 Exelon Corporation EXC 30161N101 04/02/2012 Elect Sue Ling Gin Mgmt Voted For For 7 Exelon Corporation EXC 30161N101 04/02/2012 Elect Rosemarie Greco Mgmt Voted For For 8 Exelon Corporation EXC 30161N101 04/02/2012 Elect Paul Joskow Mgmt Voted For For 9 Exelon Corporation EXC 30161N101 04/02/2012 Elect Richard Mies Mgmt Voted For For 10 Exelon Corporation EXC 30161N101 04/02/2012 Elect John Palms Mgmt Voted For For 11 Exelon Corporation EXC 30161N101 04/02/2012 Elect William Richardson Mgmt Voted For For 12 Exelon Corporation EXC 30161N101 04/02/2012 Elect Thomas Ridge Mgmt Voted For For 13 Exelon Corporation EXC 30161N101 04/02/2012 Elect John Rogers, Jr. Mgmt Voted For For 14 Exelon Corporation EXC 30161N101 04/02/2012 Elect John Rowe Mgmt Voted For For 15 Exelon Corporation EXC 30161N101 04/02/2012 Elect Stephen Steinour Mgmt Voted For For 16 Exelon Corporation EXC 30161N101 04/02/2012 Elect Donald Thompson Mgmt Voted For For 17 Exelon Corporation EXC 30161N101 04/02/2012 Elect Ann Berzin Mgmt Voted For For 18 Exelon Corporation EXC 30161N101 04/02/2012 Elect Yves de Balmann Mgmt Voted For For 19 Exelon Corporation EXC 30161N101 04/02/2012 Elect Robert Lawless Mgmt Voted For For 20 Exelon Corporation EXC 30161N101 04/02/2012 Elect Mayo Shattuck III Mgmt Voted For For 21 Exelon Corporation EXC 30161N101 04/02/2012 Ratification of Auditor Mgmt Voted For For 22 Exelon Corporation EXC 30161N101 04/02/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Exelon Corporation EXC 30161N101 11/17/2011 Merger/Acquisition Mgmt Voted For For 2 Exelon Corporation EXC 30161N101 11/17/2011 Right to Adjourn Meeting Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect A. George Battle Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Barry Diller Mgmt Voted Withhold Against Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Jonathan Dolgen Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect William Fitzgerald Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Craig Jacobson Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Victor Kaufman Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Peter Kern Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Dara Khosrowshahi Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect John Malone Mgmt Voted For For Expedia, Inc. EXPE 30212P303 06/05/2012 Elect Jose Antonio Tazon Garcia Mgmt Voted For For 2 Expedia, Inc. EXPE 30212P303 06/05/2012 Ratification of Auditor Mgmt Voted For For 1 Expedia, Inc. EXPE 30212P105 12/06/2011 Spin-off Mgmt Voted For For 2 Expedia, Inc. EXPE 30212P105 12/06/2011 Reverse Stock Split Mgmt Voted For For 3 Expedia, Inc. EXPE 30212P105 12/06/2011 Merger/Acquisition Mgmt Voted For For 4 Expedia, Inc. EXPE 30212P105 12/06/2011 Misc. Article Amendments Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect A. George Battle Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Barry Diller Mgmt Voted Withhold Against Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Jonathan Dolgen Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect William Fitzgerald Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Craig Jacobson Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Victor Kaufman Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Peter Kern Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Dara Khosrowshahi Mgmt Voted For For Expedia, Inc. EXPE 30212P105 12/06/2011 Elect John Malone Mgmt Voted Withhold Against Expedia, Inc. EXPE 30212P105 12/06/2011 Elect Jose Antonio Tazon Garcia Mgmt Voted For For 6 Expedia, Inc. EXPE 30212P105 12/06/2011 Ratification of Auditor Mgmt Voted For For 7 Expedia, Inc. EXPE 30212P105 12/06/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 8 Expedia, Inc. EXPE 30212P105 12/06/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against 1 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Gary Benanav Mgmt Voted For For 2 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Maura Breen Mgmt Voted For For 3 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect William DeLaney Mgmt Voted For For 4 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Nicholas LaHowchic Mgmt Voted For For 5 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Thomas Mac Mahon Mgmt Voted For For 6 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Frank Mergenthaler Mgmt Voted For For 7 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Woodrow Myers, Jr. Mgmt Voted For For 8 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect John Parker, Jr. Mgmt Voted For For 9 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect George Paz Mgmt Voted For For 10 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Myrtle Potter Mgmt Voted For For 11 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect William Roper Mgmt Voted For For 12 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Samuel Skinner Mgmt Voted For For 13 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Elect Seymour Sternberg Mgmt Voted For For 14 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Ratification of Auditor Mgmt Voted For For 15 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 16 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For 17 Express Scripts Holding Company ESRX 30219G108 05/30/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 1 Express Scripts, Inc. ESRX 12/21/2011 Merger/Acquisition Mgmt Voted For For 2 Express Scripts, Inc. ESRX 12/21/2011 Right to Adjourn Meeting Mgmt Voted For For Express, Inc. EXPR 30219E103 05/31/2012 Elect Michael Devine III Mgmt Voted For For Express, Inc. EXPR 30219E103 05/31/2012 Elect Mylle Mangum Mgmt Voted For For 2 Express, Inc. EXPR 30219E103 05/31/2012 Ratification of Auditor Mgmt Voted For For 3 Express, Inc. EXPR 30219E103 05/31/2012 Approval of the Performance Goals and Grant Limitations Under the 2010 Incentive Compensation Plan Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Michael Boskin Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Peter Brabeck-Letmathe Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Larry Faulkner Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Jay Fishman Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Henrietta Fore Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Kenneth Frazier Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect William George Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Samuel Palmisano Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Steven Reinemund Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Rex Tillerson Mgmt Voted For For Exxon Mobil Corporation XOM 30231G102 05/30/2012 Elect Edward Whitacre, Jr. Mgmt Voted For For 2 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Ratification of Auditor Mgmt Voted For For 3 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 5 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against 6 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 7 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Shareholder Proposal Regarding Adopting Sexual Orientation Anti-Bias Policy ShrHoldr Voted For Against 8 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Shareholder Proposal Regarding Hydraulic Fracturing ShrHoldr Voted Against For 9 Exxon Mobil Corporation XOM 30231G102 05/30/2012 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Voted Against For Fastenal Company FAST 04/17/2012 Elect Robert Kierlin Mgmt Voted For For Fastenal Company FAST 04/17/2012 Elect Stephen Slaggie Mgmt Voted For For Fastenal Company FAST 04/17/2012 Elect Michael Gostomski Mgmt Voted For For Fastenal Company FAST 04/17/2012 Elect Willard Oberton Mgmt Voted For For Fastenal Company FAST 04/17/2012 Elect Michael Dolan Mgmt Voted Withhold Against Fastenal Company FAST 04/17/2012 Elect Reyne Wisecup Mgmt Voted For For Fastenal Company FAST 04/17/2012 Elect Hugh Miller Mgmt Voted Withhold Against Fastenal Company FAST 04/17/2012 Elect Michael Ancius Mgmt Voted For For Fastenal Company FAST 04/17/2012 Elect Scott Satterlee Mgmt Voted Withhold Against 2 Fastenal Company FAST 04/17/2012 Ratification of Auditor Mgmt Voted Against Against 3 Fastenal Company FAST 04/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Fastenal Company FAST 04/17/2012 Amendment to the Incentive Plan Mgmt Voted For For 5 Fastenal Company FAST 04/17/2012 Adoption of Majority Vote for Election of Directors Mgmt Voted For For 1 FedEx Corporation FDX 31428X106 09/26/2011 Elect James Barksdale Mgmt Voted Against Against 2 FedEx Corporation FDX 31428X106 09/26/2011 Elect John Edwardson Mgmt Voted For For 3 FedEx Corporation FDX 31428X106 09/26/2011 Elect Shirley Jackson Mgmt Voted Against Against 4 FedEx Corporation FDX 31428X106 09/26/2011 Elect Steven Loranger Mgmt Voted Against Against 5 FedEx Corporation FDX 31428X106 09/26/2011 Elect Gary Loveman Mgmt Voted For For 6 FedEx Corporation FDX 31428X106 09/26/2011 Elect R. Brad Martin Mgmt Voted For For 7 FedEx Corporation FDX 31428X106 09/26/2011 Elect Joshua Ramo Mgmt Voted For For 8 FedEx Corporation FDX 31428X106 09/26/2011 Elect Susan Schwab Mgmt Voted For For 9 FedEx Corporation FDX 31428X106 09/26/2011 Elect Frederick Smith Mgmt Voted For For 10 FedEx Corporation FDX 31428X106 09/26/2011 Elect Joshua Smith Mgmt Voted For For 11 FedEx Corporation FDX 31428X106 09/26/2011 Elect David Steiner Mgmt Voted For For 12 FedEx Corporation FDX 31428X106 09/26/2011 Elect Paul Walsh Mgmt Voted For For 13 FedEx Corporation FDX 31428X106 09/26/2011 Amendment to the Certificate of Incorporation Regarding the Right to Call a Special Meeting Mgmt Voted For For 14 FedEx Corporation FDX 31428X106 09/26/2011 Ratification of Auditor Mgmt Voted For For 15 FedEx Corporation FDX 31428X106 09/26/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 16 FedEx Corporation FDX 31428X106 09/26/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 17 FedEx Corporation FDX 31428X106 09/26/2011 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 18 FedEx Corporation FDX 31428X106 09/26/2011 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 19 FedEx Corporation FDX 31428X106 09/26/2011 Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Voted For Against 1 FelCor Lodging Trust Incorporated FCH 31430F101 05/21/2012 Elect Glenn Carlin Mgmt Voted For For 2 FelCor Lodging Trust Incorporated FCH 31430F101 05/21/2012 Elect Robert Mathewson Mgmt Voted For For 3 FelCor Lodging Trust Incorporated FCH 31430F101 05/21/2012 Elect Richard Smith Mgmt Voted For For 4 FelCor Lodging Trust Incorporated FCH 31430F101 05/21/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 5 FelCor Lodging Trust Incorporated FCH 31430F101 05/21/2012 Ratification of Auditor Mgmt Voted For For 1 Fidelity National Information Services, Inc. FIS 31620M106 05/30/2012 Elect William Foley II Mgmt Voted For For 2 Fidelity National Information Services, Inc. FIS 31620M106 05/30/2012 Elect Thomas Hagerty Mgmt Voted Against Against 3 Fidelity National Information Services, Inc. FIS 31620M106 05/30/2012 Elect Keith Hughes Mgmt Voted For For 4 Fidelity National Information Services, Inc. FIS 31620M106 05/30/2012 Ratification of Auditor Mgmt Voted For For 5 Fidelity National Information Services, Inc. FIS 31620M106 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 6 Fidelity National Information Services, Inc. FIS 31620M106 05/30/2012 Repeal of Classified Board Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect Joseph Ambrose Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect David Downey Mgmt Voted Withhold Against First Busey Corporation BUSE 05/15/2012 Elect Van Dukeman Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect E. Phillips Knox Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect V. B. Leister, Jr. Mgmt Voted Withhold Against First Busey Corporation BUSE 05/15/2012 Elect Gregory Lykins Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect August Meyer, Jr. Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect George Shapland Mgmt Voted For For First Busey Corporation BUSE 05/15/2012 Elect Thomas Sloan Mgmt Voted For For 2 First Busey Corporation BUSE 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 First Busey Corporation BUSE 05/15/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 1 First Horizon National Corporation FHN 04/17/2012 Elect Robert Carter Mgmt Voted Against Against 2 First Horizon National Corporation FHN 04/17/2012 Elect John Compton Mgmt Voted For For 3 First Horizon National Corporation FHN 04/17/2012 Elect Mark Emkes Mgmt Voted Against Against 4 First Horizon National Corporation FHN 04/17/2012 Elect Vicky Gregg Mgmt Voted Against Against 5 First Horizon National Corporation FHN 04/17/2012 Elect James Haslam III Mgmt Voted For For 6 First Horizon National Corporation FHN 04/17/2012 Elect D. Bryan Jordan Mgmt Voted For For 7 First Horizon National Corporation FHN 04/17/2012 Elect R. Brad Martin Mgmt Voted For For 8 First Horizon National Corporation FHN 04/17/2012 Elect Scott Niswonger Mgmt Voted For For 9 First Horizon National Corporation FHN 04/17/2012 Elect Vicki Palmer Mgmt Voted Against Against 10 First Horizon National Corporation FHN 04/17/2012 Elect Colin Reed Mgmt Voted For For 11 First Horizon National Corporation FHN 04/17/2012 Elect Luke Yancy III Mgmt Voted Against Against 12 First Horizon National Corporation FHN 04/17/2012 Amendment to the Equity Compensation Plan Mgmt Voted For For 13 First Horizon National Corporation FHN 04/17/2012 Amendment to the Management Incentive Plan Mgmt Voted For For 14 First Horizon National Corporation FHN 04/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 First Horizon National Corporation FHN 04/17/2012 Ratification of Auditor Mgmt Voted Against Against First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 Elect Carl Florio Mgmt Voted For For First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 Elect Nathaniel Woodson Mgmt Voted For For First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 Elect Roxanne Coady Mgmt Voted For For 2 First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 2012 Equity Incentive Plan Mgmt Voted For For 4 First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 Executive Annual Incentive Plan Mgmt Voted For For 5 First Niagara Financial Group, Inc. FNFG 33582V108 04/25/2012 Ratification of Auditor Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Steven Baer Mgmt Voted Withhold Against FirstMerit Corporation FMER 04/18/2012 Elect Karen Belden Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect R. Cary Blair Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect John Blickle Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Robert Briggs Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Richard Colella Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Gina France Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Paul Greig Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Terry Haines Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect J. Michael Hochschwender Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Clifford Isroff Mgmt Voted For For FirstMerit Corporation FMER 04/18/2012 Elect Philip Lloyd, II Mgmt Voted For For 2 FirstMerit Corporation FMER 04/18/2012 Ratification of Auditor Mgmt Voted For For 3 FirstMerit Corporation FMER 04/18/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 Ford Motor Company F 05/10/2012 Elect Stephen Butler Mgmt Voted For For 2 Ford Motor Company F 05/10/2012 Elect Kimberly Casiano Mgmt Voted For For 3 Ford Motor Company F 05/10/2012 Elect Anthony Earley, Jr. Mgmt Voted Against Against 4 Ford Motor Company F 05/10/2012 Elect Edsel Ford II Mgmt Voted Against Against 5 Ford Motor Company F 05/10/2012 Elect William Ford, Jr. Mgmt Voted For For 6 Ford Motor Company F 05/10/2012 Elect Richard Gephardt Mgmt Voted For For 7 Ford Motor Company F 05/10/2012 Elect James Hance, Jr. Mgmt Voted For For 8 Ford Motor Company F 05/10/2012 Elect William Helman IV Mgmt Voted For For 9 Ford Motor Company F 05/10/2012 Elect Irvine Hockaday, Jr. Mgmt Voted For For 10 Ford Motor Company F 05/10/2012 Elect Jon Huntsman, Jr. Mgmt Voted For For 11 Ford Motor Company F 05/10/2012 Elect Richard Manoogian Mgmt Voted Against Against 12 Ford Motor Company F 05/10/2012 Elect Ellen Marram Mgmt Voted For For 13 Ford Motor Company F 05/10/2012 Elect Alan Mulally Mgmt Voted For For 14 Ford Motor Company F 05/10/2012 Elect Homer Neal Mgmt Voted For For 15 Ford Motor Company F 05/10/2012 Elect Gerald Shaheen Mgmt Voted For For 16 Ford Motor Company F 05/10/2012 Elect John Thornton Mgmt Voted For For 17 Ford Motor Company F 05/10/2012 Ratification of Auditor Mgmt Voted For For 18 Ford Motor Company F 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 19 Ford Motor Company F 05/10/2012 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted Against For 20 Ford Motor Company F 05/10/2012 Shareholder Proposal Regarding Recapitalization ShrHoldr Voted For Against 21 Ford Motor Company F 05/10/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted For Against Forest Laboratories, Inc. FRX 08/18/2011 Elect Howard Solomon Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Nesli Basgoz Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Christopher Coughlin Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Dan Goldwasser Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Kenneth Goodman Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Gerald Lieberman Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Lawrence Olanoff Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Lester Salans Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Brenton Saunders Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Peter Zimetbaum Mgmt Unvoted TNA N/A 2 Forest Laboratories, Inc. FRX 08/18/2011 Advisory Vote on Executive Compensation Mgmt Unvoted TNA N/A 3 Forest Laboratories, Inc. FRX 08/18/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Unvoted TNA Against 4 Forest Laboratories, Inc. FRX 08/18/2011 Ratification of Auditor Mgmt Unvoted TNA N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Dissident Nominee Alexander Denner Mgmt Voted Withhold N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Dissident Nominee Richard Mulligan Mgmt Voted For N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Dissident Nominee Lucian Bebchuk Mgmt Voted Withhold N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Dissident Nominee Eric Ende Mgmt Voted Withhold N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Management Nominee Nesli Basgoz Mgmt Voted For N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Management Nominee Christopher Coughlin Mgmt Voted For N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Management Nominee Gerald Lieberman Mgmt Voted For N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Management Nominee Lawrence Olanoff Mgmt Voted For N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Management Nominee Brenton Saunders Mgmt Voted For N/A Forest Laboratories, Inc. FRX 08/18/2011 Elect Management Nominee Peter Zimetbaum Mgmt Voted For N/A 2 Forest Laboratories, Inc. FRX 08/18/2011 Advisory Vote on Executive Compensation Mgmt Voted Against N/A 3 Forest Laboratories, Inc. FRX 08/18/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year N/A 4 Forest Laboratories, Inc. FRX 08/18/2011 Ratification of Auditor Mgmt Voted For N/A Forrester Research, Inc. FORR 05/08/2012 Elect Robert Galford Mgmt Voted Withhold Against Forrester Research, Inc. FORR 05/08/2012 Elect Gretchen Teichgraeber Mgmt Voted For For 2 Forrester Research, Inc. FORR 05/08/2012 Ratification of Auditor Mgmt Voted For For 3 Forrester Research, Inc. FORR 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Forrester Research, Inc. FORR 05/08/2012 Amendment to the 2006 Equity Incentive Plan Mgmt Voted For For 1 Fortune Brands Home & Security Inc. FBHS 34964C106 04/23/2012 Elect Ann Hackett Mgmt Voted Against Against 2 Fortune Brands Home & Security Inc. FBHS 34964C106 04/23/2012 Elect John Morikis Mgmt Voted For For 3 Fortune Brands Home & Security Inc. FBHS 34964C106 04/23/2012 Elect Ronald Waters, III Mgmt Voted Against Against 4 Fortune Brands Home & Security Inc. FBHS 34964C106 04/23/2012 Ratification of Auditor Mgmt Voted For For 5 Fortune Brands Home & Security Inc. FBHS 34964C106 04/23/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 6 Fortune Brands Home & Security Inc. FBHS 34964C106 04/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Richard Adkerson Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Robert Allison, Jr. Mgmt Voted Withhold Against Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Robert Day Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Gerald Ford Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect H. Devon Graham, Jr. Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Charles Krulak Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Bobby Lackey Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Jon Madonna Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Dustan McCoy Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect James Moffett Mgmt Voted For For Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect B. M. Rankin, Jr. Mgmt Voted Withhold Against Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Elect Stephen Siegele Mgmt Voted For For 2 Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Ratification of Auditor Mgmt Voted For For 4 Freeport-McMoran Copper & Gold Inc. FCX 35671D857 06/14/2012 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Voted Against For FTI Consulting, Inc. FCN 06/06/2012 Elect Denis Callaghan Mgmt Voted For For FTI Consulting, Inc. FCN 06/06/2012 Elect Jack Dunn, IV Mgmt Voted For For FTI Consulting, Inc. FCN 06/06/2012 Elect Gerard Holthaus Mgmt Voted Withhold Against FTI Consulting, Inc. FCN 06/06/2012 Elect Claudio Costamagna Mgmt Voted For For FTI Consulting, Inc. FCN 06/06/2012 Elect Vernon Ellis Mgmt Voted For For FTI Consulting, Inc. FCN 06/06/2012 Elect Marc Holtzman Mgmt Voted For For FTI Consulting, Inc. FCN 06/06/2012 Elect Henrique de Campos Meirelles Mgmt Voted For For 2 FTI Consulting, Inc. FCN 06/06/2012 Ratification of Auditor Mgmt Voted For For 3 FTI Consulting, Inc. FCN 06/06/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Gannett Co., Inc. GCI 05/01/2012 Elect John Cody Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Howard Elias Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Arthur Harper Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect John Louis Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Marjorie Magner Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Gracia Martore Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Scott McCune Mgmt Voted Withhold Against Gannett Co., Inc. GCI 05/01/2012 Elect Duncan McFarland Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Susan Ness Mgmt Voted For For Gannett Co., Inc. GCI 05/01/2012 Elect Neal Shapiro Mgmt Voted For For 2 Gannett Co., Inc. GCI 05/01/2012 Ratification of Auditor Mgmt Voted For For 3 Gannett Co., Inc. GCI 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 General Electric Company GE 04/25/2012 Elect W. Geoffrey Beattie Mgmt Voted For For 2 General Electric Company GE 04/25/2012 Elect James Cash, Jr. Mgmt Voted For For 3 General Electric Company GE 04/25/2012 Elect Ann Fudge Mgmt Voted For For 4 General Electric Company GE 04/25/2012 Elect Susan Hockfield Mgmt Voted For For 5 General Electric Company GE 04/25/2012 Elect Jeffrey Immelt Mgmt Voted For For 6 General Electric Company GE 04/25/2012 Elect Andrea Jung Mgmt Voted For For 7 General Electric Company GE 04/25/2012 Elect Alan Lafley Mgmt Voted For For 8 General Electric Company GE 04/25/2012 Elect Robert Lane Mgmt Voted For For 9 General Electric Company GE 04/25/2012 Elect Ralph Larsen Mgmt Voted For For 10 General Electric Company GE 04/25/2012 Elect Rochelle Lazarus Mgmt Voted Against Against 11 General Electric Company GE 04/25/2012 Elect James Mulva Mgmt Voted For For 12 General Electric Company GE 04/25/2012 Elect Sam Nunn Mgmt Voted For For 13 General Electric Company GE 04/25/2012 Elect Roger Penske Mgmt Voted Against Against 14 General Electric Company GE 04/25/2012 Elect Robert Swieringa Mgmt Voted For For 15 General Electric Company GE 04/25/2012 Elect James Tisch Mgmt Voted For For 16 General Electric Company GE 04/25/2012 Elect Douglas Warner III Mgmt Voted For For 17 General Electric Company GE 04/25/2012 Ratification of Auditor Mgmt Voted For For 18 General Electric Company GE 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 19 General Electric Company GE 04/25/2012 Amendment to the 2007 Long-Term Incentive Plan Mgmt Voted For For 20 General Electric Company GE 04/25/2012 Approval of Material Terms of Senior Officer Performance Goals Mgmt Voted For For 21 General Electric Company GE 04/25/2012 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted Against For 22 General Electric Company GE 04/25/2012 Shareholder Proposal Regarding Nuclear Activities ShrHoldr Voted Against For 23 General Electric Company GE 04/25/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 24 General Electric Company GE 04/25/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 1 General Mills, Inc. GIS 09/26/2011 Elect Bradbury Anderson Mgmt Voted For For 2 General Mills, Inc. GIS 09/26/2011 Elect R. Kerry Clark Mgmt Voted For For 3 General Mills, Inc. GIS 09/26/2011 Elect Paul Danos Mgmt Voted For For 4 General Mills, Inc. GIS 09/26/2011 Elect William Esrey Mgmt Voted For For 5 General Mills, Inc. GIS 09/26/2011 Elect Raymond Gilmartin Mgmt Voted For For 6 General Mills, Inc. GIS 09/26/2011 Elect Judith Richards Hope Mgmt Voted For For 7 General Mills, Inc. GIS 09/26/2011 Elect Heidi Miller Mgmt Voted For For 8 General Mills, Inc. GIS 09/26/2011 Elect Hilda Ochoa-Brillembourg Mgmt Voted For For 9 General Mills, Inc. GIS 09/26/2011 Elect Steve Odland Mgmt Voted For For 10 General Mills, Inc. GIS 09/26/2011 Elect Kendall Powell Mgmt Voted For For 11 General Mills, Inc. GIS 09/26/2011 Elect Michael Rose Mgmt Voted For For 12 General Mills, Inc. GIS 09/26/2011 Elect Robert Ryan Mgmt Voted For For 13 General Mills, Inc. GIS 09/26/2011 Elect Dorothy Terrell Mgmt Voted For For 14 General Mills, Inc. GIS 09/26/2011 2011 Stock Compensation Plan Mgmt Voted Against Against 15 General Mills, Inc. GIS 09/26/2011 2011 Compensation Plan for Non-Employee Directors Mgmt Voted For For 16 General Mills, Inc. GIS 09/26/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 17 General Mills, Inc. GIS 09/26/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 18 General Mills, Inc. GIS 09/26/2011 Ratification of Auditor Mgmt Voted For For Geo Group, Inc. GEO 36159R103 05/04/2012 Elect Clarence Anthony Mgmt Voted For For Geo Group, Inc. GEO 36159R103 05/04/2012 Elect Norman Carlson Mgmt Voted For For Geo Group, Inc. GEO 36159R103 05/04/2012 Elect Anne Foreman Mgmt Voted For For Geo Group, Inc. GEO 36159R103 05/04/2012 Elect Richard Glanton Mgmt Voted For For Geo Group, Inc. GEO 36159R103 05/04/2012 Elect Christopher Wheeler Mgmt Voted For For Geo Group, Inc. GEO 36159R103 05/04/2012 Elect George Zoley Mgmt Voted For For 2 Geo Group, Inc. GEO 36159R103 05/04/2012 Ratification of Auditor Mgmt Voted For For 3 Geo Group, Inc. GEO 36159R103 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Geo Group, Inc. GEO 36159R103 05/04/2012 2011 Employee Stock Purchase Plan Mgmt Voted For For 5 Geo Group, Inc. GEO 36159R103 05/04/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against 6 Geo Group, Inc. GEO 36159R103 05/04/2012 Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Voted For Against 7 Geo Group, Inc. GEO 36159R103 05/04/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against 8 Geo Group, Inc. GEO 36159R103 05/04/2012 Transaction of Other Business Mgmt Voted Against Against 1 Georgia Gulf Corporation GGC 05/22/2012 Elect Paul Carrico Mgmt Voted For For 2 Georgia Gulf Corporation GGC 05/22/2012 Elect T. Kevin DeNicola Mgmt Voted For For 3 Georgia Gulf Corporation GGC 05/22/2012 Elect Patrick Fleming Mgmt Voted For For 4 Georgia Gulf Corporation GGC 05/22/2012 Elect Robert Gervis Mgmt Voted For For 5 Georgia Gulf Corporation GGC 05/22/2012 Elect Wayne Sales Mgmt Voted For For 6 Georgia Gulf Corporation GGC 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 Georgia Gulf Corporation GGC 05/22/2012 Ratification of Auditor Mgmt Voted For For 1 Global Crossing Limited GLBC G3921A175 08/04/2011 Amalgamation Agreement Mgmt Voted For For 2 Global Crossing Limited GLBC G3921A175 08/04/2011 Right to Adjourn Meeting Mgmt Voted For For 3 Global Crossing Limited GLBC G3921A175 08/04/2011 Advisory Vote on Golden Parachutes Mgmt Voted Against Against Globalstar, Inc. GSAT 05/22/2012 Elect William Hasler Mgmt Voted For For Globalstar, Inc. GSAT 05/22/2012 Elect James Monroe III Mgmt Voted Withhold Against 2 Globalstar, Inc. GSAT 05/22/2012 Ratification of Auditor Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect Larry Page Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect Sergey Brin Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect Eric Schmidt Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect L. John Doerr Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect Diane Greene Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect John Hennessy Mgmt Voted Withhold Against Google Inc. GOOG 38259P508 06/21/2012 Elect Ann Mather Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect Paul Otellini Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect K. Ram Shriram Mgmt Voted For For Google Inc. GOOG 38259P508 06/21/2012 Elect Shirley Tilghman Mgmt Voted For For 2 Google Inc. GOOG 38259P508 06/21/2012 Ratification of Auditor Mgmt Voted For For 3 Google Inc. GOOG 38259P508 06/21/2012 Establish Class C Capital Stock Mgmt Voted Against Against 4 Google Inc. GOOG 38259P508 06/21/2012 Increase in Authorized Shares of Class A Common Stock Mgmt Voted Against Against 5 Google Inc. GOOG 38259P508 06/21/2012 Adopt Article Amendments to Ensure the Fair Treatment of Class A Common Stock Mgmt Voted Against Against 6 Google Inc. GOOG 38259P508 06/21/2012 2012 Stock Plan Mgmt Voted Against Against 7 Google Inc. GOOG 38259P508 06/21/2012 2012 Incentive Compensation Plan Mgmt Voted Against Against 8 Google Inc. GOOG 38259P508 06/21/2012 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Voted Against For 9 Google Inc. GOOG 38259P508 06/21/2012 Shareholder Proposal Regarding Arbitration ShrHoldr Voted Against For 10 Google Inc. GOOG 38259P508 06/21/2012 Shareholder Proposal Regarding Recapitalization ShrHoldr Voted For Against Graco Inc. GGG 04/20/2012 Elect William Carroll Mgmt Voted Withhold Against Graco Inc. GGG 04/20/2012 Elect Jack Eugster Mgmt Voted Withhold Against Graco Inc. GGG 04/20/2012 Elect R. William Van Sant Mgmt Voted Withhold Against 2 Graco Inc. GGG 04/20/2012 Ratification of Auditor Mgmt Voted For For 3 Graco Inc. GGG 04/20/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Graco Inc. GGG 04/20/2012 Amendment to the 2006 Employee Stock Purchase Plan Mgmt Voted For For 5 Graco Inc. GGG 04/20/2012 Incentive Bonus Plan Mgmt Voted For For 6 Graco Inc. GGG 04/20/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against Graphic Packaging Holding Company GPK 05/23/2012 Elect Jeffrey Liaw Mgmt Voted Withhold Against Graphic Packaging Holding Company GPK 05/23/2012 Elect Michael MacDougall Mgmt Voted Withhold Against Graphic Packaging Holding Company GPK 05/23/2012 Elect John Miller Mgmt Voted For For Graphic Packaging Holding Company GPK 05/23/2012 Elect Lynn Wentworth Mgmt Voted For For Griffon Corporation GFF 01/31/2012 Elect Harvey Blau Mgmt Voted For For Griffon Corporation GFF 01/31/2012 Elect Gerald Cardinale Mgmt Voted For For Griffon Corporation GFF 01/31/2012 Elect Bradley Gross Mgmt Voted For For Griffon Corporation GFF 01/31/2012 Elect Donald Kutyna Mgmt Voted For For 2 Griffon Corporation GFF 01/31/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Griffon Corporation GFF 01/31/2012 Ratification of Auditor Mgmt Voted For For 1 Halliburton Company HAL 05/16/2012 Elect Alan Bennett Mgmt Voted For For 2 Halliburton Company HAL 05/16/2012 Elect James Boyd Mgmt Voted For For 3 Halliburton Company HAL 05/16/2012 Elect Milton Carroll Mgmt Voted For For 4 Halliburton Company HAL 05/16/2012 Elect Nance Dicciani Mgmt Voted For For 5 Halliburton Company HAL 05/16/2012 Elect Murry Gerber Mgmt Voted For For 6 Halliburton Company HAL 05/16/2012 Elect S. Malcolm Gillis Mgmt Voted Against Against 7 Halliburton Company HAL 05/16/2012 Elect Abdallah Jum'ah Mgmt Voted For For 8 Halliburton Company HAL 05/16/2012 Elect David Lesar Mgmt Voted For For 9 Halliburton Company HAL 05/16/2012 Elect Robert Malone Mgmt Voted For For 10 Halliburton Company HAL 05/16/2012 Elect J. Landis Martin Mgmt Voted Against Against 11 Halliburton Company HAL 05/16/2012 Elect Debra Reed Mgmt Voted For For 12 Halliburton Company HAL 05/16/2012 Ratification of Auditor Mgmt Voted For For 13 Halliburton Company HAL 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 Halliburton Company HAL 05/16/2012 Amendment to the Stock and Incentive Plan Mgmt Voted For For 1 Hansen Natural Corporation HANS 01/05/2012 Company Name Change Mgmt Voted For For 2 Hansen Natural Corporation HANS 01/05/2012 Increase of Authorized Common Stock Mgmt Voted For For Hatteras Financial Corp. HTS 41902R103 05/02/2012 Elect Michael Hough Mgmt Voted For For Hatteras Financial Corp. HTS 41902R103 05/02/2012 Elect Benjamin Hough Mgmt Voted For For Hatteras Financial Corp. HTS 41902R103 05/02/2012 Elect David Berson Mgmt Voted For For Hatteras Financial Corp. HTS 41902R103 05/02/2012 Elect Ira Kawaller Mgmt Voted For For Hatteras Financial Corp. HTS 41902R103 05/02/2012 Elect Jeffrey Miller Mgmt Voted For For Hatteras Financial Corp. HTS 41902R103 05/02/2012 Elect Thomas Wren Mgmt Voted For For 2 Hatteras Financial Corp. HTS 41902R103 05/02/2012 Ratification of Auditor Mgmt Voted For For 3 Hatteras Financial Corp. HTS 41902R103 05/02/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect William Schoen Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Gary Newsome Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Kent Dauten Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Pascal Goldschmidt Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Donald Kiernan Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Robert Knox Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Vicki O'Meara Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect William Steere, Jr. Mgmt Voted For For Health Management Associates, Inc. HMA 05/22/2012 Elect Randolph Westerfield Mgmt Voted For For 2 Health Management Associates, Inc. HMA 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Health Management Associates, Inc. HMA 05/22/2012 Ratification of Auditor Mgmt Voted For For 4 Health Management Associates, Inc. HMA 05/22/2012 Transaction of Other Business Mgmt Voted Against Against 1 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Mary Citrino Mgmt Voted Against Against 2 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Theodore Craver, Jr. Mgmt Voted For For 3 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Vicki Escarra Mgmt Voted Against Against 4 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Gale Fitzgerald Mgmt Voted For For 5 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Patrick Foley Mgmt Voted Against Against 6 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Jay Gellert Mgmt Voted For For 7 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Roger Greaves Mgmt Voted For For 8 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Bruce Willison Mgmt Voted Against Against 9 Health Net, Inc. HNT 42222G108 05/22/2012 Elect Frederick Yeager Mgmt Voted For For 10 Health Net, Inc. HNT 42222G108 05/22/2012 Ratification of Auditor Mgmt Voted For For 11 Health Net, Inc. HNT 42222G108 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against HealthSouth Corporation HLS 05/03/2012 Elect John Chidsey Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect Donald Correll Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect Yvonne Curl Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect Charles Elson Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect Jay Grinney Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect Jon Hanson Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect Leo Higdon, Jr. Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect John Maupin, Jr. Mgmt Voted For For HealthSouth Corporation HLS 05/03/2012 Elect L. Edward Shaw, Jr. Mgmt Voted For For 2 HealthSouth Corporation HLS 05/03/2012 Ratification of Auditor Mgmt Voted For For 3 HealthSouth Corporation HLS 05/03/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect Robert Carr Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect Mitchell Hollin Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect Robert Niehaus Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect Marc Ostro Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect Jonathan Palmer Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect George Raymond Mgmt Voted For For Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Elect Richard Vague Mgmt Voted For For 2 Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Ratification of Auditor Mgmt Voted For For 3 Heartland Payment Systems, Inc. HPY 42235N108 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Hecla Mining Company HL 05/24/2012 Elect George Nethercutt, Jr. Mgmt Voted For For Hecla Mining Company HL 05/24/2012 Elect John Bowles Mgmt Voted For For 2 Hecla Mining Company HL 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Hecla Mining Company HL 05/24/2012 Amendment to the Stock Plan for Nonemployee Directors Mgmt Voted For For 4 Hecla Mining Company HL 05/24/2012 Ratification of Auditor Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect Pamela Arway Mgmt Voted Withhold Against Hershey Company HSY 05/01/2012 Elect John Bilbrey Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect Robert Cavanaugh Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect Charles Davis Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect Robert Malcolm Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect James Mead Mgmt Voted Withhold Against Hershey Company HSY 05/01/2012 Elect James Nevels Mgmt Voted Withhold Against Hershey Company HSY 05/01/2012 Elect Anthony Palmer Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect Thomas Ridge Mgmt Voted For For Hershey Company HSY 05/01/2012 Elect David Shedlarz Mgmt Voted For For 2 Hershey Company HSY 05/01/2012 Ratification of Auditor Mgmt Voted For For 3 Hershey Company HSY 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Hewlett-Packard Company HPQ 03/21/2012 Elect Marc Andreessen Mgmt Voted Against Against 2 Hewlett-Packard Company HPQ 03/21/2012 Elect Shumeet Banerji Mgmt Voted For For 3 Hewlett-Packard Company HPQ 03/21/2012 Elect Rajiv Gupta Mgmt Voted Against Against 4 Hewlett-Packard Company HPQ 03/21/2012 Elect John Hammergren Mgmt Voted Against Against 5 Hewlett-Packard Company HPQ 03/21/2012 Elect Raymond Lane Mgmt Voted For For 6 Hewlett-Packard Company HPQ 03/21/2012 Elect Ann Livermore Mgmt Voted For For 7 Hewlett-Packard Company HPQ 03/21/2012 Elect Gary Reiner Mgmt Voted For For 8 Hewlett-Packard Company HPQ 03/21/2012 Elect Patricia Russo Mgmt Voted For For 9 Hewlett-Packard Company HPQ 03/21/2012 Elect G. Kennedy Thompson Mgmt Voted Against Against 10 Hewlett-Packard Company HPQ 03/21/2012 Elect Margaret Whitman Mgmt Voted For For 11 Hewlett-Packard Company HPQ 03/21/2012 Elect Ralph Whitworth Mgmt Voted For For 12 Hewlett-Packard Company HPQ 03/21/2012 Ratification of Auditor Mgmt Voted For For 13 Hewlett-Packard Company HPQ 03/21/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 14 Hewlett-Packard Company HPQ 03/21/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For Hibbett Sports, Inc. HIBB 05/24/2012 Elect Jane Aggers Mgmt Voted For For Hibbett Sports, Inc. HIBB 05/24/2012 Elect Terrance Finley Mgmt Voted For For Hibbett Sports, Inc. HIBB 05/24/2012 Elect Alton Yother Mgmt Voted For For 2 Hibbett Sports, Inc. HIBB 05/24/2012 Ratification of Auditor Mgmt Voted For For 3 Hibbett Sports, Inc. HIBB 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Hibbett Sports, Inc. HIBB 05/24/2012 2012 Non-Employee Director Equity Plan Mgmt Voted For For 5 Hibbett Sports, Inc. HIBB 05/24/2012 Change in Board Size Mgmt Voted For For 1 Home Depot, Inc. HD 05/17/2012 Elect F. Duane Ackerman Mgmt Voted For For 2 Home Depot, Inc. HD 05/17/2012 Elect Francis Blake Mgmt Voted For For 3 Home Depot, Inc. HD 05/17/2012 Elect Ari Bousbib Mgmt Voted For For 4 Home Depot, Inc. HD 05/17/2012 Elect Gregory Brenneman Mgmt Voted For For 5 Home Depot, Inc. HD 05/17/2012 Elect J. Frank Brown Mgmt Voted For For 6 Home Depot, Inc. HD 05/17/2012 Elect Albert Carey Mgmt Voted Against Against 7 Home Depot, Inc. HD 05/17/2012 Elect Armando Codina Mgmt Voted Against Against 8 Home Depot, Inc. HD 05/17/2012 Elect Bonnie Hill Mgmt Voted Against Against 9 Home Depot, Inc. HD 05/17/2012 Elect Karen Katen Mgmt Voted Against Against 10 Home Depot, Inc. HD 05/17/2012 Elect Ronald Sargent Mgmt Voted For For 11 Home Depot, Inc. HD 05/17/2012 Ratification of Auditor Mgmt Voted For For 12 Home Depot, Inc. HD 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Home Depot, Inc. HD 05/17/2012 Amendment to the Employee Stock Purchase Plan Mgmt Voted For For 14 Home Depot, Inc. HD 05/17/2012 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Voted Against For 15 Home Depot, Inc. HD 05/17/2012 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Voted Against For 16 Home Depot, Inc. HD 05/17/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted Against For 17 Home Depot, Inc. HD 05/17/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted For Against 18 Home Depot, Inc. HD 05/17/2012 Shareholder Proposal Regarding Charitable Contributions ShrHoldr Voted Against For 19 Home Depot, Inc. HD 05/17/2012 Shareholder Proposal Regarding Stormwater Management Policy ShrHoldr Voted Against For 1 Honeywell International Inc. HON 04/23/2012 Elect Gordon Bethune Mgmt Voted For For 2 Honeywell International Inc. HON 04/23/2012 Elect Kevin Burke Mgmt Voted For For 3 Honeywell International Inc. HON 04/23/2012 Elect Jaime Chico Pardo Mgmt Voted For For 4 Honeywell International Inc. HON 04/23/2012 Elect David Cote Mgmt Voted For For 5 Honeywell International Inc. HON 04/23/2012 Elect D. Scott Davis Mgmt Voted For For 6 Honeywell International Inc. HON 04/23/2012 Elect Linnet Deily Mgmt Voted Against Against 7 Honeywell International Inc. HON 04/23/2012 Elect Judd Gregg Mgmt Voted For For 8 Honeywell International Inc. HON 04/23/2012 Elect Lord Clive Hollick Mgmt Voted For For 9 Honeywell International Inc. HON 04/23/2012 Elect George Paz Mgmt Voted For For 10 Honeywell International Inc. HON 04/23/2012 Elect Bradley Sheares Mgmt Voted For For 11 Honeywell International Inc. HON 04/23/2012 Ratification of Auditor Mgmt Voted For For 12 Honeywell International Inc. HON 04/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Honeywell International Inc. HON 04/23/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 14 Honeywell International Inc. HON 04/23/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For Hormel Foods Corporation HRL 01/31/2012 Elect Terrell Crews Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Jeffrey Ettinger Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Jody Feragen Mgmt Voted Withhold Against Hormel Foods Corporation HRL 01/31/2012 Elect Glenn Forbes Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Stephen Lacy Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Susan Marvin Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Michael Mendes Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect John Morrison Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Elsa Murano Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Robert Nakasone Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Susan Nestegard Mgmt Voted For For Hormel Foods Corporation HRL 01/31/2012 Elect Dakota Pippins Mgmt Voted Withhold Against 2 Hormel Foods Corporation HRL 01/31/2012 Ratification of Auditor Mgmt Voted For For 1 Hudson City Bancorp, Inc. HCBK 04/25/2012 Elect Denis Salamone Mgmt Voted Against Against 2 Hudson City Bancorp, Inc. HCBK 04/25/2012 Elect Michael Azzara Mgmt Voted Against Against 3 Hudson City Bancorp, Inc. HCBK 04/25/2012 Elect Victoria Bruni Mgmt Voted Against Against 4 Hudson City Bancorp, Inc. HCBK 04/25/2012 Ratification of Auditor Mgmt Voted For For 5 Hudson City Bancorp, Inc. HCBK 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 6 Hudson City Bancorp, Inc. HCBK 04/25/2012 Repeal of Classified Board Mgmt Voted For For Huntington Ingalls Industries, Inc. HII 05/02/2012 Elect Paul Miller Mgmt Voted For For Huntington Ingalls Industries, Inc. HII 05/02/2012 Elect C. Michael Petters Mgmt Voted For For Huntington Ingalls Industries, Inc. HII 05/02/2012 Elect Karl von der Heyden Mgmt Voted For For 2 Huntington Ingalls Industries, Inc. HII 05/02/2012 Ratification of Auditor Mgmt Voted For For 3 Huntington Ingalls Industries, Inc. HII 05/02/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Huntington Ingalls Industries, Inc. HII 05/02/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 5 Huntington Ingalls Industries, Inc. HII 05/02/2012 2012 Long-Term Incentive Stock Plan Mgmt Voted For For 6 Huntington Ingalls Industries, Inc. HII 05/02/2012 Approve the Performance-Based Compensation Policy Mgmt Voted For For Idexx Laboratories, Inc. IDXX 45168D104 05/09/2012 Elect William End Mgmt Voted For For Idexx Laboratories, Inc. IDXX 45168D104 05/09/2012 Elect Barry Johnson Mgmt Voted For For Idexx Laboratories, Inc. IDXX 45168D104 05/09/2012 Elect Brian McKeon Mgmt Voted For For 2 Idexx Laboratories, Inc. IDXX 45168D104 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Idexx Laboratories, Inc. IDXX 45168D104 05/09/2012 Ratification of Auditor Mgmt Voted For For 1 Illinois Tool Works Inc. ITW 05/04/2012 Elect Daniel Brutto Mgmt Voted For For 2 Illinois Tool Works Inc. ITW 05/04/2012 Elect Susan Crown Mgmt Voted For For 3 Illinois Tool Works Inc. ITW 05/04/2012 Elect Don Davis, Jr. Mgmt Voted For For 4 Illinois Tool Works Inc. ITW 05/04/2012 Elect James Griffith Mgmt Voted For For 5 Illinois Tool Works Inc. ITW 05/04/2012 Elect Robert McCormack Mgmt Voted For For 6 Illinois Tool Works Inc. ITW 05/04/2012 Elect Robert Morrison Mgmt Voted For For 7 Illinois Tool Works Inc. ITW 05/04/2012 Elect James Skinner Mgmt Voted For For 8 Illinois Tool Works Inc. ITW 05/04/2012 Elect David Smith, Jr. Mgmt Voted For For 9 Illinois Tool Works Inc. ITW 05/04/2012 Elect David Speer Mgmt Voted For For 10 Illinois Tool Works Inc. ITW 05/04/2012 Elect Pamela Strobel Mgmt Voted For For 11 Illinois Tool Works Inc. ITW 05/04/2012 Elect Kevin Warren Mgmt Voted For For 12 Illinois Tool Works Inc. ITW 05/04/2012 Elect Anre Williams Mgmt Voted For For 13 Illinois Tool Works Inc. ITW 05/04/2012 Ratification of Auditor Mgmt Voted For For 14 Illinois Tool Works Inc. ITW 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Richard De Schutter Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Barry Ariko Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Julian Baker Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Paul Brooke Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Wendy Dixon Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Paul Friedman Mgmt Voted For For Incyte Corporation INCY 45337C102 05/30/2012 Elect Roy Whitfield Mgmt Voted For For 2 Incyte Corporation INCY 45337C102 05/30/2012 Amendment to the 2010 Stock Incentive Plan Mgmt Voted Against Against 3 Incyte Corporation INCY 45337C102 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Incyte Corporation INCY 45337C102 05/30/2012 Ratification of Auditor Mgmt Voted For For Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect Gary Cappeline Mgmt Voted For For Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect Amado Cavazos Mgmt Voted For For Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect Randolph Gress Mgmt Voted For For Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect Linda Myrick Mgmt Voted For For Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect Karen Osar Mgmt Voted For For Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect John Steitz Mgmt Voted Withhold Against Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Elect Stephen Zide Mgmt Voted For For 2 Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Ratification of Auditor Mgmt Voted For For 3 Innophos Holdings, Inc. IPHS 45774N108 05/18/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Insight Enterprises, Inc. NSIT 45765U103 05/16/2012 Elect Timothy Crown Mgmt Voted For For Insight Enterprises, Inc. NSIT 45765U103 05/16/2012 Elect Anthony Ibarguen Mgmt Voted For For Insight Enterprises, Inc. NSIT 45765U103 05/16/2012 Elect Kathleen Pushor Mgmt Voted For For 2 Insight Enterprises, Inc. NSIT 45765U103 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Insight Enterprises, Inc. NSIT 45765U103 05/16/2012 Ratification of Auditor Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect John Schofield Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect Lewis Eggebrecht Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect Umesh Padval Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect Gordon Parnell Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect Donald Schrock Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect Ron Smith Mgmt Voted For For Integrated Device Technology, Inc. IDTI 09/15/2011 Elect Theodore Tewksbury Mgmt Voted For For 2 Integrated Device Technology, Inc. IDTI 09/15/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Integrated Device Technology, Inc. IDTI 09/15/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 Integrated Device Technology, Inc. IDTI 09/15/2011 Ratification of Auditor Mgmt Voted For For 1 Intel Corporation INTC 05/17/2012 Elect Charlene Barshefsky Mgmt Voted Against Against 2 Intel Corporation INTC 05/17/2012 Elect Andy Bryant Mgmt Voted For For 3 Intel Corporation INTC 05/17/2012 Elect Susan Decker Mgmt Voted For For 4 Intel Corporation INTC 05/17/2012 Elect John Donahoe Mgmt Voted For For 5 Intel Corporation INTC 05/17/2012 Elect Reed Hundt Mgmt Voted For For 6 Intel Corporation INTC 05/17/2012 Elect Paul Otellini Mgmt Voted For For 7 Intel Corporation INTC 05/17/2012 Elect James Plummer Mgmt Voted For For 8 Intel Corporation INTC 05/17/2012 Elect David Pottruck Mgmt Voted For For 9 Intel Corporation INTC 05/17/2012 Elect Frank Yeary Mgmt Voted For For 10 Intel Corporation INTC 05/17/2012 Elect David Yoffie Mgmt Voted Against Against 11 Intel Corporation INTC 05/17/2012 Ratification of Auditor Mgmt Voted For For 12 Intel Corporation INTC 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Intel Corporation INTC 05/17/2012 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditures ShrHoldr Voted Against For 1 International Business Machines Corporation IBM 04/24/2012 Elect Alain Belda Mgmt Voted Against Against 2 International Business Machines Corporation IBM 04/24/2012 Elect William Brody Mgmt Voted For For 3 International Business Machines Corporation IBM 04/24/2012 Elect Kenneth Chenault Mgmt Voted For For 4 International Business Machines Corporation IBM 04/24/2012 Elect Michael Eskew Mgmt Voted Against Against 5 International Business Machines Corporation IBM 04/24/2012 Elect David Farr Mgmt Voted For For 6 International Business Machines Corporation IBM 04/24/2012 Elect Shirley Jackson Mgmt Voted For For 7 International Business Machines Corporation IBM 04/24/2012 Elect Andrew Liveris Mgmt Voted Against Against 8 International Business Machines Corporation IBM 04/24/2012 Elect W. James McNerney, Jr. Mgmt Voted For For 9 International Business Machines Corporation IBM 04/24/2012 Elect James Owens Mgmt Voted For For 10 International Business Machines Corporation IBM 04/24/2012 Elect Samuel Palmisano Mgmt Voted For For 11 International Business Machines Corporation IBM 04/24/2012 Elect Virginia Rometty Mgmt Voted For For 12 International Business Machines Corporation IBM 04/24/2012 Elect Joan Spero Mgmt Voted For For 13 International Business Machines Corporation IBM 04/24/2012 Elect Sidney Taurel Mgmt Voted For For 14 International Business Machines Corporation IBM 04/24/2012 Elect Lorenzo Hector Zambrano Trevino Mgmt Voted Against Against 15 International Business Machines Corporation IBM 04/24/2012 Ratification of Auditor Mgmt Voted For For 16 International Business Machines Corporation IBM 04/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 17 International Business Machines Corporation IBM 04/24/2012 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted Against For 18 International Business Machines Corporation IBM 04/24/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For 19 International Business Machines Corporation IBM 04/24/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For International Game Technology IGT 03/05/2012 Elect Paget Alves Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect Janice Chaffin Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect Greg Creed Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect Patti Hart Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect Robert Miller Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect David Roberson Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect Vincent Sadusky Mgmt Voted For For International Game Technology IGT 03/05/2012 Elect Philip Satre Mgmt Voted For For 2 International Game Technology IGT 03/05/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 International Game Technology IGT 03/05/2012 Ratification of Auditor Mgmt Voted For For 1 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect Jocelyn Carter-Miller Mgmt Voted For For 2 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect Jill Considine Mgmt Voted For For 3 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect Richard Goldstein Mgmt Voted For For 4 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect Mary Guilfoile Mgmt Voted For For 5 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect H. John Greeniaus Mgmt Voted For For 6 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect Dawn Hudson Mgmt Voted For For 7 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect William Kerr Mgmt Voted For For 8 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect Michael Roth Mgmt Voted For For 9 Interpublic Group of Companies, Inc. IPG 05/24/2012 Elect David Thomas Mgmt Voted For For 10 Interpublic Group of Companies, Inc. IPG 05/24/2012 Ratification of Auditor Mgmt Voted For For 11 Interpublic Group of Companies, Inc. IPG 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 12 Interpublic Group of Companies, Inc. IPG 05/24/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 1 Invesco Ltd. IVZ G491BT108 05/17/2012 Elect Martin Flanagan Mgmt Voted For For 2 Invesco Ltd. IVZ G491BT108 05/17/2012 Elect C. Robert Henrikson Mgmt Voted For For 3 Invesco Ltd. IVZ G491BT108 05/17/2012 Elect Ben Johnson III Mgmt Voted For For 4 Invesco Ltd. IVZ G491BT108 05/17/2012 Elect J. Thomas Presby Mgmt Voted For For 5 Invesco Ltd. IVZ G491BT108 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 6 Invesco Ltd. IVZ G491BT108 05/17/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 7 Invesco Ltd. IVZ G491BT108 05/17/2012 Ratification of Auditor Mgmt Voted For For iStar Financial Inc. SFI 45031U101 05/31/2012 Elect Jay Sugarman Mgmt Voted For For iStar Financial Inc. SFI 45031U101 05/31/2012 Elect Robert Holman, Jr. Mgmt Voted Withhold Against iStar Financial Inc. SFI 45031U101 05/31/2012 Elect Robin Josephs Mgmt Voted Withhold Against iStar Financial Inc. SFI 45031U101 05/31/2012 Elect John McDonald Mgmt Voted For For iStar Financial Inc. SFI 45031U101 05/31/2012 Elect George Puskar Mgmt Voted For For iStar Financial Inc. SFI 45031U101 05/31/2012 Elect Dale Anne Reiss Mgmt Voted For For iStar Financial Inc. SFI 45031U101 05/31/2012 Elect Barry Ridings Mgmt Voted For For 2 iStar Financial Inc. SFI 45031U101 05/31/2012 Ratification of Auditor Mgmt Voted For For 3 iStar Financial Inc. SFI 45031U101 05/31/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 ITRON, Inc. ITRI 05/04/2012 Elect Kirby Dyess Mgmt Voted For For 2 ITRON, Inc. ITRI 05/04/2012 Elect LeRoy Nosbaum Mgmt Voted For For 3 ITRON, Inc. ITRI 05/04/2012 Elect Graham Wilson Mgmt Voted For For 4 ITRON, Inc. ITRI 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 5 ITRON, Inc. ITRI 05/04/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 6 ITRON, Inc. ITRI 05/04/2012 Ratification of Auditor Mgmt Voted For For 1 ITT Educational Services, Inc. ESI 45068B109 05/08/2012 Elect Joanna Lau Mgmt Voted For For 2 ITT Educational Services, Inc. ESI 45068B109 05/08/2012 Elect Samuel Odle Mgmt Voted Against Against 3 ITT Educational Services, Inc. ESI 45068B109 05/08/2012 Elect John Yena Mgmt Voted Against Against 4 ITT Educational Services, Inc. ESI 45068B109 05/08/2012 Ratification of Auditor Mgmt Voted For For 5 ITT Educational Services, Inc. ESI 45068B109 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against j2 Global, Inc. JCOM 48123V102 05/10/2012 Elect Douglas Bech Mgmt Voted For For j2 Global, Inc. JCOM 48123V102 05/10/2012 Elect Robert Cresci Mgmt Voted For For j2 Global, Inc. JCOM 48123V102 05/10/2012 Elect W. Brian Kretzmer Mgmt Voted For For j2 Global, Inc. JCOM 48123V102 05/10/2012 Elect Richard Ressler Mgmt Voted For For j2 Global, Inc. JCOM 48123V102 05/10/2012 Elect Stephen Ross Mgmt Voted For For j2 Global, Inc. JCOM 48123V102 05/10/2012 Elect Michael Schulhof Mgmt Voted For For 2 j2 Global, Inc. JCOM 48123V102 05/10/2012 Ratification of Auditor Mgmt Voted For For 3 j2 Global, Inc. JCOM 48123V102 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 j2 Global, Inc. JCOM 48123V102 05/10/2012 Transaction of Other Business Mgmt Voted Against Against 1 Johnson & Johnson JNJ 04/26/2012 Elect Mary Coleman Mgmt Voted For For 2 Johnson & Johnson JNJ 04/26/2012 Elect James Cullen Mgmt Voted For For 3 Johnson & Johnson JNJ 04/26/2012 Elect Ian Davis Mgmt Voted For For 4 Johnson & Johnson JNJ 04/26/2012 Elect Alex Gorsky Mgmt Voted For For 5 Johnson & Johnson JNJ 04/26/2012 Elect Michael Johns Mgmt Voted For For 6 Johnson & Johnson JNJ 04/26/2012 Elect Susan Lindquist Mgmt Voted For For 7 Johnson & Johnson JNJ 04/26/2012 Elect Anne Mulcahy Mgmt Voted Against Against 8 Johnson & Johnson JNJ 04/26/2012 Elect Leo Mullin Mgmt Voted For For 9 Johnson & Johnson JNJ 04/26/2012 Elect William Perez Mgmt Voted For For 10 Johnson & Johnson JNJ 04/26/2012 Elect Charles Prince Mgmt Voted Against Against 11 Johnson & Johnson JNJ 04/26/2012 Elect David Satcher Mgmt Voted For For 12 Johnson & Johnson JNJ 04/26/2012 Elect William Weldon Mgmt Voted For For 13 Johnson & Johnson JNJ 04/26/2012 Elect Ronald Williams Mgmt Voted For For 14 Johnson & Johnson JNJ 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Johnson & Johnson JNJ 04/26/2012 2012 Long-Term Incentive Plan Mgmt Voted For For 16 Johnson & Johnson JNJ 04/26/2012 Ratification of Auditor Mgmt Voted For For 17 Johnson & Johnson JNJ 04/26/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 18 Johnson & Johnson JNJ 04/26/2012 Shareholder Proposal Regarding Binding Vote on Electioneering Expenditures ShrHoldr Voted Against For 19 Johnson & Johnson JNJ 04/26/2012 Shareholder Proposal Regarding Animal Welfare ShrHoldr Voted Against For Joy Global Inc. JOY 03/06/2012 Elect Steven Gerard Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect John Gremp Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect John Hanson Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect Gale Klappa Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect Richard Loynd Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect P. Eric Siegert Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect Michael Sutherlin Mgmt Voted For For Joy Global Inc. JOY 03/06/2012 Elect James Tate Mgmt Voted For For 2 Joy Global Inc. JOY 03/06/2012 Ratification of Auditor Mgmt Voted For For 3 Joy Global Inc. JOY 03/06/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Joy Global Inc. JOY 03/06/2012 Elimination of Supermajority Requirement Mgmt Voted For For 5 Joy Global Inc. JOY 03/06/2012 Amendment to the 2007 Stock Incentive Plan Mgmt Voted For For 1 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect James Bell Mgmt Voted For For 2 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect Crandall Bowles Mgmt Voted For For 3 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect Stephen Burke Mgmt Voted For For 4 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect David Cote Mgmt Voted For For 5 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect James Crown Mgmt Voted For For 6 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect James Dimon Mgmt Voted For For 7 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect Timothy Flynn Mgmt Voted For For 8 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect Ellen Futter Mgmt Voted Against Against 9 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect Laban Jackson, Jr. Mgmt Voted For For 10 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect Lee Raymond Mgmt Voted For For 11 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Elect William Weldon Mgmt Voted For For 12 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Ratification of Auditor Mgmt Voted For For 13 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Voted Against For 15 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 16 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Voted Against For 17 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For 18 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Voted Against For 19 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 20 JPMorgan Chase & Co. JPM 46625H100 05/15/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Richard Kinder Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect C.Park Sharper Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Steven Kean Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Henry Cornell Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Deborah Macdonald Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Michael Miller Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Michael Morgan Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Kenneth Pontarelli Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Fayez Sarofim Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Joel Staff Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect John Stokes Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect R.Baran Tekkora Mgmt Voted For For Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Elect Glenn Youngkin Mgmt Voted For For 2 Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Ratification of Auditor Mgmt Voted For For 3 Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Kinder Morgan, Inc. KMI 49456B101 05/09/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against Knight Transportation, Inc. KNX 05/17/2012 Elect Gary Knight Mgmt Voted For For Knight Transportation, Inc. KNX 05/17/2012 Elect G.D. Madden Mgmt Voted For For Knight Transportation, Inc. KNX 05/17/2012 Elect Kathryn Munro Mgmt Voted For For 2 Knight Transportation, Inc. KNX 05/17/2012 2012 Equity Compensation Plan Mgmt Voted For For 3 Knight Transportation, Inc. KNX 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Knight Transportation, Inc. KNX 05/17/2012 Ratification of Auditor Mgmt Voted For For Landstar System, Inc. LSTR 05/24/2012 Elect Jeffrey Crowe Mgmt Voted For For Landstar System, Inc. LSTR 05/24/2012 Elect Henry Gerkens Mgmt Voted For For 2 Landstar System, Inc. LSTR 05/24/2012 Ratification of Auditor Mgmt Voted For For 3 Landstar System, Inc. LSTR 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Landstar System, Inc. LSTR 05/24/2012 Approval of the Executive Incentive Compensation Plan Mgmt Voted For For Las Vegas Sands Corp. LVS 06/07/2012 Elect Jason Ader Mgmt Voted For For Las Vegas Sands Corp. LVS 06/07/2012 Elect Michael Leven Mgmt Voted For For Las Vegas Sands Corp. LVS 06/07/2012 Elect Jeffrey Schwartz Mgmt Voted For For 2 Las Vegas Sands Corp. LVS 06/07/2012 Ratification of Auditor Mgmt Voted For For 3 Las Vegas Sands Corp. LVS 06/07/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Leucadia National Corporation LUK 05/15/2012 Elect Ian Cumming Mgmt Voted For For Leucadia National Corporation LUK 05/15/2012 Elect Paul Dougan Mgmt Voted Withhold Against Leucadia National Corporation LUK 05/15/2012 Elect Alan Hirschfield Mgmt Voted For For Leucadia National Corporation LUK 05/15/2012 Elect James Jordan Mgmt Voted Withhold Against Leucadia National Corporation LUK 05/15/2012 Elect Jeffrey Keil Mgmt Voted For For Leucadia National Corporation LUK 05/15/2012 Elect Jesse Nichols III Mgmt Voted Withhold Against Leucadia National Corporation LUK 05/15/2012 Elect Michael Sorkin Mgmt Voted For For Leucadia National Corporation LUK 05/15/2012 Elect Joseph Steinberg Mgmt Voted For For 2 Leucadia National Corporation LUK 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Leucadia National Corporation LUK 05/15/2012 Ratification of Auditor Mgmt Voted For For 4 Leucadia National Corporation LUK 05/15/2012 Transaction of Other Business Mgmt Voted Against Against 1 Level 3 Communications, Inc. LVLT 52729N100 08/04/2011 Amalgamation Agreement Mgmt Voted For For 2 Level 3 Communications, Inc. LVLT 52729N100 08/04/2011 Increase of Authorized Common Stock Mgmt Voted For For 3 Level 3 Communications, Inc. LVLT 52729N100 08/04/2011 Right to Adjourn Meeting Mgmt Voted For For 1 Lexmark International LXK 04/26/2012 Elect W. Roy Dunbar Mgmt Voted For For 2 Lexmark International LXK 04/26/2012 Elect Michael Maples Mgmt Voted For For 3 Lexmark International LXK 04/26/2012 Elect Stephen Hardis Mgmt Voted For For 4 Lexmark International LXK 04/26/2012 Elect William Fields Mgmt Voted For For 5 Lexmark International LXK 04/26/2012 Elect Robert Holland, Jr. Mgmt Voted For For 6 Lexmark International LXK 04/26/2012 Ratification of Auditor Mgmt Voted For For 7 Lexmark International LXK 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 8 Lexmark International LXK 04/26/2012 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Voted For Against Liberty Global, Inc. LBTYA 06/19/2012 Elect John Cole, Jr. Mgmt Voted For For Liberty Global, Inc. LBTYA 06/19/2012 Elect Richard Green Mgmt Voted For For Liberty Global, Inc. LBTYA 06/19/2012 Elect David Rapley Mgmt Voted For For 2 Liberty Global, Inc. LBTYA 06/19/2012 Ratification of Auditor Mgmt Voted For For Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Elect Evan Malone Mgmt Voted Withhold Against Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Elect David Rapley Mgmt Voted Withhold Against Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Elect Larry Romrell Mgmt Voted For For 2 Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against 4 Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 2011 Nonemployee Director Incentive Plan Mgmt Voted For For 5 Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Company Name Change Mgmt Voted For For 6 Liberty Media Corporation (Capital) LCAPA 53071M302 09/07/2011 Ratification of Auditor Mgmt Voted For For Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Elect Marguerite Kondracke Mgmt Voted For For Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Elect John Maupin, Jr. Mgmt Voted For For Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Elect Owen Shell, Jr. Mgmt Voted For For 2 Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Ratification of Auditor Mgmt Voted For For 3 Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Amendment to the 1998 Long-Term Incentive Plan Mgmt Voted For For 5 Lifepoint Hospitals, Inc. LPNT 53219L109 06/05/2012 Amendment to the Outside Directors Stock and Incentive Compensation Plan Mgmt Voted For For 1 Limited Brands, Inc. LTD 05/24/2012 Elect James Heskett Mgmt Voted Against Against 2 Limited Brands, Inc. LTD 05/24/2012 Elect Allan Tessler Mgmt Voted For For 3 Limited Brands, Inc. LTD 05/24/2012 Elect Abigail Wexner Mgmt Voted For For 4 Limited Brands, Inc. LTD 05/24/2012 Ratification of Auditor Mgmt Voted For For 5 Limited Brands, Inc. LTD 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 6 Limited Brands, Inc. LTD 05/24/2012 Elimination of Supermajority Requirement Mgmt Voted For For 7 Limited Brands, Inc. LTD 05/24/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 8 Limited Brands, Inc. LTD 05/24/2012 Shareholder Proposal Regarding Declassification of the Board ShrHoldr Voted For Against 9 Limited Brands, Inc. LTD 05/24/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted For Against 10 Limited Brands, Inc. LTD 05/24/2012 Shareholder Proposal Regarding Retention of Shares Until Retirement ShrHoldr Voted Against For 1 Loews Corporation L 05/08/2012 Elect Lawrence Bacow Mgmt Voted For For 2 Loews Corporation L 05/08/2012 Elect Ann Berman Mgmt Voted For For 3 Loews Corporation L 05/08/2012 Elect Joseph Bower Mgmt Voted For For 4 Loews Corporation L 05/08/2012 Elect Charles Diker Mgmt Voted For For 5 Loews Corporation L 05/08/2012 Elect Jacob Frenkel Mgmt Voted For For 6 Loews Corporation L 05/08/2012 Elect Paul Fribourg Mgmt Voted For For 7 Loews Corporation L 05/08/2012 Elect Walter Harris Mgmt Voted For For 8 Loews Corporation L 05/08/2012 Elect Philip Laskawy Mgmt Voted Against Against 9 Loews Corporation L 05/08/2012 Elect Ken Miller Mgmt Voted For For 10 Loews Corporation L 05/08/2012 Elect Gloria Scott Mgmt Voted For For 11 Loews Corporation L 05/08/2012 Elect Andrew Tisch Mgmt Voted For For 12 Loews Corporation L 05/08/2012 Elect James Tisch Mgmt Voted For For 13 Loews Corporation L 05/08/2012 Elect Jonathan Tisch Mgmt Voted For For 14 Loews Corporation L 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Loews Corporation L 05/08/2012 Amendment to the Stock Option Plan Mgmt Voted For For 16 Loews Corporation L 05/08/2012 Re-approval of Incentive Compensation Plan Mgmt Voted For For 17 Loews Corporation L 05/08/2012 Ratification of Auditor Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Raul Alvarez Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect David Bernauer Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Leonard Berry Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Peter Browning Mgmt Voted Withhold Against Lowe's Companies, Inc. LOW 06/01/2012 Elect Richard Dreiling Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Dawn Hudson Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Robert Johnson Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Marshall Larsen Mgmt Voted Withhold Against Lowe's Companies, Inc. LOW 06/01/2012 Elect Richard Lochridge Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Robert Niblock Mgmt Voted For For Lowe's Companies, Inc. LOW 06/01/2012 Elect Eric Wiseman Mgmt Voted For For 2 Lowe's Companies, Inc. LOW 06/01/2012 Ratification of Auditor Mgmt Voted For For 3 Lowe's Companies, Inc. LOW 06/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Lowe's Companies, Inc. LOW 06/01/2012 Amendment to the Employee Stock Purchase Plan Mgmt Voted For For 5 Lowe's Companies, Inc. LOW 06/01/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 6 Lowe's Companies, Inc. LOW 06/01/2012 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Voted For Against 7 Lowe's Companies, Inc. LOW 06/01/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 1 Macy's Inc. M 55616P104 05/18/2012 Elect Stephen Bollenbach Mgmt Voted For For 2 Macy's Inc. M 55616P104 05/18/2012 Elect Deirdre Connelly Mgmt Voted For For 3 Macy's Inc. M 55616P104 05/18/2012 Elect Meyer Feldberg Mgmt Voted For For 4 Macy's Inc. M 55616P104 05/18/2012 Elect Sara Levinson Mgmt Voted For For 5 Macy's Inc. M 55616P104 05/18/2012 Elect Terry Lundgren Mgmt Voted For For 6 Macy's Inc. M 55616P104 05/18/2012 Elect Joseph Neubauer Mgmt Voted Against Against 7 Macy's Inc. M 55616P104 05/18/2012 Elect Joyce Roche Mgmt Voted For For 8 Macy's Inc. M 55616P104 05/18/2012 Elect Paul Varga Mgmt Voted For For 9 Macy's Inc. M 55616P104 05/18/2012 Elect Craig Weatherup Mgmt Voted For For 10 Macy's Inc. M 55616P104 05/18/2012 Elect Marna Whittington Mgmt Voted For For 11 Macy's Inc. M 55616P104 05/18/2012 Ratification of Auditor Mgmt Voted For For 12 Macy's Inc. M 55616P104 05/18/2012 Approval of the Senior Executive Compensation Plan Mgmt Voted For For 13 Macy's Inc. M 55616P104 05/18/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 Macy's Inc. M 55616P104 05/18/2012 Shareholder Proposal Regarding Fur Policy ShrHoldr Voted Against For Magellan Health Services Inc. MGLN 05/16/2012 Elect Rene Lerer Mgmt Voted For For Magellan Health Services Inc. MGLN 05/16/2012 Elect Mary Sammons Mgmt Voted For For Magellan Health Services Inc. MGLN 05/16/2012 Elect Eran Broshy Mgmt Voted For For 2 Magellan Health Services Inc. MGLN 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Magellan Health Services Inc. MGLN 05/16/2012 Ratification of Auditor Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect George Pedersen Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Richard Armitage Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Mary Bush Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Barry Campbell Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Walter Fatzinger, Jr. Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect David Jeremiah Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Richard Kerr Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Kenneth Minihan Mgmt Voted For For ManTech International Corporation MANT 05/10/2012 Elect Stephen Porter Mgmt Voted For For 2 ManTech International Corporation MANT 05/10/2012 Ratification of Auditor Mgmt Voted For For 1 Marathon Oil Corporation MRO 04/25/2012 Elect Gregory Boyce Mgmt Voted For For 2 Marathon Oil Corporation MRO 04/25/2012 Elect Pierre Brondeau Mgmt Voted For For 3 Marathon Oil Corporation MRO 04/25/2012 Elect Clarence Cazalot, Jr. Mgmt Voted For For 4 Marathon Oil Corporation MRO 04/25/2012 Elect Linda Cook Mgmt Voted For For 5 Marathon Oil Corporation MRO 04/25/2012 Elect Shirley Jackson Mgmt Voted For For 6 Marathon Oil Corporation MRO 04/25/2012 Elect Philip Lader Mgmt Voted For For 7 Marathon Oil Corporation MRO 04/25/2012 Elect Michael Phelps Mgmt Voted For For 8 Marathon Oil Corporation MRO 04/25/2012 Elect Dennis Reilley Mgmt Voted For For 9 Marathon Oil Corporation MRO 04/25/2012 Ratification of Auditor Mgmt Voted For For 10 Marathon Oil Corporation MRO 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 11 Marathon Oil Corporation MRO 04/25/2012 2012 Incentive Compensation Plan Mgmt Voted For For Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Elect David Daberko Mgmt Voted For For Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Elect Donna James Mgmt Voted For For Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Elect Charles Lee Mgmt Voted Withhold Against Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Elect Seth Schofield Mgmt Voted Withhold Against 2 Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Ratification of Auditor Mgmt Voted For For 3 Marathon Petroleum Corporation MPC 56585A102 04/25/2012 2012 Incentive Compensation Plan Mgmt Voted For For 4 Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 5 Marathon Petroleum Corporation MPC 56585A102 04/25/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 1 Marriott International, Inc. MAR 05/04/2012 Elect J.W. Marriott, Jr. Mgmt Voted For For 2 Marriott International, Inc. MAR 05/04/2012 Elect John Marriott III Mgmt Voted For For 3 Marriott International, Inc. MAR 05/04/2012 Elect Mary Bush Mgmt Voted For For 4 Marriott International, Inc. MAR 05/04/2012 Elect Lawrence Kellner Mgmt Voted For For 5 Marriott International, Inc. MAR 05/04/2012 Elect Debra Lee Mgmt Voted For For 6 Marriott International, Inc. MAR 05/04/2012 Elect George Munoz Mgmt Voted For For 7 Marriott International, Inc. MAR 05/04/2012 Elect Harry Pearce Mgmt Voted For For 8 Marriott International, Inc. MAR 05/04/2012 Elect Steven Reinemund Mgmt Voted For For 9 Marriott International, Inc. MAR 05/04/2012 Elect Lawrence Small Mgmt Voted For For 10 Marriott International, Inc. MAR 05/04/2012 Elect Arne Sorenson Mgmt Voted For For 11 Marriott International, Inc. MAR 05/04/2012 Ratification of Auditor Mgmt Voted For For 12 Marriott International, Inc. MAR 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 MB Financial, Inc. MBFI 55264U108 06/13/2012 Elect David Bolger Mgmt Voted Against Against 2 MB Financial, Inc. MBFI 55264U108 06/13/2012 Elect Robert Engelman, Jr. Mgmt Voted For For 3 MB Financial, Inc. MBFI 55264U108 06/13/2012 Elect Thomas Harvey Mgmt Voted For For 4 MB Financial, Inc. MBFI 55264U108 06/13/2012 Elect Ronald Santo Mgmt Voted For For 5 MB Financial, Inc. MBFI 55264U108 06/13/2012 Elect Renee Togher Mgmt Voted For For 6 MB Financial, Inc. MBFI 55264U108 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 MB Financial, Inc. MBFI 55264U108 06/13/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 8 MB Financial, Inc. MBFI 55264U108 06/13/2012 Ratification of Auditor Mgmt Voted For For 1 McDonald's Corporation MCD 05/24/2012 Elect Robert Eckert Mgmt Voted For For 2 McDonald's Corporation MCD 05/24/2012 Elect Enrique Hernandez, Jr. Mgmt Voted For For 3 McDonald's Corporation MCD 05/24/2012 Elect Jeanne Jackson Mgmt Voted For For 4 McDonald's Corporation MCD 05/24/2012 Elect Andrew McKenna Mgmt Voted For For 5 McDonald's Corporation MCD 05/24/2012 Elect Donald Thompson Mgmt Voted For For 6 McDonald's Corporation MCD 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 McDonald's Corporation MCD 05/24/2012 2012 Omnibus Stock Ownership Plan Mgmt Voted For For 8 McDonald's Corporation MCD 05/24/2012 Declassification of the Board of Directors Mgmt Voted For For 9 McDonald's Corporation MCD 05/24/2012 Right to Call Special Meetings Mgmt Voted For For 10 McDonald's Corporation MCD 05/24/2012 Ratification of Auditor Mgmt Voted For For 11 McDonald's Corporation MCD 05/24/2012 Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Voted Against For McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Robert McEwen Mgmt Voted For For McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Michele Ashby Mgmt Voted For For McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Leanne Baker Mgmt Voted For For McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Donald Quick Mgmt Voted For For McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Michael Stein Mgmt Voted Withhold Against McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Allen Ambrose Mgmt Voted For For McEwen Mining Inc. MUX 58039P107 05/17/2012 Elect Richard Brissenden Mgmt Voted Withhold Against 2 McEwen Mining Inc. MUX 58039P107 05/17/2012 Ratification of Auditor Mgmt Voted For For 1 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect Andy Bryant Mgmt Voted For For 2 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect Wayne Budd Mgmt Voted For For 3 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect John Hammergren Mgmt Voted For For 4 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect Alton Irby III Mgmt Voted For For 5 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect M. Christine Jacobs Mgmt Voted For For 6 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect Marie Knowles Mgmt Voted For For 7 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect David Lawrence Mgmt Voted For For 8 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect Edward Mueller Mgmt Voted For For 9 Mckesson Corporation MCK 58155Q103 07/27/2011 Elect Jane Shaw Mgmt Voted For For 10 Mckesson Corporation MCK 58155Q103 07/27/2011 Ratification of Auditor Mgmt Voted For For 11 Mckesson Corporation MCK 58155Q103 07/27/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 12 Mckesson Corporation MCK 58155Q103 07/27/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 13 Mckesson Corporation MCK 58155Q103 07/27/2011 Reduction of Supermajority Requirement for Amendments to Series A Junior Participating Preferred Stock Mgmt Voted For For 14 Mckesson Corporation MCK 58155Q103 07/27/2011 Reduction of Supermajority Requirement to Alter By-Laws Mgmt Voted For For 15 Mckesson Corporation MCK 58155Q103 07/27/2011 Elimination of Supermajority Requirement and Fair Price Provision for Certain Business Combinations Mgmt Voted For For 16 Mckesson Corporation MCK 58155Q103 07/27/2011 Amendment to the Certificate of Incorporation to Remove Transitional Provision Mgmt Voted For For 17 Mckesson Corporation MCK 58155Q103 07/27/2011 Amendment to the Certificate of Incorporation Concerning Interested Transactions Mgmt Voted For For 18 Mckesson Corporation MCK 58155Q103 07/27/2011 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For McMoran Exploration Co. MMR 06/14/2012 Elect Richard Adkerson Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect A. Peyton Bush, III Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect William Carmichael Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect Robert Day Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect James Flores Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect Gerald Ford Mgmt Voted Withhold Against McMoran Exploration Co. MMR 06/14/2012 Elect H. Devon Graham, Jr. Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect Suzanne Mestayer Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect James Moffett Mgmt Voted For For McMoran Exploration Co. MMR 06/14/2012 Elect B. M. Rankin, Jr. Mgmt Voted Withhold Against McMoran Exploration Co. MMR 06/14/2012 Elect John Wombwell Mgmt Voted For For 2 McMoran Exploration Co. MMR 06/14/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 McMoran Exploration Co. MMR 06/14/2012 Ratification of Auditor Mgmt Voted For For 1 Medco Health Solutions, Inc. MHS 58405U102 12/21/2011 Merger Mgmt Voted For For 2 Medco Health Solutions, Inc. MHS 58405U102 12/21/2011 Right to Adjourn Meeting Mgmt Voted For For 3 Medco Health Solutions, Inc. MHS 58405U102 12/21/2011 Advisory Vote on Golden Parachutes Mgmt Voted For For 1 Medicis Pharmaceutical Corporation MRX 05/15/2012 Elect Arthur Altschul, Jr. Mgmt Voted For For 2 Medicis Pharmaceutical Corporation MRX 05/15/2012 Elect Philip Schein Mgmt Voted For For 3 Medicis Pharmaceutical Corporation MRX 05/15/2012 Ratification of Auditor Mgmt Voted For For 4 Medicis Pharmaceutical Corporation MRX 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Cesar Alvarez Mgmt Voted Withhold Against Mednax, Inc. MD 58502B106 05/10/2012 Elect Waldemar Carlo Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Michael Fernandez Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Roger Freeman Mgmt Voted Withhold Against Mednax, Inc. MD 58502B106 05/10/2012 Elect Paul Gabos Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Pascal Goldschmidt Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Manuel Kadre Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Roger Medel Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Donna Shalala Mgmt Voted For For Mednax, Inc. MD 58502B106 05/10/2012 Elect Enrique Sosa Mgmt Voted For For 2 Mednax, Inc. MD 58502B106 05/10/2012 Amendment to the 2008 Incentive Compensation Plan Mgmt Voted For For 3 Mednax, Inc. MD 58502B106 05/10/2012 Ratification of Auditor Mgmt Voted For For 4 Mednax, Inc. MD 58502B106 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Leslie Brun Mgmt Voted For For 2 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Thomas Cech Mgmt Voted For For 3 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Kenneth Frazier Mgmt Voted For For 4 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Thomas Glocer Mgmt Voted For For 5 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect William Harrison, Jr. Mgmt Voted For For 6 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect C. Robert Kidder Mgmt Voted For For 7 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Rochelle Lazarus Mgmt Voted For For 8 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Carlos Represas Mgmt Voted For For 9 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Patricia Russo Mgmt Voted For For 10 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Craig Thompson Mgmt Voted For For 11 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Wendell Weeks Mgmt Voted For For 12 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Elect Peter Wendell Mgmt Voted For For 13 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Ratification of Auditor Mgmt Voted For For 14 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 16 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted Against For 17 Merck & Co., Inc. MRK 58933Y105 05/22/2012 Shareholder Proposal Regarding Reviewing Political Spending or Lobbying ShrHoldr Voted Against For Meridian Bioscience, Inc. VIVO 01/25/2012 Elect James Anderson Mgmt Voted Withhold Against Meridian Bioscience, Inc. VIVO 01/25/2012 Elect John Kraeutler Mgmt Voted For For Meridian Bioscience, Inc. VIVO 01/25/2012 Elect William Motto Mgmt Voted Withhold Against Meridian Bioscience, Inc. VIVO 01/25/2012 Elect David Phillips Mgmt Voted For For Meridian Bioscience, Inc. VIVO 01/25/2012 Elect Robert Ready Mgmt Voted For For 2 Meridian Bioscience, Inc. VIVO 01/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Meridian Bioscience, Inc. VIVO 01/25/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 Meridian Bioscience, Inc. VIVO 01/25/2012 Ratification of Auditor Mgmt Voted For For 5 Meridian Bioscience, Inc. VIVO 01/25/2012 Amendment to the 2004 Equity Compensation Plan Mgmt Voted For For 6 Meridian Bioscience, Inc. VIVO 01/25/2012 2012 Stock Incentive Plan Mgmt Voted For For Metals USA Holdings Corp MUSA 59132A104 05/17/2012 Elect C. Lourenco Goncalves Mgmt Voted For For Metals USA Holdings Corp MUSA 59132A104 05/17/2012 Elect John Baldwin Mgmt Voted For For 2 Metals USA Holdings Corp MUSA 59132A104 05/17/2012 Ratification of Auditor Mgmt Voted For For 1 Microsoft Corporation MSFT 11/15/2011 Elect Steven Ballmer Mgmt Voted For For 2 Microsoft Corporation MSFT 11/15/2011 Elect Dina Dublon Mgmt Voted For For 3 Microsoft Corporation MSFT 11/15/2011 Elect William Gates III Mgmt Voted For For 4 Microsoft Corporation MSFT 11/15/2011 Elect Raymond Gilmartin Mgmt Voted For For 5 Microsoft Corporation MSFT 11/15/2011 Elect Reed Hastings Mgmt Voted For For 6 Microsoft Corporation MSFT 11/15/2011 Elect Maria Klawe Mgmt Voted For For 7 Microsoft Corporation MSFT 11/15/2011 Elect David Marquardt Mgmt Voted For For 8 Microsoft Corporation MSFT 11/15/2011 Elect Charles Noski Mgmt Voted For For 9 Microsoft Corporation MSFT 11/15/2011 Elect Helmut Panke Mgmt Voted For For 10 Microsoft Corporation MSFT 11/15/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 11 Microsoft Corporation MSFT 11/15/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 12 Microsoft Corporation MSFT 11/15/2011 Ratification of Auditor Mgmt Voted For For 13 Microsoft Corporation MSFT 11/15/2011 Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Voted Against For Mistras Group Inc. MG 60649T107 10/17/2011 Elect Daniel Dickinson Mgmt Voted For For Mistras Group Inc. MG 60649T107 10/17/2011 Elect James Forese Mgmt Voted For For Mistras Group Inc. MG 60649T107 10/17/2011 Elect Richard Glanton Mgmt Voted For For Mistras Group Inc. MG 60649T107 10/17/2011 Elect Michael Lange Mgmt Voted For For Mistras Group Inc. MG 60649T107 10/17/2011 Elect Ellen Ruff Mgmt Voted For For Mistras Group Inc. MG 60649T107 10/17/2011 Elect Manuel Stamatakis Mgmt Voted For For Mistras Group Inc. MG 60649T107 10/17/2011 Elect Sotirios Vahaviolos Mgmt Voted For For 2 Mistras Group Inc. MG 60649T107 10/17/2011 Ratification of Auditor Mgmt Voted For For 3 Mistras Group Inc. MG 60649T107 10/17/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Mistras Group Inc. MG 60649T107 10/17/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For Momenta Pharmaceuticals, Inc. MNTA 60877T100 06/13/2012 Elect John Clarke Mgmt Voted For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 06/13/2012 Elect James Sulat Mgmt Voted For For Momenta Pharmaceuticals, Inc. MNTA 60877T100 06/13/2012 Elect Craig Wheeler Mgmt Voted For For 2 Momenta Pharmaceuticals, Inc. MNTA 60877T100 06/13/2012 Ratification of Auditor Mgmt Voted For For 3 Momenta Pharmaceuticals, Inc. MNTA 60877T100 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Morgan Stanley MS 05/15/2012 Elect Roy Bostock Mgmt Voted For For 2 Morgan Stanley MS 05/15/2012 Elect Erskine Bowles Mgmt Voted For For 3 Morgan Stanley MS 05/15/2012 Elect Howard Davies Mgmt Voted For For 4 Morgan Stanley MS 05/15/2012 Elect James Gorman Mgmt Voted For For 5 Morgan Stanley MS 05/15/2012 Elect C. Robert Kidder Mgmt Voted For For 6 Morgan Stanley MS 05/15/2012 Elect Klaus Kleinfield Mgmt Voted For For 7 Morgan Stanley MS 05/15/2012 Elect Donald Nicolaisen Mgmt Voted For For 8 Morgan Stanley MS 05/15/2012 Elect Hutham Olayan Mgmt Voted For For 9 Morgan Stanley MS 05/15/2012 Elect James Owens Mgmt Voted For For 10 Morgan Stanley MS 05/15/2012 Elect O. Griffith Sexton Mgmt Voted For For 11 Morgan Stanley MS 05/15/2012 Elect Ryosuke Tamakoshi Mgmt Voted For For 12 Morgan Stanley MS 05/15/2012 Elect Masaaki Tanaka Mgmt Voted For For 13 Morgan Stanley MS 05/15/2012 Elect Laura Tyson Mgmt Voted Against Against 14 Morgan Stanley MS 05/15/2012 Ratification of Auditor Mgmt Voted For For 15 Morgan Stanley MS 05/15/2012 Amendment to the 2007 Equity Incentive Compensation Plan Mgmt Voted For For 16 Morgan Stanley MS 05/15/2012 Amendment to the Directors' Equity Capital Accumulation Plan Mgmt Voted For For 17 Morgan Stanley MS 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Motorola Solutions, Inc. MSI 04/30/2012 Elect Gregory Brown Mgmt Voted For For 2 Motorola Solutions, Inc. MSI 04/30/2012 Elect William Bratton Mgmt Voted Against Against 3 Motorola Solutions, Inc. MSI 04/30/2012 Elect Kenneth Dahlberg Mgmt Voted For For 4 Motorola Solutions, Inc. MSI 04/30/2012 Elect David Dorman Mgmt Voted Against Against 5 Motorola Solutions, Inc. MSI 04/30/2012 Elect Michael Hayden Mgmt Voted For For 6 Motorola Solutions, Inc. MSI 04/30/2012 Elect Judy Lewent Mgmt Voted For For 7 Motorola Solutions, Inc. MSI 04/30/2012 Elect Samuel Scott III Mgmt Voted Against Against 8 Motorola Solutions, Inc. MSI 04/30/2012 Elect John White Mgmt Voted Against Against 9 Motorola Solutions, Inc. MSI 04/30/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 10 Motorola Solutions, Inc. MSI 04/30/2012 Ratification of Auditor Mgmt Voted Against Against 11 Motorola Solutions, Inc. MSI 04/30/2012 Shareholder Proposal Regarding Supplier Sustainability Report ShrHoldr Voted Against For 12 Motorola Solutions, Inc. MSI 04/30/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For Mueller Industries, Inc. MLI 05/03/2012 Elect Ian Cumming Mgmt Voted Withhold Against Mueller Industries, Inc. MLI 05/03/2012 Elect Alexander Federbush Mgmt Voted For For Mueller Industries, Inc. MLI 05/03/2012 Elect Paul Flaherty Mgmt Voted For For Mueller Industries, Inc. MLI 05/03/2012 Elect Gennaro Fulvio Mgmt Voted For For Mueller Industries, Inc. MLI 05/03/2012 Elect Gary Gladstein Mgmt Voted For For Mueller Industries, Inc. MLI 05/03/2012 Elect Scott Goldman Mgmt Voted For For Mueller Industries, Inc. MLI 05/03/2012 Elect Terry Hermanson Mgmt Voted For For Mueller Industries, Inc. MLI 05/03/2012 Elect Joseph Steinberg Mgmt Voted Withhold Against Mueller Industries, Inc. MLI 05/03/2012 Elect Gregory Christopher Mgmt Voted For For 2 Mueller Industries, Inc. MLI 05/03/2012 Ratification of Auditor Mgmt Voted For For 3 Mueller Industries, Inc. MLI 05/03/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Murphy Oil Corporation MUR 05/09/2012 Elect Frank Blue Mgmt Voted For For 2 Murphy Oil Corporation MUR 05/09/2012 Elect Steven Cosse Mgmt Voted For For 3 Murphy Oil Corporation MUR 05/09/2012 Elect Claiborne Deming Mgmt Voted For For 4 Murphy Oil Corporation MUR 05/09/2012 Elect Robert Hermes Mgmt Voted For For 5 Murphy Oil Corporation MUR 05/09/2012 Elect James Kelley Mgmt Voted For For 6 Murphy Oil Corporation MUR 05/09/2012 Elect Walentin Mirosh Mgmt Voted For For 7 Murphy Oil Corporation MUR 05/09/2012 Elect R. Madison Murphy Mgmt Voted For For 8 Murphy Oil Corporation MUR 05/09/2012 Elect Neal Schmale Mgmt Voted For For 9 Murphy Oil Corporation MUR 05/09/2012 Elect David Smith Mgmt Voted For For 10 Murphy Oil Corporation MUR 05/09/2012 Elect Caroline Theus Mgmt Voted For For 11 Murphy Oil Corporation MUR 05/09/2012 Elect David Wood Mgmt Voted For For 12 Murphy Oil Corporation MUR 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Murphy Oil Corporation MUR 05/09/2012 2012 Long-Term incentive Plan Mgmt Voted For For 14 Murphy Oil Corporation MUR 05/09/2012 2012 Annual Incentive Plan Mgmt Voted For For 15 Murphy Oil Corporation MUR 05/09/2012 Ratification of Auditor Mgmt Voted For For Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Elect Walter Gilbert Mgmt Voted For For Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Elect Dennis Langer Mgmt Voted For For Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Elect Lawrence Best Mgmt Voted For For 2 Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Amendment to the 2010 Employee, Director and Consultant Equity Incentive Plan Mgmt Voted For For 3 Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Ratification of Auditor Mgmt Voted For For 4 Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Advisory Vote on Executive Compensation Mgmt Voted Against Against 5 Myriad Genetics, Inc. MYGN 62855J104 12/02/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For National Fuel Gas Company NFG 03/08/2012 Elect Philip Ackerman Mgmt Voted For For National Fuel Gas Company NFG 03/08/2012 Elect R. Don Cash Mgmt Voted For For National Fuel Gas Company NFG 03/08/2012 Elect Stephen Ewing Mgmt Voted For For 2 National Fuel Gas Company NFG 03/08/2012 Ratification of Auditor Mgmt Voted For For 3 National Fuel Gas Company NFG 03/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 National Fuel Gas Company NFG 03/08/2012 2012 Annual At Risk Compensation Incentive Plan Mgmt Voted For For 5 National Fuel Gas Company NFG 03/08/2012 Amendment to the Performance Incentive Program Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Don DeFosset Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect David Fick Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Edward Fritsch Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Kevin Habicht Mgmt Voted Withhold Against National Retail Properties, Inc. NNN 05/24/2012 Elect Richard Jennings Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Ted Lanier Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Robert Legler Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Craig Macnab Mgmt Voted For For National Retail Properties, Inc. NNN 05/24/2012 Elect Robert Martinez Mgmt Voted For For 2 National Retail Properties, Inc. NNN 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 National Retail Properties, Inc. NNN 05/24/2012 Re-approval of the material terms of the performance objectives under the 2007 Performance Incentive Plan Mgmt Voted For For 4 National Retail Properties, Inc. NNN 05/24/2012 Increase of Authorized Common Stock Mgmt Voted For For 5 National Retail Properties, Inc. NNN 05/24/2012 Ratification of Auditor Mgmt Voted For For NCR Corporation NCR 62886E108 04/25/2012 Elect William Nuti Mgmt Voted For For NCR Corporation NCR 62886E108 04/25/2012 Elect Gary Daichendt Mgmt Voted Withhold Against NCR Corporation NCR 62886E108 04/25/2012 Elect Robert DeRodes Mgmt Voted Withhold Against 2 NCR Corporation NCR 62886E108 04/25/2012 Ratification of Auditor Mgmt Voted For For 3 NCR Corporation NCR 62886E108 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against New York & Company, Inc. NWY 06/20/2012 Elect Gregory Scott Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Bodil Arlander Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Jill Beraud Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect David Edwab Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect James Egan Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect John Howard Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Louis Lipschitz Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Grace Nichols Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Michelle Pearlman Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Richard Perkal Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Arthur Reiner Mgmt Voted For For New York & Company, Inc. NWY 06/20/2012 Elect Edmond Thomas Mgmt Voted For For 2 New York & Company, Inc. NWY 06/20/2012 Ratification of Auditor Mgmt Voted For For New York Community Bancorp, Inc. NYB 06/07/2012 Elect Maureen Clancy Mgmt Voted For For New York Community Bancorp, Inc. NYB 06/07/2012 Elect Hanif Dahya Mgmt Voted For For New York Community Bancorp, Inc. NYB 06/07/2012 Elect Joseph Ficalora Mgmt Voted For For New York Community Bancorp, Inc. NYB 06/07/2012 Elect James O'Donovan Mgmt Voted For For 2 New York Community Bancorp, Inc. NYB 06/07/2012 2012 Stock Incentive Plan Mgmt Voted For For 3 New York Community Bancorp, Inc. NYB 06/07/2012 Ratification of Auditor Mgmt Voted For For 4 New York Community Bancorp, Inc. NYB 06/07/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against Newcastle Investment Corp. NCT 65105M108 05/07/2012 Elect Alan Tyson Mgmt Voted For For Newcastle Investment Corp. NCT 65105M108 05/07/2012 Elect Stuart McFarland Mgmt Voted For For 2 Newcastle Investment Corp. NCT 65105M108 05/07/2012 Ratification of Auditor Mgmt Voted For For 3 Newcastle Investment Corp. NCT 65105M108 05/07/2012 2012 Nonqualified Stock Option and Incentive Plan Mgmt Voted For For 1 Newmont Mining Corporation NEM 04/24/2012 Elect Bruce Brook Mgmt Voted For For 2 Newmont Mining Corporation NEM 04/24/2012 Elect Vincent Calarco Mgmt Voted For For 3 Newmont Mining Corporation NEM 04/24/2012 Elect Joseph Carrabba Mgmt Voted For For 4 Newmont Mining Corporation NEM 04/24/2012 Elect Noreen Doyle Mgmt Voted For For 5 Newmont Mining Corporation NEM 04/24/2012 Elect Veronica Hagen Mgmt Voted For For 6 Newmont Mining Corporation NEM 04/24/2012 Elect Michael Hamson Mgmt Voted For For 7 Newmont Mining Corporation NEM 04/24/2012 Elect Jane Nelson Mgmt Voted For For 8 Newmont Mining Corporation NEM 04/24/2012 Elect Richard O'Brien Mgmt Voted For For 9 Newmont Mining Corporation NEM 04/24/2012 Elect John Prescott Mgmt Voted For For 10 Newmont Mining Corporation NEM 04/24/2012 Elect Donald Roth Mgmt Voted For For 11 Newmont Mining Corporation NEM 04/24/2012 Elect Simon Thompson Mgmt Voted For For 12 Newmont Mining Corporation NEM 04/24/2012 Ratification of Auditor Mgmt Voted For For 13 Newmont Mining Corporation NEM 04/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Newpark Resources, Inc. NR 06/07/2012 Elect David Anderson Mgmt Voted For For Newpark Resources, Inc. NR 06/07/2012 Elect Jerry Box Mgmt Voted For For Newpark Resources, Inc. NR 06/07/2012 Elect George Finley Mgmt Voted For For Newpark Resources, Inc. NR 06/07/2012 Elect Paul Howes Mgmt Voted For For Newpark Resources, Inc. NR 06/07/2012 Elect James McFarland Mgmt Voted For For Newpark Resources, Inc. NR 06/07/2012 Elect Gary Warren Mgmt Voted For For 2 Newpark Resources, Inc. NR 06/07/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Newpark Resources, Inc. NR 06/07/2012 Ratification of Auditor Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Harry Herington Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Art Burtscher Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Daniel Evans Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Karen Evans Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Ross Hartley Mgmt Voted Withhold Against NIC Inc. EGOV 62914B100 05/01/2012 Elect C. Brad Henry Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Alexander Kemper Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect William Lyons Mgmt Voted For For NIC Inc. EGOV 62914B100 05/01/2012 Elect Pete Wilson Mgmt Voted For For 2 NIC Inc. EGOV 62914B100 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 NIC Inc. EGOV 62914B100 05/01/2012 Executive Incentive Plan Mgmt Voted For For 4 NIC Inc. EGOV 62914B100 05/01/2012 Ratification of Auditor Mgmt Voted For For Nike, Inc. NKE 09/19/2011 Elect Alan Graf, Jr. Mgmt Voted For For Nike, Inc. NKE 09/19/2011 Elect John Lechleiter Mgmt Voted For For Nike, Inc. NKE 09/19/2011 Elect Phyllis Wise Mgmt Voted Withhold Against 2 Nike, Inc. NKE 09/19/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Nike, Inc. NKE 09/19/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 Nike, Inc. NKE 09/19/2011 Ratification of Auditor Mgmt Voted For For 1 Nordstrom, Inc. JWN 05/09/2012 Elect Phyllis Campbell Mgmt Voted For For 2 Nordstrom, Inc. JWN 05/09/2012 Elect Michelle Ebanks Mgmt Voted For For 3 Nordstrom, Inc. JWN 05/09/2012 Elect Enrique Hernandez, Jr. Mgmt Voted For For 4 Nordstrom, Inc. JWN 05/09/2012 Elect Robert Miller Mgmt Voted For For 5 Nordstrom, Inc. JWN 05/09/2012 Elect Blake Nordstrom Mgmt Voted For For 6 Nordstrom, Inc. JWN 05/09/2012 Elect Erik Nordstrom Mgmt Voted For For 7 Nordstrom, Inc. JWN 05/09/2012 Elect Peter Nordstrom Mgmt Voted For For 8 Nordstrom, Inc. JWN 05/09/2012 Elect Philip Satre Mgmt Voted For For 9 Nordstrom, Inc. JWN 05/09/2012 Elect B. Kevin Turner Mgmt Voted For For 10 Nordstrom, Inc. JWN 05/09/2012 Elect Robert Walter Mgmt Voted For For 11 Nordstrom, Inc. JWN 05/09/2012 Elect Alison Winter Mgmt Voted For For 12 Nordstrom, Inc. JWN 05/09/2012 Amendment to the Executive Management Bonus Plan Mgmt Voted For For 13 Nordstrom, Inc. JWN 05/09/2012 Ratification of Auditor Mgmt Voted For For 14 Nordstrom, Inc. JWN 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Northrop Grumman Corporation NOC 05/16/2012 Elect Wesley Bush Mgmt Voted For For 2 Northrop Grumman Corporation NOC 05/16/2012 Elect Lewis Coleman Mgmt Voted Against Against 3 Northrop Grumman Corporation NOC 05/16/2012 Elect Victor Fazio Mgmt Voted Against Against 4 Northrop Grumman Corporation NOC 05/16/2012 Elect Donald Felsinger Mgmt Voted Against Against 5 Northrop Grumman Corporation NOC 05/16/2012 Elect Stephen Frank Mgmt Voted Against Against 6 Northrop Grumman Corporation NOC 05/16/2012 Elect Bruce Gordon Mgmt Voted Against Against 7 Northrop Grumman Corporation NOC 05/16/2012 Elect Madeleine Kleiner Mgmt Voted For For 8 Northrop Grumman Corporation NOC 05/16/2012 Elect Karl Krapek Mgmt Voted Against Against 9 Northrop Grumman Corporation NOC 05/16/2012 Elect Richard Myers Mgmt Voted Against Against 10 Northrop Grumman Corporation NOC 05/16/2012 Elect Aulana Peters Mgmt Voted Against Against 11 Northrop Grumman Corporation NOC 05/16/2012 Elect Gary Roughead Mgmt Voted For For 12 Northrop Grumman Corporation NOC 05/16/2012 Elect Thomas Schoewe Mgmt Voted For For 13 Northrop Grumman Corporation NOC 05/16/2012 Elect Kevin Sharer Mgmt Voted For For 14 Northrop Grumman Corporation NOC 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 15 Northrop Grumman Corporation NOC 05/16/2012 Ratification of Auditor Mgmt Voted For For 16 Northrop Grumman Corporation NOC 05/16/2012 Amendment to Remove Requirement of Shareholder Approval for Significant Actions Mgmt Voted For For 17 Northrop Grumman Corporation NOC 05/16/2012 Additional Rights of Action by Written Consent Mgmt Voted For For 18 Northrop Grumman Corporation NOC 05/16/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted For Against 1 Novellus Systems, Inc. NVLS 05/10/2012 Acquisition Mgmt Voted For For 2 Novellus Systems, Inc. NVLS 05/10/2012 Right to Adjourn Meeting Mgmt Voted For For 3 Novellus Systems, Inc. NVLS 05/10/2012 Advisory Vote on Golden Parachutes Mgmt Voted For For 1 Occidental Petroleum Corporation OXY 05/04/2012 Elect Spencer Abraham Mgmt Voted For For 2 Occidental Petroleum Corporation OXY 05/04/2012 Elect Howard Atkins Mgmt Voted For For 3 Occidental Petroleum Corporation OXY 05/04/2012 Elect Stephen Chazen Mgmt Voted For For 4 Occidental Petroleum Corporation OXY 05/04/2012 Elect Edward Djerejian Mgmt Voted For For 5 Occidental Petroleum Corporation OXY 05/04/2012 Elect John Feick Mgmt Voted For For 6 Occidental Petroleum Corporation OXY 05/04/2012 Elect Margaret Foran Mgmt Voted For For 7 Occidental Petroleum Corporation OXY 05/04/2012 Elect Carlos Gutierrez Mgmt Voted For For 8 Occidental Petroleum Corporation OXY 05/04/2012 Elect Ray Irani Mgmt Voted For For 9 Occidental Petroleum Corporation OXY 05/04/2012 Elect Avedick Poladian Mgmt Voted For For 10 Occidental Petroleum Corporation OXY 05/04/2012 Elect Aziz Syriani Mgmt Voted For For 11 Occidental Petroleum Corporation OXY 05/04/2012 Elect Rosemary Tomich Mgmt Voted For For 12 Occidental Petroleum Corporation OXY 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Occidental Petroleum Corporation OXY 05/04/2012 Ratification of Auditor Mgmt Voted For For 14 Occidental Petroleum Corporation OXY 05/04/2012 Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Voted Against For Olin Corporation OLN 04/26/2012 Elect Donald Bogus Mgmt Voted For For Olin Corporation OLN 04/26/2012 Elect Philip Schulz Mgmt Voted For For Olin Corporation OLN 04/26/2012 Elect Vincent Smith Mgmt Voted For For 2 Olin Corporation OLN 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Olin Corporation OLN 04/26/2012 Ratification of Auditor Mgmt Voted For For Omnicell, Inc. OMCL 68213N109 05/22/2012 Elect Randall Lipps Mgmt Voted For For Omnicell, Inc. OMCL 68213N109 05/22/2012 Elect Joseph Whitters Mgmt Voted For For Omnicell, Inc. OMCL 68213N109 05/22/2012 Elect Vance Moore Mgmt Voted For For 2 Omnicell, Inc. OMCL 68213N109 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Omnicell, Inc. OMCL 68213N109 05/22/2012 Ratification of Auditor Mgmt Voted For For OmniVision Technologies, Inc. OVTI 09/29/2011 Elect Wen-Liang (William) Hsu Mgmt Voted Withhold Against OmniVision Technologies, Inc. OVTI 09/29/2011 Elect Henry Yang Mgmt Voted Withhold Against 2 OmniVision Technologies, Inc. OVTI 09/29/2011 Ratification of Auditor Mgmt Voted For For 3 OmniVision Technologies, Inc. OVTI 09/29/2011 Amendment to the 2007 Equity Incentive Plan Mgmt Voted For For 4 OmniVision Technologies, Inc. OVTI 09/29/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 5 OmniVision Technologies, Inc. OVTI 09/29/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Jeffrey Berg Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect H. Raymond Bingham Mgmt Voted Withhold Against Oracle Corporation ORCL 68389X105 10/12/2011 Elect Michael Boskin Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Safra Catz Mgmt Voted Withhold Against Oracle Corporation ORCL 68389X105 10/12/2011 Elect Bruce Chizen Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect George Conrades Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Lawrence Ellison Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Hector Garcia-Molina Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Jeffrey Henley Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Mark Hurd Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Donald Lucas Mgmt Voted For For Oracle Corporation ORCL 68389X105 10/12/2011 Elect Naomi Seligman Mgmt Voted For For 2 Oracle Corporation ORCL 68389X105 10/12/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Oracle Corporation ORCL 68389X105 10/12/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 Oracle Corporation ORCL 68389X105 10/12/2011 Ratification of Auditor Mgmt Voted For For 5 Oracle Corporation ORCL 68389X105 10/12/2011 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For Orbitz Worldwide, Inc. OWW 68557K109 06/12/2012 Elect Martin Brand Mgmt Voted Withhold Against Orbitz Worldwide, Inc. OWW 68557K109 06/12/2012 Elect Kenneth Esterow Mgmt Voted For For Orbitz Worldwide, Inc. OWW 68557K109 06/12/2012 Elect Barney Harford Mgmt Voted For For 2 Orbitz Worldwide, Inc. OWW 68557K109 06/12/2012 Amendment to the 2007 Equity and Incentive Plan Mgmt Voted Against Against 3 Orbitz Worldwide, Inc. OWW 68557K109 06/12/2012 Amendment to the Performance-Based Annual Incentive Plan Mgmt Voted For For 4 Orbitz Worldwide, Inc. OWW 68557K109 06/12/2012 Ratification of Auditor Mgmt Voted For For Overstock.com, Inc. OSTK 05/03/2012 Elect Patrick Byrne Mgmt Voted For For Overstock.com, Inc. OSTK 05/03/2012 Elect Barclay Corbus Mgmt Voted For For 2 Overstock.com, Inc. OSTK 05/03/2012 Ratification of Auditor Mgmt Voted For For 3 Overstock.com, Inc. OSTK 05/03/2012 Amendment to the 2005 Equity Incentive Compensation Plan Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect A. Marshall Acuff, Jr. Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect J. Alfred Broaddus, Jr. Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect Richard Fogg Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect John Gerdelman Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect Lemuel Lewis Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect G. Gilmer Minor III Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect Eddie Moore, Jr. Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect James Rogers Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect Robert Sledd Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect Craig Smith Mgmt Voted For For Owens & Minor Inc. OMI 04/27/2012 Elect Anne Whittemore Mgmt Voted For For 2 Owens & Minor Inc. OMI 04/27/2012 Ratification of Auditor Mgmt Voted For For 3 Owens & Minor Inc. OMI 04/27/2012 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Voted For For Owens-Illinois, Inc. OI 05/10/2012 Elect Gary Colter Mgmt Voted For For Owens-Illinois, Inc. OI 05/10/2012 Elect Corbin McNeill, Jr. Mgmt Voted For For Owens-Illinois, Inc. OI 05/10/2012 Elect Helge Wehmeier Mgmt Voted For For 2 Owens-Illinois, Inc. OI 05/10/2012 Ratification of Auditor Mgmt Voted For For 3 Owens-Illinois, Inc. OI 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Owens-Illinois, Inc. OI 05/10/2012 Repeal of Classified Board Mgmt Voted For For 1 PAETEC Holding Corp. PAET 10/27/2011 Merger Mgmt Voted For For 2 PAETEC Holding Corp. PAET 10/27/2011 Advisory Vote on Golden Parachutes Mgmt Voted For For 3 PAETEC Holding Corp. PAET 10/27/2011 Right to Adjourn Meeting Mgmt Voted For For Partnerre Ltd. PRE G6852T105 05/16/2012 Elect Jan Holsboer Mgmt Voted For For Partnerre Ltd. PRE G6852T105 05/16/2012 Elect Roberto Mendoza Mgmt Voted For For Partnerre Ltd. PRE G6852T105 05/16/2012 Elect Kevin Twomey Mgmt Voted For For Partnerre Ltd. PRE G6852T105 05/16/2012 Elect David Zwiener Mgmt Voted For For 2 Partnerre Ltd. PRE G6852T105 05/16/2012 Ratification of Auditor Mgmt Voted For For 3 Partnerre Ltd. PRE G6852T105 05/16/2012 Amendment to the 2003 Non-Employee Directors Share Plan Mgmt Voted For For 4 Partnerre Ltd. PRE G6852T105 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Patriot Coal Corporation PCX 70336T104 05/10/2012 Elect B.R. Brown Mgmt Voted For For Patriot Coal Corporation PCX 70336T104 05/10/2012 Elect Irl Engelhardt Mgmt Voted For For Patriot Coal Corporation PCX 70336T104 05/10/2012 Elect John E. Lushefski Mgmt Voted For For 2 Patriot Coal Corporation PCX 70336T104 05/10/2012 Ratification of Auditor Mgmt Voted For For 3 Patriot Coal Corporation PCX 70336T104 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Pegasystems Inc. PEGA 05/23/2012 Elect Peter Gyenes Mgmt Voted For For 2 Pegasystems Inc. PEGA 05/23/2012 Elect Richard Jones Mgmt Voted For For 3 Pegasystems Inc. PEGA 05/23/2012 Elect Steven Kaplan Mgmt Voted For For 4 Pegasystems Inc. PEGA 05/23/2012 Elect James O'Halloran Mgmt Voted For For 5 Pegasystems Inc. PEGA 05/23/2012 Elect Alan Trefler Mgmt Voted For For 6 Pegasystems Inc. PEGA 05/23/2012 Elect William Wyman Mgmt Voted For For 7 Pegasystems Inc. PEGA 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 8 Pegasystems Inc. PEGA 05/23/2012 Increase of Authorized Common Stock Mgmt Voted Against Against 9 Pegasystems Inc. PEGA 05/23/2012 Ratification of Auditor Mgmt Voted For For 1 Pegasystems Inc. PEGA 07/12/2011 Elect Peter Gyenes Mgmt Voted For For 2 Pegasystems Inc. PEGA 07/12/2011 Elect Richard Jones Mgmt Voted For For 3 Pegasystems Inc. PEGA 07/12/2011 Elect Steven Kaplan Mgmt Voted For For 4 Pegasystems Inc. PEGA 07/12/2011 Elect James O'Halloran Mgmt Voted For For 5 Pegasystems Inc. PEGA 07/12/2011 Elect Alan Trefler Mgmt Voted For For 6 Pegasystems Inc. PEGA 07/12/2011 Elect William Wyman Mgmt Voted For For 7 Pegasystems Inc. PEGA 07/12/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 8 Pegasystems Inc. PEGA 07/12/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 9 Pegasystems Inc. PEGA 07/12/2011 Amendment to the 2004 Long-Term Incentive Plan Mgmt Voted Against Against 10 Pegasystems Inc. PEGA 07/12/2011 Ratification of Auditor Mgmt Voted For For 1 PepsiCo, Inc. PEP 05/02/2012 Elect Shona Brown Mgmt Voted For For 2 PepsiCo, Inc. PEP 05/02/2012 Elect Ian Cook Mgmt Voted For For 3 PepsiCo, Inc. PEP 05/02/2012 Elect Dina Dublon Mgmt Voted For For 4 PepsiCo, Inc. PEP 05/02/2012 Elect Victor Dzau Mgmt Voted For For 5 PepsiCo, Inc. PEP 05/02/2012 Elect Ray Hunt Mgmt Voted For For 6 PepsiCo, Inc. PEP 05/02/2012 Elect Alberto Ibarguen Mgmt Voted For For 7 PepsiCo, Inc. PEP 05/02/2012 Elect Indra Nooyi Mgmt Voted For For 8 PepsiCo, Inc. PEP 05/02/2012 Elect Sharon Rockefeller Mgmt Voted For For 9 PepsiCo, Inc. PEP 05/02/2012 Elect James Schiro Mgmt Voted For For 10 PepsiCo, Inc. PEP 05/02/2012 Elect Lloyd Trotter Mgmt Voted For For 11 PepsiCo, Inc. PEP 05/02/2012 Elect Daniel Vasella Mgmt Voted For For 12 PepsiCo, Inc. PEP 05/02/2012 Elect Alberto Weisser Mgmt Voted For For 13 PepsiCo, Inc. PEP 05/02/2012 Ratification of Auditor Mgmt Voted For For 14 PepsiCo, Inc. PEP 05/02/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 PepsiCo, Inc. PEP 05/02/2012 Reapproval of the 2007 Long-Term Incentive Plan Mgmt Voted For For 16 PepsiCo, Inc. PEP 05/02/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 17 PepsiCo, Inc. PEP 05/02/2012 Shareholder Proposal Regarding Risk Oversight Committee ShrHoldr Voted Against For 18 PepsiCo, Inc. PEP 05/02/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 1 Petsmart, Inc. PETM 06/13/2012 Elect Angel Cabrera Mgmt Voted For For 2 Petsmart, Inc. PETM 06/13/2012 Elect Rita Foley Mgmt Voted For For 3 Petsmart, Inc. PETM 06/13/2012 Elect Philip Francis Mgmt Voted For For 4 Petsmart, Inc. PETM 06/13/2012 Elect Rakesh Gangwal Mgmt Voted For For 5 Petsmart, Inc. PETM 06/13/2012 Elect Joseph Hardin, Jr. Mgmt Voted For For 6 Petsmart, Inc. PETM 06/13/2012 Elect Gregory Josefowicz Mgmt Voted For For 7 Petsmart, Inc. PETM 06/13/2012 Elect Amin Khalifa Mgmt Voted For For 8 Petsmart, Inc. PETM 06/13/2012 Elect Richard Lochridge Mgmt Voted For For 9 Petsmart, Inc. PETM 06/13/2012 Elect Robert Moran Mgmt Voted For For 10 Petsmart, Inc. PETM 06/13/2012 Elect Barbara Munder Mgmt Voted For For 11 Petsmart, Inc. PETM 06/13/2012 Elect Thomas Stemberg Mgmt Voted For For 12 Petsmart, Inc. PETM 06/13/2012 Ratification of Auditor Mgmt Voted For For 13 Petsmart, Inc. PETM 06/13/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 14 Petsmart, Inc. PETM 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Pfizer Inc. PFE 04/26/2012 Elect Dennis Ausiello Mgmt Voted For For 2 Pfizer Inc. PFE 04/26/2012 Elect M. Anthony Burns Mgmt Voted For For 3 Pfizer Inc. PFE 04/26/2012 Elect W. Don Cornwell Mgmt Voted For For 4 Pfizer Inc. PFE 04/26/2012 Elect Frances Fergusson Mgmt Voted For For 5 Pfizer Inc. PFE 04/26/2012 Elect William Gray, III Mgmt Voted For For 6 Pfizer Inc. PFE 04/26/2012 Elect Helen Hobbs Mgmt Voted For For 7 Pfizer Inc. PFE 04/26/2012 Elect Constance Horner Mgmt Voted For For 8 Pfizer Inc. PFE 04/26/2012 Elect James Kilts Mgmt Voted For For 9 Pfizer Inc. PFE 04/26/2012 Elect George Lorch Mgmt Voted For For 10 Pfizer Inc. PFE 04/26/2012 Elect John Mascotte Mgmt Voted For For 11 Pfizer Inc. PFE 04/26/2012 Elect Suzanne Nora Johnson Mgmt Voted For For 12 Pfizer Inc. PFE 04/26/2012 Elect Ian Read Mgmt Voted For For 13 Pfizer Inc. PFE 04/26/2012 Elect Stephen Sanger Mgmt Voted For For 14 Pfizer Inc. PFE 04/26/2012 Elect Marc Tessier-Lavigne Mgmt Voted For For 15 Pfizer Inc. PFE 04/26/2012 Ratification of Auditor Mgmt Voted For For 16 Pfizer Inc. PFE 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 17 Pfizer Inc. PFE 04/26/2012 Shareholder Proposal Regarding Political Contributions and Expenditure in Newspapers ShrHoldr Voted Against For 18 Pfizer Inc. PFE 04/26/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 19 Pfizer Inc. PFE 04/26/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted Against For 20 Pfizer Inc. PFE 04/26/2012 Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Voted Against For 1 Pharmaceutical Product Development, Inc. PPDI 11/30/2011 Acquisition Mgmt Voted For For 2 Pharmaceutical Product Development, Inc. PPDI 11/30/2011 Advisory Vote on Golden Parachutes Mgmt Voted For For 3 Pharmaceutical Product Development, Inc. PPDI 11/30/2011 Right to Adjourn Meeting Mgmt Voted For For 1 Philip Morris International Inc. PM 05/09/2012 Elect Harold Brown Mgmt Voted For For 2 Philip Morris International Inc. PM 05/09/2012 Elect Mathis Cabiallavetta Mgmt Voted For For 3 Philip Morris International Inc. PM 05/09/2012 Elect Louis Camilleri Mgmt Voted For For 4 Philip Morris International Inc. PM 05/09/2012 Elect J. Dudley Fishburn Mgmt Voted For For 5 Philip Morris International Inc. PM 05/09/2012 Elect Jennifer Li Mgmt Voted For For 6 Philip Morris International Inc. PM 05/09/2012 Elect Graham Mackay Mgmt Voted For For 7 Philip Morris International Inc. PM 05/09/2012 Elect Sergio Marchionne Mgmt Voted Against Against 8 Philip Morris International Inc. PM 05/09/2012 Elect Kalpana Morparia Mgmt Voted For For 9 Philip Morris International Inc. PM 05/09/2012 Elect Lucio Noto Mgmt Voted For For 10 Philip Morris International Inc. PM 05/09/2012 Elect Robert Polet Mgmt Voted For For 11 Philip Morris International Inc. PM 05/09/2012 Elect Carlos Slim Helu Mgmt Voted For For 12 Philip Morris International Inc. PM 05/09/2012 Elect Stephen Wolf Mgmt Voted For For 13 Philip Morris International Inc. PM 05/09/2012 Ratification of Auditor Mgmt Voted For For 14 Philip Morris International Inc. PM 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Philip Morris International Inc. PM 05/09/2012 2012 Performance Incentive Plan Mgmt Voted For For 16 Philip Morris International Inc. PM 05/09/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 17 Philip Morris International Inc. PM 05/09/2012 Shareholder Proposal Regarding Formation of Ethics Committee ShrHoldr Voted Against For PolyOne Corporation POL 73179P106 05/09/2012 Elect J. Douglas Campbell Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Carol Cartwright Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Richard Fearon Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Gregory Goff Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Gordon Harnett Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Richard Lorraine Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Stephen Newlin Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect William Powell Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect Farah Walters Mgmt Voted For For PolyOne Corporation POL 73179P106 05/09/2012 Elect William Wulfsohn Mgmt Voted For For 2 PolyOne Corporation POL 73179P106 05/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 PolyOne Corporation POL 73179P106 05/09/2012 Amendment to the 2010 Equity and Performance Incentive Plan Mgmt Voted For For 4 PolyOne Corporation POL 73179P106 05/09/2012 Ratification of Auditor Mgmt Voted For For 1 Popular Inc. BPOP 04/27/2012 Elect Alejandro Ballester Mgmt Voted For For 2 Popular Inc. BPOP 04/27/2012 Elect Richard Carrion Mgmt Voted Against Against 3 Popular Inc. BPOP 04/27/2012 Elect Carlos Unanue Mgmt Voted For For 4 Popular Inc. BPOP 04/27/2012 Elect David Goel Mgmt Voted For For 5 Popular Inc. BPOP 04/27/2012 Reverse Stock Split Mgmt Voted For For 6 Popular Inc. BPOP 04/27/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 Popular Inc. BPOP 04/27/2012 Ratification of Auditor Mgmt Voted For For 8 Popular Inc. BPOP 04/27/2012 Right to Adjourn Meeting Mgmt Voted For For 1 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Jon Gacek Mgmt Voted For For 2 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Kambiz Hooshmand Mgmt Voted For For 3 Power-One, Inc. PWER 73930R102 05/01/2012 Elect C. Mark Melliar-Smith Mgmt Voted For For 4 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Richard Swanson Mgmt Voted For For 5 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Jay Walters Mgmt Voted For For 6 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Richard Thompson Mgmt Voted For For 7 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Kyle Ryland Mgmt Voted For For 8 Power-One, Inc. PWER 73930R102 05/01/2012 Elect Ajay Shah Mgmt Voted For For 9 Power-One, Inc. PWER 73930R102 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 10 Power-One, Inc. PWER 73930R102 05/01/2012 Ratification of Auditor Mgmt Voted For For 11 Power-One, Inc. PWER 73930R102 05/01/2012 Transaction of Other Business Mgmt Voted Against Against PPL Corporation PPL 69351T106 05/16/2012 Elect Frederick Bernthal Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect John Conway Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Steven Elliot Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Louise Goeser Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Stuart Graham Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Stuart Heydt Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Raja Rajamannar Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Craig Rogerson Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect William Spence Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Natica von Althann Mgmt Voted For For PPL Corporation PPL 69351T106 05/16/2012 Elect Keith Williamson Mgmt Voted For For 2 PPL Corporation PPL 69351T106 05/16/2012 2012 Stock Incentive Plan Mgmt Voted For For 3 PPL Corporation PPL 69351T106 05/16/2012 Ratification of Auditor Mgmt Voted For For 4 PPL Corporation PPL 69351T106 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 5 PPL Corporation PPL 69351T106 05/16/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against Premiere Global Services, Inc. PGI 06/13/2012 Elect Boland Jones Mgmt Voted For For Premiere Global Services, Inc. PGI 06/13/2012 Elect Wilkie Colyer Mgmt Voted For For Premiere Global Services, Inc. PGI 06/13/2012 Elect K. Robert Draughon Mgmt Voted For For Premiere Global Services, Inc. PGI 06/13/2012 Elect John Harris Mgmt Voted For For Premiere Global Services, Inc. PGI 06/13/2012 Elect W. Steven Jones Mgmt Voted For For Premiere Global Services, Inc. PGI 06/13/2012 Elect Raymond Pirtle, Jr. Mgmt Voted For For Premiere Global Services, Inc. PGI 06/13/2012 Elect J. Walker Smith, Jr. Mgmt Voted For For 2 Premiere Global Services, Inc. PGI 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Premiere Global Services, Inc. PGI 06/13/2012 Ratification of Auditor Mgmt Voted For For Proassurance Corporation PRA 74267C106 05/16/2012 Elect M. James Gorrie Mgmt Voted For For Proassurance Corporation PRA 74267C106 05/16/2012 Elect Anthony R. Tersigni Mgmt Voted For For Proassurance Corporation PRA 74267C106 05/16/2012 Elect Frank Spinosa Mgmt Voted For For Proassurance Corporation PRA 74267C106 05/16/2012 Elect Thomas Wilson, Jr. Mgmt Voted For For Proassurance Corporation PRA 74267C106 05/16/2012 Elect John McMahon, Jr. Mgmt Voted For For 2 Proassurance Corporation PRA 74267C106 05/16/2012 Ratification of Auditor Mgmt Voted For For 3 Proassurance Corporation PRA 74267C106 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Proassurance Corporation PRA 74267C106 05/16/2012 Transaction of Other Business Mgmt Voted Against Against Protective Life Corp. PL 05/14/2012 Elect Richard Burton Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Thomas Hamby Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect John Johns Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Vanessa Leonard Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Charles McCrary Mgmt Voted Withhold Against Protective Life Corp. PL 05/14/2012 Elect John McMahon, Jr. Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Hans Hugh Miller Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Malcolm Portera Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect C. Dowd Ritter Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Jesse Spikes Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect William Terry Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect W. Michael Warren, Jr. Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Vanessa Wilson Mgmt Voted For For Protective Life Corp. PL 05/14/2012 Elect Elaine Chao Mgmt Voted For For 2 Protective Life Corp. PL 05/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Protective Life Corp. PL 05/14/2012 Annual Incentive Plan Mgmt Voted For For 4 Protective Life Corp. PL 05/14/2012 Amendment to the Long-Term Incentive Plan Mgmt Voted Against Against 5 Protective Life Corp. PL 05/14/2012 Ratification of Auditor Mgmt Voted For For 1 Prudential Financial, Inc. PRU 05/08/2012 Elect Thomas Baltimore Jr. Mgmt Voted For For 2 Prudential Financial, Inc. PRU 05/08/2012 Elect Gordon Bethune Mgmt Voted For For 3 Prudential Financial, Inc. PRU 05/08/2012 Elect Gaston Caperton Mgmt Voted For For 4 Prudential Financial, Inc. PRU 05/08/2012 Elect Gilbert Casellas Mgmt Voted For For 5 Prudential Financial, Inc. PRU 05/08/2012 Elect James Cullen Mgmt Voted For For 6 Prudential Financial, Inc. PRU 05/08/2012 Elect William Gray, III Mgmt Voted For For 7 Prudential Financial, Inc. PRU 05/08/2012 Elect Mark Grier Mgmt Voted For For 8 Prudential Financial, Inc. PRU 05/08/2012 Elect Constance Horner Mgmt Voted For For 9 Prudential Financial, Inc. PRU 05/08/2012 Elect Martina Hund-Mejean Mgmt Voted For For 10 Prudential Financial, Inc. PRU 05/08/2012 Elect Karl Krapek Mgmt Voted For For 11 Prudential Financial, Inc. PRU 05/08/2012 Elect Christine Poon Mgmt Voted For For 12 Prudential Financial, Inc. PRU 05/08/2012 Elect John Strangfeld Mgmt Voted For For 13 Prudential Financial, Inc. PRU 05/08/2012 Elect James Unruh Mgmt Voted For For 14 Prudential Financial, Inc. PRU 05/08/2012 Ratification of Auditor Mgmt Voted For For 15 Prudential Financial, Inc. PRU 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 16 Prudential Financial, Inc. PRU 05/08/2012 Elimination of Supermajority Requirement Mgmt Voted For For 17 Prudential Financial, Inc. PRU 05/08/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against Public Storage PSA 74460D109 05/03/2012 Elect Ronald Havner, Jr. Mgmt Voted For For Public Storage PSA 74460D109 05/03/2012 Elect Tamara Hughes Gustavson Mgmt Voted For For Public Storage PSA 74460D109 05/03/2012 Elect Uri Harkham Mgmt Voted For For Public Storage PSA 74460D109 05/03/2012 Elect B. Wayne Hughes, Jr. Mgmt Voted Withhold Against Public Storage PSA 74460D109 05/03/2012 Elect Avedick Poladian Mgmt Voted For For Public Storage PSA 74460D109 05/03/2012 Elect Gary Pruitt Mgmt Voted For For Public Storage PSA 74460D109 05/03/2012 Elect Ronald Spogli Mgmt Voted For For Public Storage PSA 74460D109 05/03/2012 Elect Daniel Staton Mgmt Voted For For 2 Public Storage PSA 74460D109 05/03/2012 Ratification of Auditor Mgmt Voted For For 3 Public Storage PSA 74460D109 05/03/2012 Approval of Performance Goals Under the 2007 Equity and Performance-Based Compensation Incentive Plan Mgmt Voted For For 4 Public Storage PSA 74460D109 05/03/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 QLogic Corporation QLGC 08/25/2011 Elect Simon Biddiscombe Mgmt Voted For For 2 QLogic Corporation QLGC 08/25/2011 Elect H.K. Desai Mgmt Voted For For 3 QLogic Corporation QLGC 08/25/2011 Elect James Fiebiger Mgmt Voted For For 4 QLogic Corporation QLGC 08/25/2011 Elect Balakrishnan Iyer Mgmt Voted Against Against 5 QLogic Corporation QLGC 08/25/2011 Elect Kathryn Lewis Mgmt Voted Against Against 6 QLogic Corporation QLGC 08/25/2011 Elect D. Scott Mercer Mgmt Voted For For 7 QLogic Corporation QLGC 08/25/2011 Elect George Wells Mgmt Voted Against Against 8 QLogic Corporation QLGC 08/25/2011 Elect William Zeitler Mgmt Voted For For 9 QLogic Corporation QLGC 08/25/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 10 QLogic Corporation QLGC 08/25/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 11 QLogic Corporation QLGC 08/25/2011 Ratification of Auditor Mgmt Voted Against Against QUALCOMM Incorporated QCOM 03/06/2012 Elect Barbara Alexander Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Stephen Bennett Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Donald Cruickshank Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Raymond Dittamore Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Thomas Horton Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Paul Jacobs Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Robert Kahn Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Sherry Lansing Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Duane Nelles Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Francisco Ros Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Brent Scowcroft Mgmt Voted For For QUALCOMM Incorporated QCOM 03/06/2012 Elect Marc Stern Mgmt Voted For For 2 QUALCOMM Incorporated QCOM 03/06/2012 Ratification of Auditor Mgmt Voted For For 3 QUALCOMM Incorporated QCOM 03/06/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 QUALCOMM Incorporated QCOM 03/06/2012 Elimination of Plurality Voting Standard for Election of Directors Mgmt Voted For For Quicksilver Resources Inc. KWK 74837R104 05/16/2012 Elect Glenn Darden Mgmt Voted For For Quicksilver Resources Inc. KWK 74837R104 05/16/2012 Elect W. Yandell Rogers, III Mgmt Voted Withhold Against 2 Quicksilver Resources Inc. KWK 74837R104 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 Radian Group Inc. RDN 05/30/2012 Elect Herbert Wender Mgmt Voted For For 2 Radian Group Inc. RDN 05/30/2012 Elect David Carney Mgmt Voted For For 3 Radian Group Inc. RDN 05/30/2012 Elect Howard Culang Mgmt Voted Against Against 4 Radian Group Inc. RDN 05/30/2012 Elect Lisa Hess Mgmt Voted For For 5 Radian Group Inc. RDN 05/30/2012 Elect Stephen Hopkins Mgmt Voted Against Against 6 Radian Group Inc. RDN 05/30/2012 Elect Sanford Ibrahim Mgmt Voted For For 7 Radian Group Inc. RDN 05/30/2012 Elect Brian Montgomery Mgmt Voted For For 8 Radian Group Inc. RDN 05/30/2012 Elect Ronald Moore Mgmt Voted Against Against 9 Radian Group Inc. RDN 05/30/2012 Elect Gaetano Muzio Mgmt Voted For For 10 Radian Group Inc. RDN 05/30/2012 Elect Jan Nicholson Mgmt Voted For For 11 Radian Group Inc. RDN 05/30/2012 Elect Gregory Serio Mgmt Voted For For 12 Radian Group Inc. RDN 05/30/2012 Elect Noel Spiegel Mgmt Voted For For 13 Radian Group Inc. RDN 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 14 Radian Group Inc. RDN 05/30/2012 Ratification of Auditor Mgmt Voted For For Railamerica, Inc. RA 05/17/2012 Elect Wesley Edens Mgmt Voted Withhold Against Railamerica, Inc. RA 05/17/2012 Elect Robert Schmiege Mgmt Voted For For 2 Railamerica, Inc. RA 05/17/2012 Ratification of Auditor Mgmt Voted For For 1 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Samuel Bartholomew, Jr. Mgmt Voted Against Against 2 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect George Bryan Mgmt Voted For For 3 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Carolyn Byrd Mgmt Voted For For 4 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect David Cooper, Sr. Mgmt Voted Against Against 5 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Earnest Deavenport, Jr. Mgmt Voted Against Against 6 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Don DeFosset Mgmt Voted For For 7 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Eric Fast Mgmt Voted For For 8 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect O. B. Grayson Hall, Jr. Mgmt Voted For For 9 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect John Johns Mgmt Voted For For 10 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Charles McCrary Mgmt Voted For For 11 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect James Malone Mgmt Voted For For 12 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Ruth Marshall Mgmt Voted For For 13 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Susan Matlock Mgmt Voted For For 14 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect John Maupin, Jr. Mgmt Voted For For 15 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect John Roberts Mgmt Voted For For 16 Regions Financial Corporation RF 7591EP100 05/17/2012 Elect Lee Styslinger III Mgmt Voted For For 17 Regions Financial Corporation RF 7591EP100 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 18 Regions Financial Corporation RF 7591EP100 05/17/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 19 Regions Financial Corporation RF 7591EP100 05/17/2012 Ratification of Auditor Mgmt Voted For For 20 Regions Financial Corporation RF 7591EP100 05/17/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against Republic Bancorp, Inc. RBCAA 04/19/2012 Elect Craig Greenberg Mgmt Voted For For Republic Bancorp, Inc. RBCAA 04/19/2012 Elect Michael Rust Mgmt Voted For For Republic Bancorp, Inc. RBCAA 04/19/2012 Elect Sandra Snowden Mgmt Voted For For Republic Bancorp, Inc. RBCAA 04/19/2012 Elect R. Wayne Stratton Mgmt Voted For For Republic Bancorp, Inc. RBCAA 04/19/2012 Elect Susan Tamme Mgmt Voted For For Republic Bancorp, Inc. RBCAA 04/19/2012 Elect A. Scott Trager Mgmt Voted For For Republic Bancorp, Inc. RBCAA 04/19/2012 Elect Steven Trager Mgmt Voted For For 2 Republic Bancorp, Inc. RBCAA 04/19/2012 Ratification of Auditor Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Ronald Perelman Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Alan Bernikow Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Paul Bohan Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Alan Ennis Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Meyer Feldberg Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect David Kennedy Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Debra Lee Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Tamara Mellon Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Barry Schwartz Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Richard Santagati Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Kathi Seifert Mgmt Voted For For Revlon, Inc. REV 06/07/2012 Elect Viet Dinh Mgmt Voted For For 2 Revlon, Inc. REV 06/07/2012 Ratification of Auditor Mgmt Voted For For Rex Energy Corporation REXX 05/10/2012 Elect Lance Shaner Mgmt Voted Withhold Against Rex Energy Corporation REXX 05/10/2012 Elect Thomas Stabley Mgmt Voted For For Rex Energy Corporation REXX 05/10/2012 Elect John Higbee Mgmt Voted For For Rex Energy Corporation REXX 05/10/2012 Elect John Lombardi Mgmt Voted For For Rex Energy Corporation REXX 05/10/2012 Elect Eric Mattson Mgmt Voted For For Rex Energy Corporation REXX 05/10/2012 Elect John Zak Mgmt Voted Withhold Against 2 Rex Energy Corporation REXX 05/10/2012 Ratification of Auditor Mgmt Voted For For 3 Rex Energy Corporation REXX 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Reynolds American Inc. RAI 05/03/2012 Elect John Daly Mgmt Voted For For Reynolds American Inc. RAI 05/03/2012 Elect Holly Koeppel Mgmt Voted For For Reynolds American Inc. RAI 05/03/2012 Elect Hugo Powell Mgmt Voted For For Reynolds American Inc. RAI 05/03/2012 Elect Richard Thornburgh Mgmt Voted For For Reynolds American Inc. RAI 05/03/2012 Elect Thomas Wajnert Mgmt Voted For For Reynolds American Inc. RAI 05/03/2012 Elect H. Kahler Mgmt Voted For For 2 Reynolds American Inc. RAI 05/03/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Reynolds American Inc. RAI 05/03/2012 Adoption of Majority Vote for Uncontested Election of Directors Mgmt Voted For For 4 Reynolds American Inc. RAI 05/03/2012 Ratification of Auditor Mgmt Voted For For 5 Reynolds American Inc. RAI 05/03/2012 Shareholder Proposal Regarding Formation of Ethics Committee ShrHoldr Voted Against For Rockwood Holdings, Inc. ROC 05/18/2012 Elect Nance Dicciani Mgmt Voted For For Rockwood Holdings, Inc. ROC 05/18/2012 Elect J. Kent Masters Mgmt Voted For For 2 Rockwood Holdings, Inc. ROC 05/18/2012 Ratification of Auditor Mgmt Voted For For 1 Royal Gold, Inc. RGLD 11/16/2011 Elect Craig Haase Mgmt Voted For For 2 Royal Gold, Inc. RGLD 11/16/2011 Elect S. Oden Howell, Jr. Mgmt Voted For For 3 Royal Gold, Inc. RGLD 11/16/2011 Ratification of Auditor Mgmt Voted Against Against 4 Royal Gold, Inc. RGLD 11/16/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 5 Royal Gold, Inc. RGLD 11/16/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For RPC Inc. RES 04/24/2012 Elect Richard Hubbell Mgmt Voted For For RPC Inc. RES 04/24/2012 Elect Linda Graham Mgmt Voted For For RPC Inc. RES 04/24/2012 Elect Bill Dismuke Mgmt Voted For For RPC Inc. RES 04/24/2012 Elect Larry Prince Mgmt Voted For For 2 RPC Inc. RES 04/24/2012 Ratification of Auditor Mgmt Voted For For RPM International Inc. RPM 10/06/2011 Elect Frederick Nance Mgmt Voted Withhold Against RPM International Inc. RPM 10/06/2011 Elect Charles Ratner Mgmt Voted Withhold Against RPM International Inc. RPM 10/06/2011 Elect William Summers, Jr. Mgmt Voted Withhold Against RPM International Inc. RPM 10/06/2011 Elect Jerry Thornton Mgmt Voted Withhold Against 2 RPM International Inc. RPM 10/06/2011 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 RPM International Inc. RPM 10/06/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 RPM International Inc. RPM 10/06/2011 Ratification of Auditor Mgmt Voted For For RTI Biologics, Inc. RTIX 74975N105 04/17/2012 Elect Dean Bergy Mgmt Voted Withhold Against RTI Biologics, Inc. RTIX 74975N105 04/17/2012 Elect Philip Chapman Mgmt Voted For For RTI Biologics, Inc. RTIX 74975N105 04/17/2012 Elect Gregory Rainey Mgmt Voted For For 2 RTI Biologics, Inc. RTIX 74975N105 04/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Elect John Chappell Mgmt Voted For For Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Elect Thomas D'Alonzo Mgmt Voted For For Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Elect William Keane Mgmt Voted For For Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Elect Carolyn Logan Mgmt Voted For For Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Elect Mark Sirgo Mgmt Voted For For 2 Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Ratification of Auditor Mgmt Voted For For 3 Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Salix Pharmaceuticals, Ltd. SLXP 06/14/2012 Amendment to the 2005 Stock Plan Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Niels Christiansen Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Jorgen Clausen Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Kim Fausing Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Richard Freeland Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Per Have Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect William Hoover, Jr. Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Johannes Kirchhoff Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Sven Ruder Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Anders Stahlschmidt Mgmt Voted For For Sauer-Danfoss Inc. SHS 06/06/2012 Elect Steven Wood Mgmt Voted For For 2 Sauer-Danfoss Inc. SHS 06/06/2012 Ratification of Auditor Mgmt Voted For For Scansource, Inc. SCSC 12/01/2011 Elect Michael Baur Mgmt Voted Withhold Against Scansource, Inc. SCSC 12/01/2011 Elect Steven Fischer Mgmt Voted For For Scansource, Inc. SCSC 12/01/2011 Elect Michael Grainger Mgmt Voted For For Scansource, Inc. SCSC 12/01/2011 Elect Steven Owings Mgmt Voted Withhold Against Scansource, Inc. SCSC 12/01/2011 Elect John Reilly Mgmt Voted For For Scansource, Inc. SCSC 12/01/2011 Elect Charles Whitchurch Mgmt Voted For For 2 Scansource, Inc. SCSC 12/01/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Scansource, Inc. SCSC 12/01/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against 4 Scansource, Inc. SCSC 12/01/2011 Ratification of Auditor Mgmt Voted For For Seacor Holdings Inc. CKH 06/07/2012 Elect Charles Fabrikant Mgmt Voted For For Seacor Holdings Inc. CKH 06/07/2012 Elect Pierre de Demandolx Mgmt Voted For For Seacor Holdings Inc. CKH 06/07/2012 Elect Richard Fairbanks Mgmt Voted For For Seacor Holdings Inc. CKH 06/07/2012 Elect Blaine Fogg Mgmt Voted Withhold Against Seacor Holdings Inc. CKH 06/07/2012 Elect John Hadjipateras Mgmt Voted Withhold Against Seacor Holdings Inc. CKH 06/07/2012 Elect Oivind Lorentzen Mgmt Voted For For Seacor Holdings Inc. CKH 06/07/2012 Elect Andrew Morse Mgmt Voted For For Seacor Holdings Inc. CKH 06/07/2012 Elect R. Christopher Regan Mgmt Voted Withhold Against Seacor Holdings Inc. CKH 06/07/2012 Elect Steven Webster Mgmt Voted Withhold Against Seacor Holdings Inc. CKH 06/07/2012 Elect Steven Wisch Mgmt Voted For For 2 Seacor Holdings Inc. CKH 06/07/2012 Amendment to the 2007 Share Incentive Plan Mgmt Voted For For 3 Seacor Holdings Inc. CKH 06/07/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 4 Seacor Holdings Inc. CKH 06/07/2012 Ratification of Auditor Mgmt Voted For For Sears Holdings Corporation SHLD 05/02/2012 Elect Louis D'Ambrosio Mgmt Voted For For Sears Holdings Corporation SHLD 05/02/2012 Elect William Kunkler III Mgmt Voted For For Sears Holdings Corporation SHLD 05/02/2012 Elect Edward Lampert Mgmt Voted For For Sears Holdings Corporation SHLD 05/02/2012 Elect Steven Mnuchin Mgmt Voted Withhold Against Sears Holdings Corporation SHLD 05/02/2012 Elect Ann Reese Mgmt Voted Withhold Against Sears Holdings Corporation SHLD 05/02/2012 Elect Emily Scott Mgmt Voted For For Sears Holdings Corporation SHLD 05/02/2012 Elect Thomas Tisch Mgmt Voted For For 2 Sears Holdings Corporation SHLD 05/02/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Sears Holdings Corporation SHLD 05/02/2012 Reapproval of the Umbrella Incentive Program Mgmt Voted Against Against 4 Sears Holdings Corporation SHLD 05/02/2012 Ratification of Auditor Mgmt Voted For For 1 SEI Investments Company SEIC 05/23/2012 Elect Richard Lieb Mgmt Voted For For 2 SEI Investments Company SEIC 05/23/2012 Elect Carmen Romeo Mgmt Voted For For 3 SEI Investments Company SEIC 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 SEI Investments Company SEIC 05/23/2012 Ratification of Auditor Mgmt Voted For For Select Medical Holdings Corporation SEM 81619Q105 05/01/2012 Elect James Dalton, Jr. Mgmt Voted For For Select Medical Holdings Corporation SEM 81619Q105 05/01/2012 Elect Rocco Ortenzio Mgmt Voted Withhold Against Select Medical Holdings Corporation SEM 81619Q105 05/01/2012 Elect Thomas Scully Mgmt Voted For For 2 Select Medical Holdings Corporation SEM 81619Q105 05/01/2012 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Voted For For 3 Select Medical Holdings Corporation SEM 81619Q105 05/01/2012 Ratification of Auditor Mgmt Voted For For 1 Ship Finance International Limited SFL G81075106 09/23/2011 Elect Hans Petter Aas Mgmt Voted For For 2 Ship Finance International Limited SFL G81075106 09/23/2011 Elect Paul Leand Mgmt Voted For For 3 Ship Finance International Limited SFL G81075106 09/23/2011 Elect Kate Blankenship Mgmt Voted Against Against 4 Ship Finance International Limited SFL G81075106 09/23/2011 Elect Cecilie Fredriksen Mgmt Voted For For 5 Ship Finance International Limited SFL G81075106 09/23/2011 Elect Harald Thorstein Mgmt Voted Against Against 6 Ship Finance International Limited SFL G81075106 09/23/2011 Appointment of Auditor and Authority to Set Fees Mgmt Voted For For 7 Ship Finance International Limited SFL G81075106 09/23/2011 Directors' Fees Mgmt Voted For For Silgan Holdings Inc. SLGN 05/29/2012 Elect Anthony Allott Mgmt Voted For For Silgan Holdings Inc. SLGN 05/29/2012 Elect Jeffrey Crowe Mgmt Voted For For Silgan Holdings Inc. SLGN 05/29/2012 Elect Edward Lapekas Mgmt Voted For For 2 Silgan Holdings Inc. SLGN 05/29/2012 Ratification of Auditor Mgmt Voted For For 3 Silgan Holdings Inc. SLGN 05/29/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Simpson Manufacturing Co., Inc. SSD 04/25/2012 Elect Jennifer Chatman Mgmt Voted Withhold Against Simpson Manufacturing Co., Inc. SSD 04/25/2012 Elect Robin MacGillivray Mgmt Voted Withhold Against Simpson Manufacturing Co., Inc. SSD 04/25/2012 Elect Barclay Simpson Mgmt Voted Withhold Against 2 Simpson Manufacturing Co., Inc. SSD 04/25/2012 Ratification of Auditor Mgmt Voted For For 3 Simpson Manufacturing Co., Inc. SSD 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect Joan Amble Mgmt Voted Withhold Against Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect Leon Black Mgmt Voted Withhold Against Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect Lawrence Gilberti Mgmt Voted For For Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect Eddy Hartenstein Mgmt Voted For For Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect James Holden Mgmt Voted For For Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect Mel Karmazin Mgmt Voted For For Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect James Mooney Mgmt Voted For For Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Elect Jack Shaw Mgmt Voted For For 2 Sirius XM Radio Inc. SIRI 82967N108 05/22/2012 Ratification of Auditor Mgmt Voted For For Sirona Dental Systems, Inc. SIRO 82966C103 02/23/2012 Elect David Beecken Mgmt Voted For For Sirona Dental Systems, Inc. SIRO 82966C103 02/23/2012 Elect Jost Fischer Mgmt Voted For For Sirona Dental Systems, Inc. SIRO 82966C103 02/23/2012 Elect Arthur Kowaloff Mgmt Voted For For 2 Sirona Dental Systems, Inc. SIRO 82966C103 02/23/2012 Ratification of Auditor Mgmt Voted For For 3 Sirona Dental Systems, Inc. SIRO 82966C103 02/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Smart Balance, Inc. SMBL 83169Y108 05/23/2012 Elect Dean Hollis Mgmt Voted For For Smart Balance, Inc. SMBL 83169Y108 05/23/2012 Elect Thomas McInerney Mgmt Voted For For 2 Smart Balance, Inc. SMBL 83169Y108 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Smart Balance, Inc. SMBL 83169Y108 05/23/2012 Ratification of Auditor Mgmt Voted For For 4 Smart Balance, Inc. SMBL 83169Y108 05/23/2012 Shareholder Proposal Regarding Sustainability Report ShrHoldr Voted Against For SolarWinds Inc. SWI 83416B109 05/17/2012 Elect Ellen Siminoff Mgmt Voted For For SolarWinds Inc. SWI 83416B109 05/17/2012 Elect Lloyd Waterhouse Mgmt Voted For For 2 SolarWinds Inc. SWI 83416B109 05/17/2012 Ratification of Auditor Mgmt Voted For For 3 SolarWinds Inc. SWI 83416B109 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 SolarWinds Inc. SWI 83416B109 05/17/2012 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Voted For Against Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect German Larrea Mota-Velasco Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Oscar Gonzalez Rocha Mgmt Voted Withhold Against Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Emilio Carrillo Gamboa Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Alfredo Casar Perez Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Luis Castelazo Morales Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Enrique Castillo Sanchez Mejorada Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Alberto de la Parra Zavala Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Xavier Garcia de Quevedo Topete Mgmt Voted Withhold Against Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Genaro Larrea Mota-Velasco Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Daniel Muniz Quintanilla Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Luis Miguel Palomino Bonilla Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Gilberto Perezalonso Cifuentes Mgmt Voted Withhold Against Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Juan Rebolledo Gout Mgmt Voted For For Southern Copper Corporation SCCO 84265V105 04/26/2012 Elect Carlos Ruiz Sacristan Mgmt Voted For For 2 Southern Copper Corporation SCCO 84265V105 04/26/2012 Ratification of Auditor Mgmt Voted For For 3 Southern Copper Corporation SCCO 84265V105 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Southern Union Company SUG 12/09/2011 Merger/Acquisition Mgmt Voted For For 2 Southern Union Company SUG 12/09/2011 Advisory Vote on Golden Parachutes Mgmt Voted For For 3 Southern Union Company SUG 12/09/2011 Right to Adjourn Meeting Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect William Esrey Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Gregory Ebel Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Austin Adams Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Joseph Alvarado Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Pamela Carter Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect F. Anthony Comper Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Peter Hamilton Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Dennis Hendrix Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Michael McShane Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Joseph Netherland Mgmt Voted For For Spectra Energy Corp SE 05/01/2012 Elect Michael Phelps Mgmt Voted For For 2 Spectra Energy Corp SE 05/01/2012 Ratification of Auditor Mgmt Voted For For 3 Spectra Energy Corp SE 05/01/2012 Adoption of Majority Vote for Election of Directors Mgmt Voted For For 4 Spectra Energy Corp SE 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Krishan Arora Mgmt Voted Withhold Against Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Gilles Gagnon Mgmt Voted For For Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Anton Gueth Mgmt Voted For For Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Stuart Krassner Mgmt Voted Withhold Against Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Luigi Lenaz Mgmt Voted Withhold Against Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Anthony Maida, III Mgmt Voted Withhold Against Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Elect Rajesh Shrotriya Mgmt Voted For For 2 Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Ratification of Auditor Mgmt Voted For For 3 Spectrum Pharmaceuticals, Inc. SPPI 84763A108 06/22/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 StanCorp Financial Group, Inc. SFG 05/07/2012 Elect Virginia Anderson Mgmt Voted For For 2 StanCorp Financial Group, Inc. SFG 05/07/2012 Elect Stanley Fallis Mgmt Voted For For 3 StanCorp Financial Group, Inc. SFG 05/07/2012 Elect Eric Parsons Mgmt Voted For For 4 StanCorp Financial Group, Inc. SFG 05/07/2012 Ratification of Auditor Mgmt Voted For For 5 StanCorp Financial Group, Inc. SFG 05/07/2012 Amendment to the 1999 Employee Share Purchase Plan Mgmt Voted For For 6 StanCorp Financial Group, Inc. SFG 05/07/2012 Re-approval of the Short-Term Incentive Plan Mgmt Voted For For 7 StanCorp Financial Group, Inc. SFG 05/07/2012 Advisory Vote on Executive Compensation Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect Manouch Moshayedi Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect Mark Moshayedi Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect F. Michael Ball Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect Rajat Bahri Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect Christopher Colpitts Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect Kevin Daly Mgmt Voted For For STEC, Inc. STEC 05/17/2012 Elect Matthew Witte Mgmt Voted For For 2 STEC, Inc. STEC 05/17/2012 Amendment to the 2010 Incentive Award Plan Mgmt Voted Against Against 3 STEC, Inc. STEC 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 STEC, Inc. STEC 05/17/2012 Ratification of Auditor Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Richard Breeden Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Cynthia Feldmann Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Jacqueline Kosecoff Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect David Lewis Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Kevin McMullen Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Walter Rosebrough, Jr. Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Mohsen Sohi Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect John Wareham Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Loyal Wilson Mgmt Voted For For STERIS Corporation STE 07/28/2011 Elect Michael Wood Mgmt Voted For For 2 STERIS Corporation STE 07/28/2011 Amendment to the 2006 Long-Term Equity Incentive Plan Mgmt Voted For For 3 STERIS Corporation STE 07/28/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 4 STERIS Corporation STE 07/28/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 5 STERIS Corporation STE 07/28/2011 Ratification of Auditor Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Robert Bowen Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Kenneth Fisher Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Raymond Gellein, Jr. Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Laurence Geller Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect James Jeffs Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Richard Kincaid Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect David Michels Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Willam Prezant Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Eugene Reilly Mgmt Voted For For Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Elect Sheli Rosenberg Mgmt Voted For For 2 Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Strategic Hotels & Resorts, Inc. BEE 86272T106 05/24/2012 Ratification of Auditor Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Anthony Agnone, Sr. Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Wayne Alter, Jr. Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Eddie Dunklebarger Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Henry Gibbel Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Bruce Hepburn Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Donald Hoffman Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Sara Kirkland Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Jeffrey Lehman Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Michael Morello Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Scott Newkam Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Robert Poole, Jr. Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect William Reuter Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Andrew Samuel Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Christine Sears Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect James Ulsh Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Robert White Mgmt Voted For For Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Elect Roger Wiest, Sr. Mgmt Voted For For 2 Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Susquehanna Bancshares, Inc. SUSQ 05/04/2012 Ratification of Auditor Mgmt Voted For For 1 Susquehanna Bancshares, Inc. SUSQ 11/16/2011 Acquisition Mgmt Voted For For 2 Susquehanna Bancshares, Inc. SUSQ 11/16/2011 Right to Adjourn Meeting Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Greg Becker Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Eric Benhamou Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect David Clapper Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Roger Dunbar Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Joel Friedman Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect C. Richard Kramlich Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Lata Krishnan Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Jeffery Maggioncalda Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Kate Mitchell Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect John Robinson Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Garen Staglin Mgmt Voted For For SVB Financial Group SIVB 78486Q101 04/26/2012 Elect Kyung Yoon Mgmt Voted For For 2 SVB Financial Group SIVB 78486Q101 04/26/2012 Amendment to the 2006 Equity Incentive Plan Mgmt Voted Against Against 3 SVB Financial Group SIVB 78486Q101 04/26/2012 Ratification of Auditor Mgmt Voted For For 4 SVB Financial Group SIVB 78486Q101 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 5 SVB Financial Group SIVB 78486Q101 04/26/2012 Transaction of Other Business Mgmt Voted Against Against 1 Sysco Corporation SYY 11/16/2011 Elect Judith Craven Mgmt Voted For For 2 Sysco Corporation SYY 11/16/2011 Elect William DeLaney Mgmt Voted For For 3 Sysco Corporation SYY 11/16/2011 Elect Larry Glasscock Mgmt Voted For For 4 Sysco Corporation SYY 11/16/2011 Elect Richard Tilghman Mgmt Voted For For 5 Sysco Corporation SYY 11/16/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 6 Sysco Corporation SYY 11/16/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 7 Sysco Corporation SYY 11/16/2011 Repeal of Classified Board Mgmt Voted For For 8 Sysco Corporation SYY 11/16/2011 Ratification of Auditor Mgmt Voted For For Systemax Inc. SYX 06/11/2012 Elect Richard Leeds Mgmt Voted For For Systemax Inc. SYX 06/11/2012 Elect Bruce Leeds Mgmt Voted For For Systemax Inc. SYX 06/11/2012 Elect Robert Leeds Mgmt Voted For For Systemax Inc. SYX 06/11/2012 Elect Lawrence Reinhold Mgmt Voted Withhold Against Systemax Inc. SYX 06/11/2012 Elect Stacy Dick Mgmt Voted For For Systemax Inc. SYX 06/11/2012 Elect Robert Rosenthal Mgmt Voted For For Systemax Inc. SYX 06/11/2012 Elect Marie Adler-Kravecas Mgmt Voted For For 2 Systemax Inc. SYX 06/11/2012 Ratification of Auditor Mgmt Voted For For 1 Taleo Corporation TLEO 87424N104 04/05/2012 Merger/Acquisition Mgmt Voted For For 2 Taleo Corporation TLEO 87424N104 04/05/2012 Advisory Vote on Golden Parachutes Mgmt Voted For For 3 Taleo Corporation TLEO 87424N104 04/05/2012 Right to Adjourn Meeting Mgmt Voted For For 1 Target Corporation TGT 87612E106 06/13/2012 Elect Roxanne Austin Mgmt Voted For For 2 Target Corporation TGT 87612E106 06/13/2012 Elect Calvin Darden Mgmt Voted For For 3 Target Corporation TGT 87612E106 06/13/2012 Elect Mary Dillon Mgmt Voted For For 4 Target Corporation TGT 87612E106 06/13/2012 Elect James Johnson Mgmt Voted Against Against 5 Target Corporation TGT 87612E106 06/13/2012 Elect Mary Minnick Mgmt Voted For For 6 Target Corporation TGT 87612E106 06/13/2012 Elect Anne Mulcahy Mgmt Voted Against Against 7 Target Corporation TGT 87612E106 06/13/2012 Elect Derica Rice Mgmt Voted For For 8 Target Corporation TGT 87612E106 06/13/2012 Elect Stephen Sanger Mgmt Voted For For 9 Target Corporation TGT 87612E106 06/13/2012 Elect Gregg Steinhafel Mgmt Voted For For 10 Target Corporation TGT 87612E106 06/13/2012 Elect John Stumpf Mgmt Voted For For 11 Target Corporation TGT 87612E106 06/13/2012 Elect Solomon Trujillo Mgmt Voted For For 12 Target Corporation TGT 87612E106 06/13/2012 Ratification of Auditor Mgmt Voted For For 13 Target Corporation TGT 87612E106 06/13/2012 Approval of the Short Term Incentive Plan Mgmt Voted For For 14 Target Corporation TGT 87612E106 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 15 Target Corporation TGT 87612E106 06/13/2012 Shareholder Proposal Regarding Report on Electronic Waste ShrHoldr Voted Against For 16 Target Corporation TGT 87612E106 06/13/2012 Shareholder Proposal Regarding Prohibition on Political Spending ShrHoldr Voted Against For Taser International, Inc. TASR 87651B104 05/31/2012 Elect Mathew McBrady Mgmt Voted For For Taser International, Inc. TASR 87651B104 05/31/2012 Elect Richard Carmona Mgmt Voted Withhold Against 2 Taser International, Inc. TASR 87651B104 05/31/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Taser International, Inc. TASR 87651B104 05/31/2012 Ratification of Auditor Mgmt Voted For For TD AMERITRADE Holding Corporation AMTD 87236Y108 02/14/2012 Elect W. Edmund Clark Mgmt Voted For For TD AMERITRADE Holding Corporation AMTD 87236Y108 02/14/2012 Elect Karen Maidment Mgmt Voted For For TD AMERITRADE Holding Corporation AMTD 87236Y108 02/14/2012 Elect Mark Mitchell Mgmt Voted For For TD AMERITRADE Holding Corporation AMTD 87236Y108 02/14/2012 Elect Fredric Tomczyk Mgmt Voted For For 2 TD AMERITRADE Holding Corporation AMTD 87236Y108 02/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 TD AMERITRADE Holding Corporation AMTD 87236Y108 02/14/2012 Ratification of Auditor Mgmt Voted For For Team Health Holdings, Inc. TMH 87817A107 05/17/2012 Elect Michael Dal Bello Mgmt Voted For For Team Health Holdings, Inc. TMH 87817A107 05/17/2012 Elect Glenn Davenport Mgmt Voted For For Team Health Holdings, Inc. TMH 87817A107 05/17/2012 Elect Steven Epstein Mgmt Voted Withhold Against 2 Team Health Holdings, Inc. TMH 87817A107 05/17/2012 Ratification of Auditor Mgmt Voted For For 1 Tech Data Corporation TECD 05/30/2012 Elect Kathy Misunas Mgmt Voted For For 2 Tech Data Corporation TECD 05/30/2012 Elect Thomas Morgan Mgmt Voted For For 3 Tech Data Corporation TECD 05/30/2012 Elect Steven Raymund Mgmt Voted For For 4 Tech Data Corporation TECD 05/30/2012 Ratification of Auditor Mgmt Voted For For 5 Tech Data Corporation TECD 05/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 6 Tech Data Corporation TECD 05/30/2012 Executive Incentive Bonus Plan Mgmt Voted For For 1 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect John Bush Mgmt Voted For For 2 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Trevor Fetter Mgmt Voted For For 3 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Brenda Gaines Mgmt Voted Against Against 4 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Karen Garrison Mgmt Voted For For 5 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Edward Kangas Mgmt Voted For For 6 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Floyd Loop Mgmt Voted For For 7 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Richard Pettingill Mgmt Voted For For 8 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect Ronald Rittenmeyer Mgmt Voted For For 9 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Elect James Unruh Mgmt Voted For For 10 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 11 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Ratification of Auditor Mgmt Voted For For 12 Tenet Healthcare Corporation THC 88033G100 05/10/2012 Re-approval of the Annual Incentive Plan Mgmt Voted For For 1 Teradata Corporation TDC 88076W103 04/20/2012 Elect Michael Koehler Mgmt Voted For For 2 Teradata Corporation TDC 88076W103 04/20/2012 Elect James Ringler Mgmt Voted For For 3 Teradata Corporation TDC 88076W103 04/20/2012 Elect John Schwarz Mgmt Voted For For 4 Teradata Corporation TDC 88076W103 04/20/2012 2012 Stock Incentive Plan Mgmt Voted For For 5 Teradata Corporation TDC 88076W103 04/20/2012 Amendment to the Employee Stock Purchase Plan Mgmt Voted For For 6 Teradata Corporation TDC 88076W103 04/20/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 7 Teradata Corporation TDC 88076W103 04/20/2012 Repeal of Classified Board Mgmt Voted For For 8 Teradata Corporation TDC 88076W103 04/20/2012 Ratification of Auditor Mgmt Voted For For Terex Corporation TEX 05/10/2012 Elect Ronald DeFeo Mgmt Voted For For Terex Corporation TEX 05/10/2012 Elect G. Chris Andersen Mgmt Voted For For Terex Corporation TEX 05/10/2012 Elect Paula Cholmondeley Mgmt Voted For For Terex Corporation TEX 05/10/2012 Elect Don DeFosset Mgmt Voted Withhold Against Terex Corporation TEX 05/10/2012 Elect Thomas Hansen Mgmt Voted For For Terex Corporation TEX 05/10/2012 Elect David Sachs Mgmt Voted Withhold Against Terex Corporation TEX 05/10/2012 Elect Oren Shaffer Mgmt Voted Withhold Against Terex Corporation TEX 05/10/2012 Elect David Wang Mgmt Voted Withhold Against Terex Corporation TEX 05/10/2012 Elect Scott Wine Mgmt Voted For For 2 Terex Corporation TEX 05/10/2012 Ratification of Auditor Mgmt Voted For For 3 Terex Corporation TEX 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 Texas Instruments Incorporated TXN 04/19/2012 Elect Ralph Babb, Jr. Mgmt Voted For For 2 Texas Instruments Incorporated TXN 04/19/2012 Elect Daniel Carp Mgmt Voted For For 3 Texas Instruments Incorporated TXN 04/19/2012 Elect Carrie Cox Mgmt Voted For For 4 Texas Instruments Incorporated TXN 04/19/2012 Elect Pamela Patsley Mgmt Voted For For 5 Texas Instruments Incorporated TXN 04/19/2012 Elect Robert Sanchez Mgmt Voted For For 6 Texas Instruments Incorporated TXN 04/19/2012 Elect Wayne Sanders Mgmt Voted For For 7 Texas Instruments Incorporated TXN 04/19/2012 Elect Ruth Simmons Mgmt Voted For For 8 Texas Instruments Incorporated TXN 04/19/2012 Elect Richard Templeton Mgmt Voted For For 9 Texas Instruments Incorporated TXN 04/19/2012 Elect Christine Whitman Mgmt Voted For For 10 Texas Instruments Incorporated TXN 04/19/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 11 Texas Instruments Incorporated TXN 04/19/2012 Ratification of Auditor Mgmt Voted For For TFS Financial Corporation TFSL 87240R107 02/23/2012 Elect Anthony Asher Mgmt Voted For For TFS Financial Corporation TFSL 87240R107 02/23/2012 Elect Robert Heisler, Jr. Mgmt Voted For For TFS Financial Corporation TFSL 87240R107 02/23/2012 Elect Bernard Kobak Mgmt Voted For For TFS Financial Corporation TFSL 87240R107 02/23/2012 Elect Terrence Ozan Mgmt Voted For For TFS Financial Corporation TFSL 87240R107 02/23/2012 Elect Marianne Piterans Mgmt Voted For For 2 TFS Financial Corporation TFSL 87240R107 02/23/2012 Ratification of Auditor Mgmt Voted For For 1 The Allstate Corporation ALL 05/22/2012 Elect F. Duane Ackerman Mgmt Voted For For 2 The Allstate Corporation ALL 05/22/2012 Elect Robert Beyer Mgmt Voted For For 3 The Allstate Corporation ALL 05/22/2012 Elect W. James Farrell Mgmt Voted For For 4 The Allstate Corporation ALL 05/22/2012 Elect Jack Greenberg Mgmt Voted For For 5 The Allstate Corporation ALL 05/22/2012 Elect Ronald LeMay Mgmt Voted For For 6 The Allstate Corporation ALL 05/22/2012 Elect Andrea Redmond Mgmt Voted For For 7 The Allstate Corporation ALL 05/22/2012 Elect H. John Riley, Jr. Mgmt Voted For For 8 The Allstate Corporation ALL 05/22/2012 Elect John Rowe Mgmt Voted For For 9 The Allstate Corporation ALL 05/22/2012 Elect Joshua Smith Mgmt Voted For For 10 The Allstate Corporation ALL 05/22/2012 Elect Judith Sprieser Mgmt Voted For For 11 The Allstate Corporation ALL 05/22/2012 Elect Mary Taylor Mgmt Voted For For 12 The Allstate Corporation ALL 05/22/2012 Elect Thomas Wilson Mgmt Voted For For 13 The Allstate Corporation ALL 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 The Allstate Corporation ALL 05/22/2012 Allow Shareholders to Act by Written Consent Mgmt Voted For For 15 The Allstate Corporation ALL 05/22/2012 Approve the Right to Call a Special Meeting Mgmt Voted For For 16 The Allstate Corporation ALL 05/22/2012 Ratification of Auditor Mgmt Voted For For 17 The Allstate Corporation ALL 05/22/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted Against For 1 The Boeing Company BA 04/30/2012 Elect David Calhoun Mgmt Voted For For 2 The Boeing Company BA 04/30/2012 Elect Arthur Collins, Jr. Mgmt Voted For For 3 The Boeing Company BA 04/30/2012 Elect Linda Cook Mgmt Voted For For 4 The Boeing Company BA 04/30/2012 Elect Kenneth Duberstein Mgmt Voted Against Against 5 The Boeing Company BA 04/30/2012 Elect Edmund Giambastiani, Jr. Mgmt Voted For For 6 The Boeing Company BA 04/30/2012 Elect Lawrence Kellner Mgmt Voted For For 7 The Boeing Company BA 04/30/2012 Elect Edward Liddy Mgmt Voted For For 8 The Boeing Company BA 04/30/2012 Elect W. James McNerney, Jr. Mgmt Voted For For 9 The Boeing Company BA 04/30/2012 Elect Susan Schwab Mgmt Voted For For 10 The Boeing Company BA 04/30/2012 Elect Ronald Williams Mgmt Voted For For 11 The Boeing Company BA 04/30/2012 Elect Mike Zafirovski Mgmt Voted For For 12 The Boeing Company BA 04/30/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 The Boeing Company BA 04/30/2012 Ratification of Auditor Mgmt Voted For For 14 The Boeing Company BA 04/30/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 15 The Boeing Company BA 04/30/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 16 The Boeing Company BA 04/30/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 17 The Boeing Company BA 04/30/2012 Shareholder Proposal Regarding Supplemental Executive Retirement Benefits ShrHoldr Voted Against For The Buckle, Inc. BKE 06/01/2012 Elect Daniel Hirschfeld Mgmt Voted For For The Buckle, Inc. BKE 06/01/2012 Elect Dennis Nelson Mgmt Voted For For The Buckle, Inc. BKE 06/01/2012 Elect Karen Rhoads Mgmt Voted Withhold Against The Buckle, Inc. BKE 06/01/2012 Elect James Shada Mgmt Voted For For The Buckle, Inc. BKE 06/01/2012 Elect Robert Campbell Mgmt Voted For For The Buckle, Inc. BKE 06/01/2012 Elect Bill Fairfield Mgmt Voted For For The Buckle, Inc. BKE 06/01/2012 Elect Bruce Hoberman Mgmt Voted Withhold Against The Buckle, Inc. BKE 06/01/2012 Elect John Peetz Mgmt Voted For For The Buckle, Inc. BKE 06/01/2012 Elect Michael Huss Mgmt Voted For For 2 The Buckle, Inc. BKE 06/01/2012 Ratification of Auditor Mgmt Voted For For 3 The Buckle, Inc. BKE 06/01/2012 2012 Management Incentive Plan Mgmt Voted For For 4 The Buckle, Inc. BKE 06/01/2012 Amendment to the 2005 Restricted Stock Plan Mgmt Voted For For 5 The Buckle, Inc. BKE 06/01/2012 Approval of Performance-Based Awards Granted Mgmt Voted For For 1 The Charles Schwab Corporation SCHW 05/17/2012 Elect Nancy Bechtle Mgmt Voted For For 2 The Charles Schwab Corporation SCHW 05/17/2012 Elect Walter Bettinger II Mgmt Voted For For 3 The Charles Schwab Corporation SCHW 05/17/2012 Elect C. Preston Butcher Mgmt Voted For For 4 The Charles Schwab Corporation SCHW 05/17/2012 Ratification of Auditor Mgmt Voted For For 5 The Charles Schwab Corporation SCHW 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 6 The Charles Schwab Corporation SCHW 05/17/2012 Repeal of Classified Board Mgmt Voted For For 7 The Charles Schwab Corporation SCHW 05/17/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 8 The Charles Schwab Corporation SCHW 05/17/2012 Shareholder Proposal Regarding Proxy Access ShrHoldr Voted For Against 1 The Coca-Cola Company KO 04/25/2012 Elect Herbert Allen Mgmt Voted For For 2 The Coca-Cola Company KO 04/25/2012 Elect Ronald Allen Mgmt Voted Against Against 3 The Coca-Cola Company KO 04/25/2012 Elect Howard Buffett Mgmt Voted For For 4 The Coca-Cola Company KO 04/25/2012 Elect Richard Daley Mgmt Voted For For 5 The Coca-Cola Company KO 04/25/2012 Elect Barry Diller Mgmt Voted Against Against 6 The Coca-Cola Company KO 04/25/2012 Elect Evan Greenberg Mgmt Voted For For 7 The Coca-Cola Company KO 04/25/2012 Elect Alexis Herman Mgmt Voted For For 8 The Coca-Cola Company KO 04/25/2012 Elect Muhtar Kent Mgmt Voted For For 9 The Coca-Cola Company KO 04/25/2012 Elect Donald Keough Mgmt Voted For For 10 The Coca-Cola Company KO 04/25/2012 Elect Robert Kotick Mgmt Voted For For 11 The Coca-Cola Company KO 04/25/2012 Elect Maria Lagomasino Mgmt Voted For For 12 The Coca-Cola Company KO 04/25/2012 Elect Donald McHenry Mgmt Voted For For 13 The Coca-Cola Company KO 04/25/2012 Elect Sam Nunn Mgmt Voted For For 14 The Coca-Cola Company KO 04/25/2012 Elect James Robinson III Mgmt Voted For For 15 The Coca-Cola Company KO 04/25/2012 Elect Peter Ueberroth Mgmt Voted For For 16 The Coca-Cola Company KO 04/25/2012 Elect Jacob Wallenberg Mgmt Voted Against Against 17 The Coca-Cola Company KO 04/25/2012 Elect James Williams Mgmt Voted Against Against 18 The Coca-Cola Company KO 04/25/2012 Ratification of Auditor Mgmt Voted For For 19 The Coca-Cola Company KO 04/25/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 The Gap, Inc. GPS 05/15/2012 Election of Directors Mgmt Voted For For 2 The Gap, Inc. GPS 05/15/2012 Elect Domenico De Sole Mgmt Voted For For 3 The Gap, Inc. GPS 05/15/2012 Elect Robert Fisher Mgmt Voted For For 4 The Gap, Inc. GPS 05/15/2012 Elect William Fisher Mgmt Voted For For 5 The Gap, Inc. GPS 05/15/2012 Elect Isabella Goren Mgmt Voted For For 6 The Gap, Inc. GPS 05/15/2012 Elect Bob Martin Mgmt Voted For For 7 The Gap, Inc. GPS 05/15/2012 Elect Jorge Montoya Mgmt Voted For For 8 The Gap, Inc. GPS 05/15/2012 Elect Glenn Murphy Mgmt Voted For For 9 The Gap, Inc. GPS 05/15/2012 Elect Mayo Shattuck III Mgmt Voted For For 10 The Gap, Inc. GPS 05/15/2012 Elect Katherine Tsang Mgmt Voted For For 11 The Gap, Inc. GPS 05/15/2012 Ratification of Auditor Mgmt Voted For For 12 The Gap, Inc. GPS 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 The Gap, Inc. GPS 05/15/2012 Shareholder Proposal Regarding Human Rights in Sri Lanka ShrHoldr Voted Against For 1 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect Lloyd Blankfein Mgmt Voted For For 2 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect M. Michele Burns Mgmt Voted For For 3 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect Gary Cohn Mgmt Voted For For 4 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect Claes Dahlback Mgmt Voted For For 5 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect Stephen Friedman Mgmt Voted For For 6 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect William George Mgmt Voted For For 7 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect James Johnson Mgmt Voted Against Against 8 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect Lakshmi Mittal Mgmt Voted For For 9 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect James Schiro Mgmt Voted For For 10 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Elect Debra Spar Mgmt Voted For For 11 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 12 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Ratification of Auditor Mgmt Voted For For 13 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted Against For 14 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For 15 The Goldman Sachs Group, Inc. GS 38141G104 05/24/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 1 The Kroger Co. KR 06/21/2012 Elect Reuben Anderson Mgmt Voted For For 2 The Kroger Co. KR 06/21/2012 Elect Robert Beyer Mgmt Voted For For 3 The Kroger Co. KR 06/21/2012 Elect David Dillon Mgmt Voted For For 4 The Kroger Co. KR 06/21/2012 Elect Susan Kropf Mgmt Voted For For 5 The Kroger Co. KR 06/21/2012 Elect John LaMacchia Mgmt Voted For For 6 The Kroger Co. KR 06/21/2012 Elect David Lewis Mgmt Voted For For 7 The Kroger Co. KR 06/21/2012 Elect W. Rodney McMullen Mgmt Voted For For 8 The Kroger Co. KR 06/21/2012 Elect Jorge Montoya Mgmt Voted For For 9 The Kroger Co. KR 06/21/2012 Elect Clyde Moore Mgmt Voted For For 10 The Kroger Co. KR 06/21/2012 Elect Susan Phillips Mgmt Voted For For 11 The Kroger Co. KR 06/21/2012 Elect Steven Rogel Mgmt Voted For For 12 The Kroger Co. KR 06/21/2012 Elect James Runde Mgmt Voted For For 13 The Kroger Co. KR 06/21/2012 Elect Ronald Sargent Mgmt Voted For For 14 The Kroger Co. KR 06/21/2012 Elect Bobby Shackouls Mgmt Voted For For 15 The Kroger Co. KR 06/21/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 16 The Kroger Co. KR 06/21/2012 Ratification of Auditor Mgmt Voted For For 17 The Kroger Co. KR 06/21/2012 Shareholder Proposal Regarding ILO Conventions ShrHoldr Voted Against For 18 The Kroger Co. KR 06/21/2012 Shareholder Proposal Regarding Extended Producer Responsibility ShrHoldr Voted Against For The Pantry, Inc. PTRY 03/14/2012 Elect Robert Bernstock Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Paul Brunswick Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Wilfred Finnegan Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Edwin Holman Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Terry McElroy Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Mark Miles Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Bryan Monkhouse Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Thomas Murnane Mgmt Voted For For The Pantry, Inc. PTRY 03/14/2012 Elect Maria Richter Mgmt Voted For For 2 The Pantry, Inc. PTRY 03/14/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 The Pantry, Inc. PTRY 03/14/2012 Approval of Performance Measures under the 2007 Omnibus Incentive Plan Mgmt Voted For For 4 The Pantry, Inc. PTRY 03/14/2012 Ratification of Auditor Mgmt Voted For For 1 The Procter & Gamble Company PG 10/11/2011 Elect Angela Braly Mgmt Voted For For 2 The Procter & Gamble Company PG 10/11/2011 Elect Kenneth Chenault Mgmt Voted For For 3 The Procter & Gamble Company PG 10/11/2011 Elect Scott Cook Mgmt Voted For For 4 The Procter & Gamble Company PG 10/11/2011 Elect Susan Desmond-Hellmann Mgmt Voted For For 5 The Procter & Gamble Company PG 10/11/2011 Elect Robert McDonald Mgmt Voted For For 6 The Procter & Gamble Company PG 10/11/2011 Elect W. James McNerney, Jr. Mgmt Voted For For 7 The Procter & Gamble Company PG 10/11/2011 Elect Johnathan Rodgers Mgmt Voted For For 8 The Procter & Gamble Company PG 10/11/2011 Elect Margaret Whitman Mgmt Voted For For 9 The Procter & Gamble Company PG 10/11/2011 Elect Mary Wilderotter Mgmt Voted For For 10 The Procter & Gamble Company PG 10/11/2011 Elect Patricia Woertz Mgmt Voted For For 11 The Procter & Gamble Company PG 10/11/2011 Elect Ernesto Zedillo Mgmt Voted For For 12 The Procter & Gamble Company PG 10/11/2011 Ratification of Auditor Mgmt Voted For For 13 The Procter & Gamble Company PG 10/11/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 14 The Procter & Gamble Company PG 10/11/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 15 The Procter & Gamble Company PG 10/11/2011 Technical Amendments Regarding Preferred Stock Mgmt Voted For For 16 The Procter & Gamble Company PG 10/11/2011 Shareholder Proposal Regarding Cumulative Voting ShrHoldr Voted Against For 17 The Procter & Gamble Company PG 10/11/2011 Shareholder Proposal Regarding Animal Welfare ShrHoldr Voted Against For 18 The Procter & Gamble Company PG 10/11/2011 Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Voted Against For 1 The Walt Disney Company DIS 03/13/2012 Elect Susan Arnold Mgmt Voted Against Against 2 The Walt Disney Company DIS 03/13/2012 Elect John Chen Mgmt Voted Against Against 3 The Walt Disney Company DIS 03/13/2012 Elect Judith Estrin Mgmt Voted For For 4 The Walt Disney Company DIS 03/13/2012 Elect Robert Iger Mgmt Voted For For 5 The Walt Disney Company DIS 03/13/2012 Elect Fred Langhammer Mgmt Voted Against Against 6 The Walt Disney Company DIS 03/13/2012 Elect Aylwin Lewis Mgmt Voted Against Against 7 The Walt Disney Company DIS 03/13/2012 Elect Monica Lozano Mgmt Voted For For 8 The Walt Disney Company DIS 03/13/2012 Elect Robert Matschullat Mgmt Voted For For 9 The Walt Disney Company DIS 03/13/2012 Elect Sheryl Sandberg Mgmt Voted For For 10 The Walt Disney Company DIS 03/13/2012 Elect Orin Smith Mgmt Voted Against Against 11 The Walt Disney Company DIS 03/13/2012 Ratification of Auditor Mgmt Voted For For 12 The Walt Disney Company DIS 03/13/2012 Amendment to the 2011 Stock Incentive Plan Mgmt Voted Against Against 13 The Walt Disney Company DIS 03/13/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 Tiffany & Co. TIF 05/17/2012 Elect Michael Kowalski Mgmt Voted For For 2 Tiffany & Co. TIF 05/17/2012 Elect Rose Marie Bravo Mgmt Voted Against Against 3 Tiffany & Co. TIF 05/17/2012 Elect Gary Costley Mgmt Voted For For 4 Tiffany & Co. TIF 05/17/2012 Elect Lawrence Fish Mgmt Voted For For 5 Tiffany & Co. TIF 05/17/2012 Elect Abby Kohnstamm Mgmt Voted For For 6 Tiffany & Co. TIF 05/17/2012 Elect Charles Marquis Mgmt Voted For For 7 Tiffany & Co. TIF 05/17/2012 Elect Peter May Mgmt Voted For For 8 Tiffany & Co. TIF 05/17/2012 Elect William Shutzer Mgmt Voted For For 9 Tiffany & Co. TIF 05/17/2012 Elect Robert Singer Mgmt Voted For For 10 Tiffany & Co. TIF 05/17/2012 Ratification of Auditor Mgmt Voted For For 11 Tiffany & Co. TIF 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Carole Black Mgmt Voted For For 2 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Glenn Britt Mgmt Voted For For 3 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Thomas Castro Mgmt Voted For For 4 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect David Chang Mgmt Voted For For 5 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect James Copeland, Jr. Mgmt Voted For For 6 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Peter Haje Mgmt Voted For For 7 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Donna James Mgmt Voted For For 8 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Don Logan Mgmt Voted For For 9 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect N.J. Nicholas, Jr. Mgmt Voted For For 10 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Wayne Pace Mgmt Voted For For 11 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect Edward Shirley Mgmt Voted For For 12 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Elect John Sununu Mgmt Voted For For 13 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Ratification of Auditor Mgmt Voted For For 14 Time Warner Cable Inc. TWC 88732J207 05/17/2012 2012 Annual Bonus Plan Mgmt Voted For For 15 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 16 Time Warner Cable Inc. TWC 88732J207 05/17/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted For Against 1 Time Warner Inc. TWX 05/15/2012 Elect James Barksdale Mgmt Voted For For 2 Time Warner Inc. TWX 05/15/2012 Elect William Barr Mgmt Voted Against Against 3 Time Warner Inc. TWX 05/15/2012 Elect Jeffrey Bewkes Mgmt Voted For For 4 Time Warner Inc. TWX 05/15/2012 Elect Stephen Bollenbach Mgmt Voted Against Against 5 Time Warner Inc. TWX 05/15/2012 Elect Robert Clark Mgmt Voted For For 6 Time Warner Inc. TWX 05/15/2012 Elect Mathias Dopfner Mgmt Voted Against Against 7 Time Warner Inc. TWX 05/15/2012 Elect Jessica Einhorn Mgmt Voted For For 8 Time Warner Inc. TWX 05/15/2012 Elect Fred Hassan Mgmt Voted For For 9 Time Warner Inc. TWX 05/15/2012 Elect Kenneth Novack Mgmt Voted For For 10 Time Warner Inc. TWX 05/15/2012 Elect Paul Wachter Mgmt Voted For For 11 Time Warner Inc. TWX 05/15/2012 Elect Deborah Wright Mgmt Voted For For 12 Time Warner Inc. TWX 05/15/2012 Ratification of Auditor Mgmt Voted For For 13 Time Warner Inc. TWX 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 14 Time Warner Inc. TWX 05/15/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against Titan Machinery Inc. TITN 88830R101 06/01/2012 Elect Peter Christianson Mgmt Voted For For Titan Machinery Inc. TITN 88830R101 06/01/2012 Elect James Williams Mgmt Voted Withhold Against 2 Titan Machinery Inc. TITN 88830R101 06/01/2012 Ratification of Auditor Mgmt Voted For For 3 Titan Machinery Inc. TITN 88830R101 06/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Titan Machinery Inc. TITN 88830R101 06/01/2012 Increase of Authorized Common Stock Mgmt Voted For For Titanium Metals Corporation TIE 05/17/2012 Elect Keith Coogan Mgmt Voted For For Titanium Metals Corporation TIE 05/17/2012 Elect Glenn Simmons Mgmt Voted For For Titanium Metals Corporation TIE 05/17/2012 Elect Harold Simmons Mgmt Voted Withhold Against Titanium Metals Corporation TIE 05/17/2012 Elect Thomas Stafford Mgmt Voted Withhold Against Titanium Metals Corporation TIE 05/17/2012 Elect Steven Watson Mgmt Voted Withhold Against Titanium Metals Corporation TIE 05/17/2012 Elect Terry Worrell Mgmt Voted For For Titanium Metals Corporation TIE 05/17/2012 Elect Paul Zucconi Mgmt Voted For For 2 Titanium Metals Corporation TIE 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Barry Diller Mgmt Voted Withhold Against TripAdvisor, Inc. TRIP 06/26/2012 Elect Stephen Kaufer Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect William Fitzgerald Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Victor Kaufman Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Dara Khosrowshahi Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Jonathan Miller Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Jeremy Philips Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Sukhinder Singh Cassidy Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Robert Wiesenthal Mgmt Voted For For TripAdvisor, Inc. TRIP 06/26/2012 Elect Michael Zeisser Mgmt Voted For For 2 TripAdvisor, Inc. TRIP 06/26/2012 Ratification of Auditor Mgmt Voted For For 3 TripAdvisor, Inc. TRIP 06/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 TripAdvisor, Inc. TRIP 06/26/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year Against TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 Elect James Albaugh Mgmt Voted Withhold Against TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 Elect Robert Friedman Mgmt Voted Withhold Against TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 Elect J. Michael Losh Mgmt Voted Withhold Against TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 Elect David. Taylor Mgmt Voted For For 2 TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 Ratification of Auditor Mgmt Voted Against Against 3 TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 TRW Automotive Holdings Corp. TRW 87264S106 05/15/2012 2012 Stock Incentive Plan Mgmt Voted For For Tutor Perini Corporation TPC 05/31/2012 Elect Robert Band Mgmt Voted For For Tutor Perini Corporation TPC 05/31/2012 Elect Michael Klein Mgmt Voted Withhold Against Tutor Perini Corporation TPC 05/31/2012 Elect Robert Miller Mgmt Voted For For 2 Tutor Perini Corporation TPC 05/31/2012 Ratification of Auditor Mgmt Voted For For 3 Tutor Perini Corporation TPC 05/31/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Tyler Technologies, Inc. TYL 05/10/2012 Elect Donald Brattain Mgmt Voted For For Tyler Technologies, Inc. TYL 05/10/2012 Elect J. Luther King, Jr. Mgmt Voted For For Tyler Technologies, Inc. TYL 05/10/2012 Elect John S. Marr, Jr. Mgmt Voted For For Tyler Technologies, Inc. TYL 05/10/2012 Elect G. Stuart Reeves Mgmt Voted For For Tyler Technologies, Inc. TYL 05/10/2012 Elect Michael D. Richards Mgmt Voted For For Tyler Technologies, Inc. TYL 05/10/2012 Elect Dustin Womble Mgmt Voted Withhold Against Tyler Technologies, Inc. TYL 05/10/2012 Elect John Yeaman Mgmt Voted For For 2 Tyler Technologies, Inc. TYL 05/10/2012 Amendment to the Employee Stock Purchase Plan Mgmt Voted For For 3 Tyler Technologies, Inc. TYL 05/10/2012 Ratification of Auditor Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect John Tyson Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Kathleen Bader Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Gaurdie Banister, Jr. Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Jim Kever Mgmt Voted Withhold Against Tyson Foods, Inc. TSN 02/03/2012 Elect Kevin McNamara Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Brad Sauer Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Robert Thurber Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Barbara Tyson Mgmt Voted For For Tyson Foods, Inc. TSN 02/03/2012 Elect Albert Zapanta Mgmt Voted For For 2 Tyson Foods, Inc. TSN 02/03/2012 Amendment to the 2000 Incentive Stock Plan Mgmt Voted For For 3 Tyson Foods, Inc. TSN 02/03/2012 Ratification of Auditor Mgmt Voted For For 1 Union Pacific Corporation UNP 05/10/2012 Elect Andrew Card, Jr. Mgmt Voted For For 2 Union Pacific Corporation UNP 05/10/2012 Elect Erroll Davis, Jr. Mgmt Voted For For 3 Union Pacific Corporation UNP 05/10/2012 Elect Thomas Donohue Mgmt Voted For For 4 Union Pacific Corporation UNP 05/10/2012 Elect Archie Dunham Mgmt Voted For For 5 Union Pacific Corporation UNP 05/10/2012 Elect Judith Richards Hope Mgmt Voted For For 6 Union Pacific Corporation UNP 05/10/2012 Elect Charles Krulak Mgmt Voted For For 7 Union Pacific Corporation UNP 05/10/2012 Elect Michael McCarthy Mgmt Voted For For 8 Union Pacific Corporation UNP 05/10/2012 Elect Michael McConnell Mgmt Voted For For 9 Union Pacific Corporation UNP 05/10/2012 Elect Thomas McLarty III Mgmt Voted For For 10 Union Pacific Corporation UNP 05/10/2012 Elect Steven Rogel Mgmt Voted For For 11 Union Pacific Corporation UNP 05/10/2012 Elect Jose Villarreal Mgmt Voted For For 12 Union Pacific Corporation UNP 05/10/2012 Elect James Young Mgmt Voted For For 13 Union Pacific Corporation UNP 05/10/2012 Ratification of Auditor Mgmt Voted For For 14 Union Pacific Corporation UNP 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Union Pacific Corporation UNP 05/10/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted For Against 16 Union Pacific Corporation UNP 05/10/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For Unit Corporation UNT 05/02/2012 Elect John Nikkel Mgmt Voted For For Unit Corporation UNT 05/02/2012 Elect Robert Sullivan, Jr. Mgmt Voted For For Unit Corporation UNT 05/02/2012 Elect Gary Christopher Mgmt Voted For For 2 Unit Corporation UNT 05/02/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Unit Corporation UNT 05/02/2012 Re-approval of Performance Goals Under the Stock and Incentive Compensation Plan Mgmt Voted For For 4 Unit Corporation UNT 05/02/2012 Amendment to the Stock and Incentive Compensation Plan Mgmt Voted For For 5 Unit Corporation UNT 05/02/2012 Ratification of Auditor Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Carolyn Corvi Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Jane Garvey Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Walter Isaacson Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Henry Meyer III Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Oscar Munoz Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Laurence Simmons Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Jeffery Smisek Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Glenn Tilton Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect David Vitale Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect John Walker Mgmt Voted For For United Continental Holdings, Inc. UAL 06/12/2012 Elect Charles Yamarone Mgmt Voted For For 2 United Continental Holdings, Inc. UAL 06/12/2012 Ratification of Auditor Mgmt Voted For For 3 United Continental Holdings, Inc. UAL 06/12/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 1 United Parcel Service, Inc. UPS 05/03/2012 Elect F. Duane Ackerman Mgmt Voted Against Against 2 United Parcel Service, Inc. UPS 05/03/2012 Elect Michael Burns Mgmt Voted For For 3 United Parcel Service, Inc. UPS 05/03/2012 Elect D. Scott Davis Mgmt Voted For For 4 United Parcel Service, Inc. UPS 05/03/2012 Elect Stuart Eizenstat Mgmt Voted For For 5 United Parcel Service, Inc. UPS 05/03/2012 Elect Michael Eskew Mgmt Voted For For 6 United Parcel Service, Inc. UPS 05/03/2012 Elect William Johnson Mgmt Voted For For 7 United Parcel Service, Inc. UPS 05/03/2012 Elect Candace Kendle Mgmt Voted For For 8 United Parcel Service, Inc. UPS 05/03/2012 Elect Ann Livermore Mgmt Voted For For 9 United Parcel Service, Inc. UPS 05/03/2012 Elect Rudy Markham Mgmt Voted For For 10 United Parcel Service, Inc. UPS 05/03/2012 Elect Clark Randt, Jr. Mgmt Voted For For 11 United Parcel Service, Inc. UPS 05/03/2012 Elect John Thompson Mgmt Voted For For 12 United Parcel Service, Inc. UPS 05/03/2012 Elect Carol Tome Mgmt Voted For For 13 United Parcel Service, Inc. UPS 05/03/2012 Ratification of Auditor Mgmt Voted For For 14 United Parcel Service, Inc. UPS 05/03/2012 2012 Omnibus Incentive Compensation Plan Mgmt Voted For For 15 United Parcel Service, Inc. UPS 05/03/2012 Amendment to the Discounted Employee Stock Purchase Plan Mgmt Voted For For 16 United Parcel Service, Inc. UPS 05/03/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For United Stationers Inc. USTR 05/16/2012 Elect William Bass Mgmt Voted For For United Stationers Inc. USTR 05/16/2012 Elect Charles Crovitz Mgmt Voted For For United Stationers Inc. USTR 05/16/2012 Elect Stuart Taylor II Mgmt Voted For For United Stationers Inc. USTR 05/16/2012 Elect Jonathan Ward Mgmt Voted Withhold Against 2 United Stationers Inc. USTR 05/16/2012 Ratification of Auditor Mgmt Voted For For 3 United Stationers Inc. USTR 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 United Technologies Corporation UTX 04/11/2012 Elect Louis Chenevert Mgmt Voted For For 2 United Technologies Corporation UTX 04/11/2012 Elect John Faraci Mgmt Voted For For 3 United Technologies Corporation UTX 04/11/2012 Elect Jean-Pierre Garnier Mgmt Voted For For 4 United Technologies Corporation UTX 04/11/2012 Elect Jamie Gorelick Mgmt Voted For For 5 United Technologies Corporation UTX 04/11/2012 Elect Edward Kangas Mgmt Voted For For 6 United Technologies Corporation UTX 04/11/2012 Elect Ellen Kullman Mgmt Voted For For 7 United Technologies Corporation UTX 04/11/2012 Elect Richard McCormick Mgmt Voted For For 8 United Technologies Corporation UTX 04/11/2012 Elect Harold McGraw III Mgmt Voted For For 9 United Technologies Corporation UTX 04/11/2012 Elect Richard Myers Mgmt Voted For For 10 United Technologies Corporation UTX 04/11/2012 Elect H. Patrick Swygert Mgmt Voted For For 11 United Technologies Corporation UTX 04/11/2012 Elect Andre Villeneuve Mgmt Voted For For 12 United Technologies Corporation UTX 04/11/2012 Elect Christine Whitman Mgmt Voted For For 13 United Technologies Corporation UTX 04/11/2012 Ratification of Auditor Mgmt Voted For For 14 United Technologies Corporation UTX 04/11/2012 Advisory Vote on Executive Compensation Mgmt Voted For For United Therapeutics Corporation UTHR 91307C102 06/26/2012 Elect Martine A. Rothblatt Mgmt Voted For For United Therapeutics Corporation UTHR 91307C102 06/26/2012 Elect Louis Sullivan Mgmt Voted For For United Therapeutics Corporation UTHR 91307C102 06/26/2012 Elect Raymond Kurzweil Mgmt Voted Withhold Against 2 United Therapeutics Corporation UTHR 91307C102 06/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 United Therapeutics Corporation UTHR 91307C102 06/26/2012 Employee Stock Purchase Plan Mgmt Voted For For 4 United Therapeutics Corporation UTHR 91307C102 06/26/2012 Ratification of Auditor Mgmt Voted For For Uranium Resources, Inc. URRE 06/04/2012 Elect Paul Willmott Mgmt Voted Withhold Against Uranium Resources, Inc. URRE 06/04/2012 Elect Donald Ewigleben Mgmt Voted For For Uranium Resources, Inc. URRE 06/04/2012 Elect Terence Cryan Mgmt Voted Withhold Against Uranium Resources, Inc. URRE 06/04/2012 Elect Marvin Kaiser Mgmt Voted For For Uranium Resources, Inc. URRE 06/04/2012 Elect John Pfahl Mgmt Voted For For 2 Uranium Resources, Inc. URRE 06/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Uranium Resources, Inc. URRE 06/04/2012 Ratification of Auditor Mgmt Voted For For 1 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect Victor Barnhart Mgmt Voted Against Against 2 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect James Baumgardner Mgmt Voted For For 3 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect Joe Colvin Mgmt Voted For For 4 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect Daniel Fox Mgmt Voted For For 5 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect Jeffrey Merrifield Mgmt Voted For For 6 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect John Poling Mgmt Voted For For 7 US Ecology, Inc. ECOL 91732J102 05/17/2012 Elect Stephen Romano Mgmt Voted For For 8 US Ecology, Inc. ECOL 91732J102 05/17/2012 Ratification of Auditor Mgmt Voted For For 9 US Ecology, Inc. ECOL 91732J102 05/17/2012 Advisory Vote on Executive Compensation Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Nicholas Gallopo Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Christopher Heim Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Vincent Kelly Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Brian O'Reilly Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Matthew Oristano Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Samme Thompson Mgmt Voted For For USA Mobility, Inc. USMO 90341G103 05/16/2012 Elect Royce Yudkoff Mgmt Voted For For 2 USA Mobility, Inc. USMO 90341G103 05/16/2012 Ratification of Auditor Mgmt Voted For For 3 USA Mobility, Inc. USMO 90341G103 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 USA Mobility, Inc. USMO 90341G103 05/16/2012 2012 Equity Incentive Award Plan Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect James Mellor Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect Joyce Brown Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect Sigmund Cornelius Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect Joseph Doyle Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect H. William Habermeyer Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect William Madia Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect W. Henson Moore Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect Walter Skowronski Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect M. Richard Smith Mgmt Voted For For USEC Inc. USU 90333E108 04/26/2012 Elect John Welch Mgmt Voted For For 2 USEC Inc. USU 90333E108 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 USEC Inc. USU 90333E108 04/26/2012 Adoption of Tax Benefit Preservation Plan Mgmt Voted For For 4 USEC Inc. USU 90333E108 04/26/2012 Ratification of Auditor Mgmt Voted For For ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect Jeffrey Rayport Mgmt Voted For For ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect David Buzby Mgmt Voted For For ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect John Giuliani Mgmt Voted For For ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect James Peters Mgmt Voted Withhold Against ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect Martin Hart Mgmt Voted For For ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect James Crouthamel Mgmt Voted Withhold Against ValueClick, Inc. VCLK 92046N102 05/08/2012 Elect James Zarley Mgmt Voted For For 2 ValueClick, Inc. VCLK 92046N102 05/08/2012 2007 Employee Stock Purchase Plan Mgmt Voted For For 3 ValueClick, Inc. VCLK 92046N102 05/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Bennett LeBow Mgmt Voted Withhold Against Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Howard Lorber Mgmt Voted For For Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Ronald Bernstein Mgmt Voted For For Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Stanley Arkin Mgmt Voted For For Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Henry Beinstein Mgmt Voted Withhold Against Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Jeffrey Podell Mgmt Voted Withhold Against Vector Group Ltd. VGR 92240M108 05/22/2012 Elect Jean Sharpe Mgmt Voted Withhold Against 2 Vector Group Ltd. VGR 92240M108 05/22/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 Vector Group Ltd. VGR 92240M108 05/22/2012 Ratification of Auditor Mgmt Voted For For Veeco Instruments Inc. VECO 05/04/2012 Elect Edward Braun Mgmt Voted For For Veeco Instruments Inc. VECO 05/04/2012 Elect Richard D'Amore Mgmt Voted For For Veeco Instruments Inc. VECO 05/04/2012 Elect Keith Jackson Mgmt Voted For For 2 Veeco Instruments Inc. VECO 05/04/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Veeco Instruments Inc. VECO 05/04/2012 Ratification of Auditor Mgmt Voted For For Verisk Analytics, Inc. VRSK 92345Y106 05/16/2012 Elect J. Hyatt Brown Mgmt Voted For For Verisk Analytics, Inc. VRSK 92345Y106 05/16/2012 Elect Glen Dell Mgmt Voted For For Verisk Analytics, Inc. VRSK 92345Y106 05/16/2012 Elect Samuel Liss Mgmt Voted Withhold Against 2 Verisk Analytics, Inc. VRSK 92345Y106 05/16/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Verisk Analytics, Inc. VRSK 92345Y106 05/16/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 4 Verisk Analytics, Inc. VRSK 92345Y106 05/16/2012 Ratification of Auditor Mgmt Voted For For 1 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Richard Carrion Mgmt Voted For For 2 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Melanie Healey Mgmt Voted For For 3 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect M. Frances Keeth Mgmt Voted For For 4 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Robert Lane Mgmt Voted For For 5 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Lowell McAdam Mgmt Voted For For 6 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Sandra Moose Mgmt Voted For For 7 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Joseph Neubauer Mgmt Voted Against Against 8 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Donald Nicolaisen Mgmt Voted For For 9 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Clarence Otis, Jr. Mgmt Voted For For 10 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Hugh Price Mgmt Voted For For 11 Verizon Communications Inc. VZ 92343V104 05/03/2012 Elect Rodney Slater Mgmt Voted Against Against 12 Verizon Communications Inc. VZ 92343V104 05/03/2012 Ratification of Auditor Mgmt Voted For For 13 Verizon Communications Inc. VZ 92343V104 05/03/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 14 Verizon Communications Inc. VZ 92343V104 05/03/2012 Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Voted Against For 15 Verizon Communications Inc. VZ 92343V104 05/03/2012 Shareholder Proposal Regarding Lobbying Report ShrHoldr Voted Against For 16 Verizon Communications Inc. VZ 92343V104 05/03/2012 Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Voted Against For 17 Verizon Communications Inc. VZ 92343V104 05/03/2012 Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Voted For Against 18 Verizon Communications Inc. VZ 92343V104 05/03/2012 Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Voted For Against 19 Verizon Communications Inc. VZ 92343V104 05/03/2012 Shareholder Proposal Regarding Network Neutrality ShrHoldr Voted Against For Verso Paper Corp. VRS 92531L108 05/23/2012 Elect Thomas Gutierrez Mgmt Voted For For Verso Paper Corp. VRS 92531L108 05/23/2012 Elect Eric Press Mgmt Voted For For Verso Paper Corp. VRS 92531L108 05/23/2012 Elect L.H. Puckett, Jr. Mgmt Voted For For 2 Verso Paper Corp. VRS 92531L108 05/23/2012 Amendment to the 2008 Incentive Award Plan Mgmt Voted For For 3 Verso Paper Corp. VRS 92531L108 05/23/2012 2012 Bonus Plan Mgmt Voted For For 4 Verso Paper Corp. VRS 92531L108 05/23/2012 Ratification of Auditor Mgmt Voted For For 1 Viad Corp VVI 92552R406 05/15/2012 Elect Daniel Boggan, Jr. Mgmt Voted Against Against 2 Viad Corp VVI 92552R406 05/15/2012 Elect Richard H. Dozer Mgmt Voted Against Against 3 Viad Corp VVI 92552R406 05/15/2012 Elect Robert Munzenrider Mgmt Voted For For 4 Viad Corp VVI 92552R406 05/15/2012 Ratification of Auditor Mgmt Voted For For 5 Viad Corp VVI 92552R406 05/15/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against 6 Viad Corp VVI 92552R406 05/15/2012 Amendment to the 2007 Omnibus Incentive Plan Mgmt Voted For For 7 Viad Corp VVI 92552R406 05/15/2012 Amendment to Shareholder Rights Plan Mgmt Voted Against Against Virgin Media Inc. VMED 92769L101 06/12/2012 Elect Neil Berkett Mgmt Voted For For Virgin Media Inc. VMED 92769L101 06/12/2012 Elect Steven Simmons Mgmt Voted For For Virgin Media Inc. VMED 92769L101 06/12/2012 Elect Doreen Toben Mgmt Voted For For Virgin Media Inc. VMED 92769L101 06/12/2012 Elect George Zoffinger Mgmt Voted Withhold Against 2 Virgin Media Inc. VMED 92769L101 06/12/2012 Ratification of Auditor Mgmt Voted For For 3 Virgin Media Inc. VMED 92769L101 06/12/2012 Advisory Vote on Executive Compensation Mgmt Voted For For ViroPharma Incorporated VPHM 05/21/2012 Elect Paul Brooke Mgmt Voted For For ViroPharma Incorporated VPHM 05/21/2012 Elect Michael Dougherty Mgmt Voted For For ViroPharma Incorporated VPHM 05/21/2012 Elect Robert Glaser Mgmt Voted For For 2 ViroPharma Incorporated VPHM 05/21/2012 Amendment to the 2005 Equity Incentive Plan Mgmt Voted Against Against 3 ViroPharma Incorporated VPHM 05/21/2012 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Voted For For 4 ViroPharma Incorporated VPHM 05/21/2012 Ratification of Auditor Mgmt Voted For For Vishay Intertechnology, Inc. VSH 05/24/2012 Elect Marc Zandman Mgmt Voted For For Vishay Intertechnology, Inc. VSH 05/24/2012 Elect Ziv Shoshani Mgmt Voted Withhold Against Vishay Intertechnology, Inc. VSH 05/24/2012 Elect Ruta Zandman Mgmt Voted For For Vishay Intertechnology, Inc. VSH 05/24/2012 Elect Thomas Wertheimer Mgmt Voted For For 2 Vishay Intertechnology, Inc. VSH 05/24/2012 Ratification of Auditor Mgmt Voted For For 3 Vishay Intertechnology, Inc. VSH 05/24/2012 Amendment to the Cash Bonus Plan Mgmt Voted For For W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect Virginia Boulet Mgmt Voted For For W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect Samir Gibara Mgmt Voted Withhold Against W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect Robert Israel Mgmt Voted For For W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect Stuart Katz Mgmt Voted For For W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect Tracy Krohn Mgmt Voted For For W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect S. James Nelson, Jr. Mgmt Voted For For W&T Offshore, Inc. WTI 92922P106 05/08/2012 Elect B. Frank Stanley Mgmt Voted Withhold Against 2 W&T Offshore, Inc. WTI 92922P106 05/08/2012 Increase of Preferred Stock Mgmt Voted Against Against 3 W&T Offshore, Inc. WTI 92922P106 05/08/2012 Ratification of Auditor Mgmt Voted For For 1 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Aida Alvarez Mgmt Voted Against Against 2 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect James Breyer Mgmt Voted For For 3 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect M. Michele Burns Mgmt Voted Against Against 4 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect James Cash, Jr. Mgmt Voted Against Against 5 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Roger Corbett Mgmt Voted For For 6 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Douglas Daft Mgmt Voted For For 7 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Michael Duke Mgmt Voted Against Against 8 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Marissa Mayer Mgmt Voted For For 9 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Gregory Penner Mgmt Voted For For 10 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Steven Reinemund Mgmt Voted For For 11 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect H. Lee Scott, Jr. Mgmt Voted Against Against 12 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Arne Sorenson Mgmt Voted Against Against 13 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Jim Walton Mgmt Voted For For 14 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect S. Robson Walton Mgmt Voted For For 15 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Christopher Williams Mgmt Voted Against Against 16 Wal-Mart Stores, Inc. WMT 06/01/2012 Elect Linda Wolf Mgmt Voted For For 17 Wal-Mart Stores, Inc. WMT 06/01/2012 Ratification of Auditor Mgmt Voted For For 18 Wal-Mart Stores, Inc. WMT 06/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 19 Wal-Mart Stores, Inc. WMT 06/01/2012 Shareholder Proposal Regarding Political Contributions and Expenditures Report ShrHoldr Voted For Against 20 Wal-Mart Stores, Inc. WMT 06/01/2012 Shareholder Proposal Regarding Director Qualifications ShrHoldr Voted Against For 21 Wal-Mart Stores, Inc. WMT 06/01/2012 Shareholder Proposal Regarding an Incentive Compensation Report ShrHoldr Voted Against For 1 Walgreen Co. WAG 01/11/2012 Elect David J. Brailer Mgmt Voted For For 2 Walgreen Co. WAG 01/11/2012 Elect Steven Davis Mgmt Voted For For 3 Walgreen Co. WAG 01/11/2012 Elect William Foote Mgmt Voted Against Against 4 Walgreen Co. WAG 01/11/2012 Elect Mark Frissora Mgmt Voted For For 5 Walgreen Co. WAG 01/11/2012 Elect Ginger Graham Mgmt Voted For For 6 Walgreen Co. WAG 01/11/2012 Elect Alan McNally Mgmt Voted For For 7 Walgreen Co. WAG 01/11/2012 Elect Nancy Schlichting Mgmt Voted For For 8 Walgreen Co. WAG 01/11/2012 Elect David Schwartz Mgmt Voted For For 9 Walgreen Co. WAG 01/11/2012 Elect Alejandro Silva Mgmt Voted For For 10 Walgreen Co. WAG 01/11/2012 Elect James Skinner Mgmt Voted For For 11 Walgreen Co. WAG 01/11/2012 Elect Gregory Wasson Mgmt Voted For For 12 Walgreen Co. WAG 01/11/2012 Ratification of Auditor Mgmt Voted For For 13 Walgreen Co. WAG 01/11/2012 2011 Cash-Based Incentive Plan Mgmt Voted For For 14 Walgreen Co. WAG 01/11/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 15 Walgreen Co. WAG 01/11/2012 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 16 Walgreen Co. WAG 01/11/2012 Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Voted Against For Watsco, Inc. WSO 05/25/2012 Elect Barry Logan Mgmt Voted For For Watsco, Inc. WSO 05/25/2012 Elect Aaron Nahmad Mgmt Voted For For 2 Watsco, Inc. WSO 05/25/2012 Change Name of Director Classes Mgmt Voted For For WebMD Health Corp. WBMD 94770V102 10/04/2011 Elect Jerome Keller Mgmt Voted For For WebMD Health Corp. WBMD 94770V102 10/04/2011 Elect Herman Sarkowsky Mgmt Voted For For WebMD Health Corp. WBMD 94770V102 10/04/2011 Elect Martin Wygod Mgmt Voted For For 2 WebMD Health Corp. WBMD 94770V102 10/04/2011 Advisory Vote on Executive Compensation Mgmt Voted Against Against 3 WebMD Health Corp. WBMD 94770V102 10/04/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 4 WebMD Health Corp. WBMD 94770V102 10/04/2011 Ratification of Auditor Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect John Carrington Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect Bruce Coleman Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect Gene Hodges Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect John Schaefer Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect Mark St.Clare Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect Gary Sutton Mgmt Voted For For Websense, Inc. WBSN 05/31/2012 Elect Peter Waller Mgmt Voted For For 2 Websense, Inc. WBSN 05/31/2012 Ratification of Auditor Mgmt Voted Against Against 3 Websense, Inc. WBSN 05/31/2012 Advisory Vote on Executive Compensation Mgmt Voted Against Against Webster Financial Corporation WBS 04/26/2012 Elect Robert Finkenzeller Mgmt Voted For For Webster Financial Corporation WBS 04/26/2012 Elect Laurence Morse Mgmt Voted For For Webster Financial Corporation WBS 04/26/2012 Elect Mark Pettie Mgmt Voted For For 2 Webster Financial Corporation WBS 04/26/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Webster Financial Corporation WBS 04/26/2012 Repeal of Classified Board Mgmt Voted For For 4 Webster Financial Corporation WBS 04/26/2012 Ratification of Auditor Mgmt Voted For For 1 Wells Fargo & Company WFC 04/24/2012 Elect John Baker II Mgmt Voted Against Against 2 Wells Fargo & Company WFC 04/24/2012 Elect Elaine Chao Mgmt Voted For For 3 Wells Fargo & Company WFC 04/24/2012 Elect John Chen Mgmt Voted For For 4 Wells Fargo & Company WFC 04/24/2012 Elect Lloyd Dean Mgmt Voted For For 5 Wells Fargo & Company WFC 04/24/2012 Elect Susan Engel Mgmt Voted For For 6 Wells Fargo & Company WFC 04/24/2012 Elect Enrique Hernandez, Jr. Mgmt Voted For For 7 Wells Fargo & Company WFC 04/24/2012 Elect Donald James Mgmt Voted Against Against 8 Wells Fargo & Company WFC 04/24/2012 Elect Cynthia Milligan Mgmt Voted Against Against 9 Wells Fargo & Company WFC 04/24/2012 Elect Nicholas Moore Mgmt Voted For For 10 Wells Fargo & Company WFC 04/24/2012 Elect Federico Pena Mgmt Voted For For 11 Wells Fargo & Company WFC 04/24/2012 Elect Philip Quigley Mgmt Voted Against Against 12 Wells Fargo & Company WFC 04/24/2012 Elect Judith Runstad Mgmt Voted For For 13 Wells Fargo & Company WFC 04/24/2012 Elect Stephen Sanger Mgmt Voted For For 14 Wells Fargo & Company WFC 04/24/2012 Elect John Stumpf Mgmt Voted For For 15 Wells Fargo & Company WFC 04/24/2012 Elect Susan Swenson Mgmt Voted For For 16 Wells Fargo & Company WFC 04/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 17 Wells Fargo & Company WFC 04/24/2012 Ratification of Auditor Mgmt Voted For For 18 Wells Fargo & Company WFC 04/24/2012 Shareholder Proposal Regarding Independent Board Chair ShrHoldr Voted For Against 19 Wells Fargo & Company WFC 04/24/2012 Shareholder Proposal Regarding Cumulative Voting in Contested Elections ShrHoldr Voted For Against 20 Wells Fargo & Company WFC 04/24/2012 Shareholder Proposal Regarding Proxy Access ShrHoldr Voted For Against 21 Wells Fargo & Company WFC 04/24/2012 Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Voted Against For Wesco International, Inc. WCC 95082P105 05/23/2012 Elect John Engel Mgmt Voted For For Wesco International, Inc. WCC 95082P105 05/23/2012 Elect Steven Raymund Mgmt Voted For For Wesco International, Inc. WCC 95082P105 05/23/2012 Elect Lynn Utter Mgmt Voted For For Wesco International, Inc. WCC 95082P105 05/23/2012 Elect William J. Vareschi Mgmt Voted For For 2 Wesco International, Inc. WCC 95082P105 05/23/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Wesco International, Inc. WCC 95082P105 05/23/2012 Ratification of Auditor Mgmt Voted For For Western Refining, Inc. WNR 06/08/2012 Elect Sigmund Cornelius Mgmt Voted For For Western Refining, Inc. WNR 06/08/2012 Elect Brian Hogan Mgmt Voted For For Western Refining, Inc. WNR 06/08/2012 Elect Scott Weaver Mgmt Voted For For 2 Western Refining, Inc. WNR 06/08/2012 Ratification of Auditor Mgmt Voted For For Whiting Petroleum Corporation WLL 05/01/2012 Elect James Volker Mgmt Voted For For Whiting Petroleum Corporation WLL 05/01/2012 Elect William Hahne Mgmt Voted For For Whiting Petroleum Corporation WLL 05/01/2012 Elect Allan Larson Mgmt Voted For For 2 Whiting Petroleum Corporation WLL 05/01/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 Whiting Petroleum Corporation WLL 05/01/2012 Ratification of Auditor Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect John Elstrott Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Gabrielle Greene Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Hass Hassan Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Stephanie Kugelman Mgmt Voted Withhold Against Whole Foods Market, Inc. WFM 03/09/2012 Elect John Mackey Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Walter Robb Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Jonathan Seiffer Mgmt Voted Withhold Against Whole Foods Market, Inc. WFM 03/09/2012 Elect Morris Siegel Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Jonathan Sokoloff Mgmt Voted For For Whole Foods Market, Inc. WFM 03/09/2012 Elect Ralph Sorenson Mgmt Voted Withhold Against Whole Foods Market, Inc. WFM 03/09/2012 Elect William Tindell Mgmt Voted Withhold Against 2 Whole Foods Market, Inc. WFM 03/09/2012 Ratification of Auditor Mgmt Voted For For 3 Whole Foods Market, Inc. WFM 03/09/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Whole Foods Market, Inc. WFM 03/09/2012 Increase of Authorized Common Stock Mgmt Voted For For 5 Whole Foods Market, Inc. WFM 03/09/2012 Shareholder Proposal Regarding Removal of Directors ShrHoldr Voted For Against 6 Whole Foods Market, Inc. WFM 03/09/2012 Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Voted Against For 1 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Laura Alber Mgmt Voted For For 2 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Adrian Bellamy Mgmt Voted For For 3 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Rose Marie Bravo Mgmt Voted For For 4 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Mary Casati Mgmt Voted For For 5 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Patrick Connolly Mgmt Voted For For 6 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Adrian Dillon Mgmt Voted For For 7 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Anthony Greener Mgmt Voted For For 8 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Ted Hall Mgmt Voted For For 9 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Michael Lynch Mgmt Voted For For 10 Williams-Sonoma, Inc. WSM 05/24/2012 Elect Lorraine Twohill Mgmt Voted For For 11 Williams-Sonoma, Inc. WSM 05/24/2012 Amendment to the 2001 Incentive Bonus Plan Mgmt Voted For For 12 Williams-Sonoma, Inc. WSM 05/24/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 13 Williams-Sonoma, Inc. WSM 05/24/2012 Ratification of Auditor Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect Michael Kasbar Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect Paul Stebbins Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect Ken Bakshi Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect Richard Kassar Mgmt Voted Withhold Against World Fuel Services Corporation INT 06/08/2012 Elect Myles Klein Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect Abby Kohnstamm Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect John Manley Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect J. Thomas Presby Mgmt Voted For For World Fuel Services Corporation INT 06/08/2012 Elect Stephen Roddenberry Mgmt Voted For For 2 World Fuel Services Corporation INT 06/08/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 3 World Fuel Services Corporation INT 06/08/2012 Ratification of Auditor Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Vincent McMahon Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Stuart Goldfarb Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Patricia Gottesman Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect David Kenin Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Joseph Perkins Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Frank Riddick III Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Jeffrey Speed Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Kevin Dunn Mgmt Voted For For World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Elect Basil DeVito, Jr. Mgmt Voted For For 2 World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Amendment to the 2007 Omnibus Incentive Plan Mgmt Voted For For 3 World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 2012 Employee Stock Purchase Plan Mgmt Voted For For 4 World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Ratification of Auditor Mgmt Voted For For 5 World Wrestling Entertainment, Inc. WWE 98156Q108 04/27/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Worthington Industries, Inc. WOR 09/29/2011 Elect Michael Endres Mgmt Voted For For 2 Worthington Industries, Inc. WOR 09/29/2011 Elect Ozey Horton, Jr. Mgmt Voted For For 3 Worthington Industries, Inc. WOR 09/29/2011 Elect Peter Karmanos, Jr. Mgmt Voted Against Against 4 Worthington Industries, Inc. WOR 09/29/2011 Elect Carl Nelson, Jr. Mgmt Voted For For 5 Worthington Industries, Inc. WOR 09/29/2011 Advisory Vote on Executive Compensation Mgmt Voted For For 6 Worthington Industries, Inc. WOR 09/29/2011 Frequency of Advisory Vote on Executive Compensation Mgmt Voted 1 Year For 7 Worthington Industries, Inc. WOR 09/29/2011 Amendment to the 2006 Equity Incentive Plan for Non-Employee Directors Mgmt Voted For For 8 Worthington Industries, Inc. WOR 09/29/2011 Ratification of Auditor Mgmt Voted For For Wyndham Worldwide Corporation WYN 98310W108 05/10/2012 Elect Stephen Holmes Mgmt Voted For For Wyndham Worldwide Corporation WYN 98310W108 05/10/2012 Elect Myra Biblowit Mgmt Voted For For Wyndham Worldwide Corporation WYN 98310W108 05/10/2012 Elect Pauline Richards Mgmt Voted For For 2 Wyndham Worldwide Corporation WYN 98310W108 05/10/2012 Repeal of Classified Board Mgmt Voted For For 3 Wyndham Worldwide Corporation WYN 98310W108 05/10/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 4 Wyndham Worldwide Corporation WYN 98310W108 05/10/2012 Ratification of Auditor Mgmt Voted For For XO Group Inc. XOXO 06/13/2012 Elect Ira Carlin Mgmt Voted For For XO Group Inc. XOXO 06/13/2012 Elect Eileen Naughton Mgmt Voted For For 2 XO Group Inc. XOXO 06/13/2012 Ratification of Auditor Mgmt Voted For For 3 XO Group Inc. XOXO 06/13/2012 Advisory Vote on Executive Compensation Mgmt Voted For For 1 Zumiez Inc. ZUMZ 05/23/2012 Elect Richard Brooks Mgmt Voted For For 2 Zumiez Inc. ZUMZ 05/23/2012 Elect Matthew Hyde Mgmt Voted For For 3 Zumiez Inc. ZUMZ 05/23/2012 Elect James Weber Mgmt Voted For For 4 Zumiez Inc. ZUMZ 05/23/2012 Executive Officer Non-Equity Incentive Plan Mgmt Voted For For 5 Zumiez Inc. ZUMZ 05/23/2012 Ratification of Auditor Mgmt Voted For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has dulycausedthisreport to besignedon itsbehalf by the undersigned, thereunto duly authorized. (Registrant) Strategy Fund, Inc. By (Signature and Title)* /s/ R. Alan Medaugh R. Alan Medaugh, President Date July 27, 2012
